UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES INVESTMENT COMPANY ACT FILE NUMBER 811-4325 FIRST INVESTORS LIFE SERIES FUNDS (Exact name of registrant as specified in charter) 40 Wall Street New York, NY 10005 (Address of principal executive offices) (Zip code) Joseph I. Benedek Foresters Investment Management Company, Inc. Raritan Plaza I Edison, NJ 08837-3620 (Name and address of agent for service) REGISTRANT'S TELEPHONE NUMBER, INCLUDING AREA CODE: 1-212-858-8000 DATE OF FISCAL YEAR END: DECEMBER 31 DATE OF REPORTING PERIOD: DECEMBER 31, 2016 Item 1. Reports to Stockholders The annual report to stockholders follows FOREWORD This report is for the information of the shareholders of the Funds. It is the policy of each Fund described in this report to mail only one copy of a Fund’s prospectus, annual report, semi-annual report and proxy statements to all shareholders who share the same mailing address and share the same last name and have invested in a Fund covered by the same document. You are deemed to consent to this policy unless you specifically revoke this policy and request that separate copies of such documents be mailed to you. In such case, you will begin to receive your own copies within 30 days after our receipt of the revocation. You may request that separate copies of these disclosure documents be mailed to you by writing to us at: Foresters Investor Services, Inc., Raritan Plaza I, Edison, NJ 08837-3620 or calling us at 1-800-423-4026. The views expressed in the portfolio manager letters reflect those views of the portfolio managers only through the end or the period covered. Any such views are subject to change at any time based upon market or other conditions and we disclaim any responsibility to update such views. These views may not be relied on as investment advice. You may obtain a free prospectus for any of the Funds by contacting your representative, calling 1-800-423-4026, writing to us at the following address: Foresters Financial Services, Inc., 40 Wall Street, New York, NY 10005, or by visiting our website at www.foresters.com. You should consider the investment objectives, risks, charges and expenses of a Fund carefully before investing. The prospectus contains this and other information about the Fund, and should be read carefully before investing. An investment in a Fund is not a bank deposit and is not insured or guaranteed by the Federal Deposit Insurance Corporation (FDIC) or any other government agency. Although the Cash Management Fund* seeks to preserve a net asset value at $1.00 per share, it is possible to lose money by investing in it, just as it is possible to lose money by investing in any of the other Funds. Past performance is no guarantee of future results. A Statement of Additional Information (“SAI”) for any of the Funds may also be obtained, without charge, upon request by calling 1-800-423-4026, writing to us at our address or by visiting our website listed above. The SAI contains more detailed information about the Funds, including information about their Trustees. *Effective October 3, 2016, the Cash Management Fund changed its name to the Government Cash Management Fund. Foresters Financial™ and Foresters™ are the trade names and trademarks of The Independent Order of Foresters (Foresters), a fraternal benefit society, 789 Don Mills Road, Toronto, Canada M3C 1T9 and its subsidiaries. Portfolio Managers’ Letter BALANCED INCOME FUND Dear Investor: This is the annual report for the First Investors Life Balanced Income Fund for the year ended December 31, 2016. The Fund’s return on a net asset value basis was 6.71%. Market and Economic Overview The majority of equity and fixed income markets around the world generated positive returns during the 12 months ended December 31, 2016. However, the trajectory of these returns was very uneven as market sentiment changed several times during the year. U.S. economic growth was also uneven, continuing the post-recession trend of subdued but positive growth. The year began with a 10% correction in the stock market and a rally in the bond market as weakness in the Chinese economy and stock market, first quarter U.S. growth of only 0.8%, and falling commodity prices created recession and deflation fears. Markets stabilized and the stock market recovered through the summer until Brexit—Great Britain’s unexpected decision to leave the European Union. Stock prices fell, but quickly stabilized as central banks made clear that they would do whatever was necessary to stabilize economic growth. Reacting to very accommodative monetary policy, interest rates fell to historical lows across developed country bond markets. A pickup in U.S. growth in the third quarter to 3.5%, the best quarterly rate in two years, pushed interest rates somewhat higher, while stock prices traded in a range. Following Donald Trump’s unexpected victory in the U.S. Presidential election, the stock market rallied and interest rates increased sharply as markets focused on Trump’s pro-growth agenda. The Federal Reserve (“the Fed”) rate increase in December, the only hike in 2016, had no impact on the markets. Notably, the Fed cited improving labor market indicators as a reason for raising interest rates as the U.S. unemployment rate fell to levels preceding the Great Recession. Divergence in monetary policies and market expectations of central bank actions was a dominant factor affecting markets throughout the review period. While the Fed tightened its monetary policy, major international central banks continued easing their monetary policies. In particular, the European Central Bank cut its deposit rate to a negative 0.4% rate, expanded its bond-buying program to include corporate bonds, and extended its bond-buying stimulus program by nine months. These moves contributed to the decline in interest rates globally. Yields for many international bonds fell into negative territory, which resulted in higher demand from overseas investors for positive yielding U.S. fixed income and strengthened the U.S. dollar. 1 Portfolio Managers’ Letter (continued) BALANCED INCOME FUND The Equity Market Overall, U.S. equities (measured by the S&P 500 Index) posted a strong return of 11.96% for the 12 months ended December 31, 2016. However, stocks had one of the worst starts to the beginning of the year on record, plunging 10.27% by February 11, amid worries about China, global growth and falling oil prices. Most of those fears subsided by mid-February as China’s markets stabilized, oil producers talked about decreasing supply, and Janet Yellen implied there would be fewer rate hikes than expected. Markets subsequently rebounded, gaining almost 17% by the June 23rd Brexit vote. Momentum paused as markets lost over 5% in the two days following the Brexit vote, followed by another strong rally which lasted until mid-July. Markets declined ahead of the U.S. presidential election, but reacted positively to Donald Trump’s unexpected win, focusing on the pro-growth aspects of his agenda. While all market cap segments posted double-digit returns for the year, small-cap stocks (Russell 2000 Index) had the best performance, returning 21.31%, followed by mid-caps (S&P MidCap 400 Index) at 20.74%. Small-cap stocks in particular benefited from the post-election rally and President-elect Trump’s domestically centered policies. Value stocks outperformed growth stocks, supported by strong performance from Financials at the end of the year. 10 out of 11 S&P 500 sectors were positive in 2016, but with several sector rotations during the period. Energy was the strongest sector at 27.36%. It was weak during the beginning of the year, but recovered during the second half due to rising oil prices. The Healthcare sector, which had performed well for the past several years, was the weakest sector, down 2.69%. Higher yielding stocks, including Utilities and REITs, held up well during the first half of the year, supported by the low yielding environment and lack of other higher yielding options, but were negative during the second half. International equities experienced wide swings during the review period. Developed markets (MSCI EAFE Index) finished the review period up 5.88% in local currencies and 1.51% in U.S. dollar terms as an appreciating dollar reduced returns for U.S. investors. Emerging markets (MSCI EM Index) had a difficult fourth quarter in 2016, but outperformed developed markets for the year with returns of 10.11% in local currencies and 11.60% in U.S. dollars. For most of the year, negative yields on many international bonds increased demand for emerging market assets. Select emerging markets also benefited from recovering commodity and oil prices. 2 The Bond Market The broad U.S. bond market returned 2.61% for the year, according to the Bank of America Merrill Lynch US Broad Market Index, notably higher than the 0.60% return delivered in 2015. The benchmark 10-year Treasury note interest rate began the year at 2.27%, fell to an all-time low of 1.36% in July, rose as high as 2.60% following the U.S. election, and closed the year at 2.45%. The two-year Treasury note interest rate moved higher in anticipation of the Fed rate hike, ending the year at 1.19% versus 2015’s closing level of 1.05%. Bond prices move in the opposite direction of interest rates. The U.S. Treasury market returned 1.14% for the year. The market returned 5.66% during the first half of the year, but lost 3.96% during the fourth quarter selloff. Investment grade corporate bonds ended the year up 5.96%. The market returned 9.42% between January and August, as many overseas fixed income investors turned to U.S. markets due to low global interest rates. In addition, investment grade corporate bonds benefited from corporate bond buying programs from both the Bank of England and the European Central Bank. Mortgage-backed bonds returned 1.67%. The sector was buoyed by its additional yield compared to Treasury securities but higher interest rates and prepayments resulted in negative returns on a price basis. The high yield bond market was the strongest fixed income sector in 2016, returning 17.34%. The sector attracted domestic and overseas investors searching for income. High yield bonds benefited from the rebound in the Energy sector, which comprises the largest sector of the market. The lowest rated high yield bonds (CCC-rated) had the best performance, gaining 37.46%. Municipal bonds were the weakest fixed income sector in 2016, returning 0.44% for the year. Despite elevated issuance, municipal bonds returned 4.59% between January and August, supported by strong demand. However, this gain was reversed due to record supply in September and October, and—following the elections—concern about lower tax rates under the Trump presidency. There was wide dispersion among individual international fixed income market returns, depending on their sovereign bond markets and currencies. Overall, international fixed income as measured by the Citi World Government ex U.S. Bond Index was up 1.81%. Although the Index returned 13.50% during the first half of the year, it lost 10.84% during the fourth quarter, as the U.S. dollar rallied strongly in the aftermath of Trump’s victory and interest rates, in general, rose. 3 Portfolio Managers’ Letter (continued) BALANCED INCOME FUND The Fund — Fixed Income For 2016, the Fund had an average asset allocation of 53.2% in fixed income, 38.4% in equities, and 8.5% in money market instruments. With respect to the fixed income allocation, as a percent of total fund assets, the Fund had an average allocation of 32.5% in investment grade corporate bonds, 10.2% in agency mortgage-backed securities, 8.2% in U.S. Government securities, and 2.3% in high yield bonds. The substantial allocation to corporate bonds reflects the income objective of the Fund. The fixed income holdings returned 4.66%, compared to 2.61% for its benchmark, the Bank of America Merrill Lynch US Broad Market Index. The Fund benefited from its overweight in corporate bonds versus the benchmark as corporate bonds, as measured by the Bank of America Merrill Lynch U.S. Corporate Bond Index, returned 5.96%. The Fund also benefited from the use of Treasury futures to hedge interest rate risk. Given the rise in interest rates and decline in bond prices, particularly in the second half of the year, the interest rate hedge accounted for approximately half of the Fund’s outperformance versus the benchmark. Lastly, the Fund’s exposure to high yield bonds, although a small allocation, provided a boost to returns as the allocation returned 13.4%. The Fund — Equities Both absolute and relative performance was positive, reflecting the strength of the Fund’s strategy during the period under review. The Fund’s equity segment, which represented 38.1% of the Fund’s assets as of period end, posted a strong +15.3% total return. The Fund emphasizes high dividend yield as the key determinant in stock selection, and follows a disciplined growth-at-a-reasonable price, catalyst-focused investment process seeking out exceptional long-term total return. As of period end, the Fund’s investments reflected a 3.4% dividend yield, well above the 2% yield of the S&P 500 Index. This strategy benefited the Fund’s returns during the past year. Overall stock selection was strong, with sector allocations also providing some upside. Among key sectors, Technology represented the bright spot for the Fund contributing most to return. Investments in the Financials, Utilities, Materials and Telecommunications sectors also contributed. Among the laggards, shares within the Consumer Discretionary and Healthcare sectors hurt performance. Among market capitalization segments, the Fund’s large-cap stocks outperformed the market, while the small-cap and mid-cap segments underperformed. The Fund had allocated 66% of its equity holdings to large-cap stocks, 18% to mid-cap stocks and 16% to small-cap stocks (ranges defined by Lipper) as of December 31, 2016. 4 Among top performing individual investments, within Technology: Semiconductor equipment provider Applied Materials, which returned +72%, was the Fund’s best overall individual stock. The shares benefited from increasing customer spending outlooks in its memory and display businesses. Shares of telecommunications chipmaker Qualcomm also boosted returns, up +35%, on resolved licensing disputes with Chinese service providers and strong market share gains on new smartphone platforms. Among Financials, bank stocks in particular saw strong gains after the November election on increased hopes for economic expansion, higher interest rate spreads and reduced regulatory pressures. This buoyed Fund holding and bellwether JPMorgan Chase, which returned +35% amidst solid execution and reduced legal and regulatory headwinds, and Discover Financial Services which returned +37% in the year due, in part, to healthy loan growth and steady operational execution. Certain sectors benefited from strong demand for higher-yielding equities—a result of persistent low interest rates. Among Utilities, shares of Black Hills Corporation rallied 32%, and electricity and gas provider Excelon Corporation was up 28%. Within Telecom, service provider giants AT&T and Verizon gained 24% and 15% for the fiscal year, respectively. Thank you for placing your trust in Foresters Financial. As always, we appreciate the opportunity to serve your investment needs. 5 Understanding Your Fund’s Expenses (unaudited) FIRST INVESTORS LIFE SERIES FUNDS As a mutual fund shareholder, you incur two types of costs: (1) transaction costs, and (2) ongoing costs, including advisory fees and other expenses. This example is intended to help you understand your ongoing costs (in dollars) of investing in the Fund and to compare these costs with the ongoing costs of investing in other mutual funds. The examples are based on an investment of $1,000 in each Fund at the beginning of the period, July 1, 2016, and held for the entire six-month period ended December 31, 2016. The calculations assume that no shares were bought or sold during the period. Your actual costs may have been higher or lower, depending on the amount of your investment and the timing of any purchases or redemptions. Actual Expense Example: These amounts help you to estimate the actual expenses that you paid over the period. The “Ending Account Value” shown is derived from the Fund’s actual return, and the “Expenses Paid During Period” shows the dollar amount that would have been paid by an investor who started with $1,000 in the Fund. You may use the information here, together with the amount you invested, to estimate the expenses that you paid during the period. To estimate the expenses you paid on your account during this period simply divide your ending account value by $1,000 (for example, an $8,600 account value divided by $1,000 8.60), then multiply the result by the number given for your Fund under the heading “Expenses Paid During Period”. Hypothetical Expense Example: These amounts provide information about hypothetical account values and hypothetical expenses based on the Fund’s actual expense ratio and an assumed rate of return of 5% per year before expenses, which is not the Fund’s actual return. The hypothetical account values and expenses may not be used to estimate the actual ending account balance or expenses you paid for the period. You may use this information to compare the ongoing costs of investing in the Fund and other funds. To do so, compare this 5% hypothetical example with the 5% hypothetical examples that appear in the shareholder reports of the other funds. Please note that the expenses shown in the table are meant to highlight and help you compare your ongoing costs only and do not reflect any transactional costs. Therefore, the hypothetical expense example is useful in comparing ongoing costs only, and will not help you determine the relative total costs of owning different funds. In addition, if these transactional costs were included, your costs would have been higher. 6 Fund Expenses (unaudited) BALANCED INCOME FUND The examples below show the ongoing costs (in dollars) of investing in your Fund and will help you in comparing these costs with costs of other mutual funds. Please refer to page 6 for a detailed explanation of the information presented in these examples. Beginning Ending Account Account Expenses Paid Value Value During Period (7/1/16) (12/31/16) (7/1/16–12/31/16)* Expense Examples Actual $1,000.00 $1,013.52 $8.65 Hypothetical (5% annual return before expenses) $1,000.00 $1,016.54 $8.67 * Expenses are equal to the annualized expense ratio of 1.71%, multiplied by the average account value over the period, multiplied by 184/366 (to reflect the one-half year period). Expenses paid during the period are net of expenses waived. Portfolio Composition TOP TEN SECTORS Portfolio holdings and allocations are subject to change. Percentages are as of December 31, 2016, and are based on the total value of investments. 7 Cumulative Performance Information (unaudited) BALANCED INCOME FUND Comparison of change in value of $10,000 investment in the First Investors Life Series Balanced Income Fund, the Bank of America (“BofA”) Merrill Lynch U.S. Corporate, Government & Mortgage Index and the Standard & Poor’s 500 Index. The graph compares a $10,000 investment in the First Investors Life Series Balanced Income Fund beginning 11/2/15 (commencement of operations) with theoretical investments in the BofA Merrill Lynch U.S. Corporate, Government & Mortgage Index and the Standard & Poor’s 500 Index (the “Indices”). The BofA Merrill Lynch U.S. Corporate, Government & Mortgage Index tracks the performance of U.S. dollar denominated investment grade debt publicly issued in the US domestic market, including U.S. Treasuries, quasi-government securities, corporates, covered bonds and residential mortgage pass-through securities. The Standard & Poor’s 500 Index is an unmanaged capitalization-weighted index of 500 stocks designed to measure performance of the broad domestic economy through changes in the aggregate market value of such stocks, which represent all major industries. It is not possible to invest directly in these Indices. In addition, the Indices do not reflect fees and expenses associated with the active management of a mutual fund portfolio. For purposes of the graph and the accompanying table it is assumed that all dividends and distributions were reinvested. * Average Annual Total Return figures are for the periods ended 12/31/16. During the periods shown, some of the expenses of the Fund were waived. If such expenses had been paid by the Fund, the Average Annual Total Returns for One Year and Since Inception would have been 6.55% and 4.02%, respectively. The returns shown do not reflect any sales charges, since the Fund sells its shares solely to variable annuity and/or variable life insurance subaccounts at net asset value. The returns do not reflect the fees and charges that an individual would pay in connection with an investment in a variable annuity or life contract or policy. Results represent past performance and do not indicate future results. The graph and the returns shown do not reflect the deduction of taxes that an investor would pay on distributions or the redemption of fund shares. Investment return and principal value of an investment will fluctuate so that an investor’s shares, when redeemed, may be worth more or less than the original cost. BofA Merrill Lynch U.S. Corporate, Government & Mortgage Index figures are from Bank of America Merrill Lynch & Co. and Standard & Poor’s 500 Index figures are from Standard & Poor’s and all other figures are from Foresters Investment Management Company, Inc. 8 Portfolio of Investments BALANCED INCOME FUND December 31, 2016 Shares Security Value COMMON STOCKS—38.1% Consumer Discretionary—4.4% 84 * Adient, PLC $ 4,922 800 American Eagle Outfitters, Inc. 12,136 1,500 DSW, Inc. – Class “A” 33,975 1,700 Ford Motor Company 20,621 942 Johnson Controls International, PLC 38,801 700 L Brands, Inc. 46,088 1,000 Newell Brands, Inc. 44,650 700 Nordstrom, Inc. 33,551 400 Penske Automotive Group, Inc. 20,736 900 Regal Entertainment Group – Class “A” 18,540 2,600 Stein Mart, Inc. 14,248 750 Tupperware Brands Corporation 39,465 100 Whirlpool Corporation 18,177 400 Wyndham Worldwide Corporation 30,548 376,458 Consumer Staples—5.8% 1,350 Altria Group, Inc. 91,287 1,200 B&G Foods, Inc. 52,560 900 Coca-Cola Company 37,314 1,576 Koninklijke Ahold Delhaize NV (ADR) 33,080 500 Nu Skin Enterprises, Inc. – Class “A” 23,890 700 PepsiCo, Inc. 73,241 950 Philip Morris International, Inc. 86,916 350 Procter & Gamble Company 29,428 600 Sysco Corporation 33,222 650 Wal-Mart Stores, Inc. 44,928 505,866 Energy—1.7% 100 Chevron Corporation 11,770 250 ExxonMobil Corporation 22,565 350 Marathon Petroleum Corporation 17,623 100 Occidental Petroleum Corporation 7,123 700 PBF Energy, Inc. – Class “A” 19,516 150 Phillips 66 12,962 400 Royal Dutch Shell, PLC – Class “A” (ADR) 21,752 150 Schlumberger, Ltd. 12,593 600 Suncor Energy, Inc. 19,614 145,518 9 Portfolio of Investments (continued) BALANCED INCOME FUND December 31, 2016 Shares Security Value Financials—4.7% 450 Ameriprise Financial, Inc. $ 49,923 600 Berkshire Hills Bancorp, Inc. 22,110 300 Chubb, Ltd. 39,636 800 Discover Financial Services 57,672 600 JPMorgan Chase & Company 51,774 700 MetLife, Inc. 37,723 350 PNC Financial Services Group, Inc. 40,936 900 U.S. Bancorp 46,233 1,550 Waddell & Reed Financial, Inc. – Class “A” 30,241 550 Wells Fargo & Company 30,311 406,559 Health Care—4.2% 1,150 Abbott Laboratories 44,171 1,100 AbbVie, Inc. 68,882 1,300 GlaxoSmithKline, PLC (ADR) 50,063 600 Johnson & Johnson 69,126 850 Merck & Company, Inc. 50,040 2,400 Pfizer, Inc. 77,952 360,234 Industrials—4.3% 400 3M Company 71,428 1,400 General Electric Company 44,240 400 Honeywell International, Inc. 46,340 1,200 Koninklijke Philips NV (ADR) 36,684 300 Lockheed Martin Corporation 74,982 900 Mobile Mini, Inc. 27,225 500 Textainer Group Holdings, Ltd. 3,725 2,400 Triton International, Ltd. 37,920 250 United Technologies Corporation 27,405 369,949 Information Technology—6.2% 800 Apple, Inc. 92,656 1,950 Cisco Systems, Inc. 58,929 1,000 Intel Corporation 36,270 250 International Business Machines Corporation 41,497 1,200 Maxim Integrated Products, Inc. 46,284 1,450 Microsoft Corporation 90,103 1,000 QUALCOMM, Inc. 65,200 10 Shares or Principal Amount Security Value Information Technology (continued) 1,400 Symantec Corporation $ 33,446 1,750 Travelport Worldwide, Ltd. 24,675 700 Western Digital Corporation 47,565 536,625 Materials—.9% 500 International Paper Company 26,530 250 Praxair, Inc. 29,298 400 RPM International, Inc. 21,532 77,360 Real Estate—2.0% 1,500 Brixmor Property Group, Inc. (REIT) 36,630 950 Chesapeake Lodging Trust (REIT) 24,567 2,950 FelCor Lodging Trust, Inc. (REIT) 23,629 1,900 Sunstone Hotel Investors, Inc. (REIT) 28,975 1,000 Tanger Factory Outlet Centers, Inc. (REIT) 35,780 1,000 Urstadt Biddle Properties, Inc. – Class “A” (REIT) 24,110 173,691 Telecommunication Services—1.5% 1,750 AT&T, Inc. 74,427 1,100 Verizon Communications, Inc. 58,718 133,145 Utilities—2.4% 500 Black Hills Corporation 30,670 600 Duke Energy Corporation 46,572 850 Exelon Corporation 30,166 1,200 NiSource, Inc. 26,568 550 SCANA Corporation 40,304 500 WEC Energy Group, Inc. 29,325 203,605 Total Value of Common Stocks (cost $3,051,965) 3,289,010 CORPORATE BONDS—35.2% Automotive—.6% $ 50M O’Reilly Automotive, Inc., 3.55%, 3/15/2026 49,770 Chemicals—.6% 50M Dow Chemical Co., 4.25%, 11/15/2020 53,001 11 Portfolio of Investments (continued) BALANCED INCOME FUND December 31, 2016 Principal Amount Security Value Energy—.6% $ 50M Magellan Midstream Partners, LP, 5%, 3/1/2026 $ 54,928 Financial Services—3.8% 100M American International Group, Inc., 3.75%, 7/10/2025 100,823 50M Ameriprise Financial, Inc., 5.3%, 3/15/2020 54,220 50M Berkshire Hathaway, Inc., 3.4%, 1/31/2022 52,222 General Electric Capital Corp.: 50M 3.1%, 1/9/2023 50,715 50M 6.75%, 3/15/2032 66,660 324,640 Financials—10.0% 100M Bank of America Corp., 5.875%, 2/7/2042 121,294 100M Capital One Financial Corp., 3.75%, 4/24/2024 101,461 50M Citigroup, Inc., 4.5%, 1/14/2022 53,369 50M Deutsche Bank AG, 3.7%, 5/30/2024 48,699 100M General Motors Financial Co., 5.25%, 3/1/2026 105,236 50M Goldman Sachs Group, Inc., 3.625%, 1/22/2023 51,140 50M JPMorgan Chase & Co., 4.5%, 1/24/2022 53,958 Morgan Stanley: 50M 5.5%, 7/28/2021 55,463 50M 7.25%, 4/1/2032 67,917 50M U.S. Bancorp, 3.6%, 9/11/2024 51,004 50M Visa, Inc., 3.15%, 12/14/2025 50,276 Wells Fargo & Co.: 50M 5.606%, 1/15/2044 56,777 50M 3.9%, 5/1/2045 47,544 864,138 Food/Beverage/Tobacco—1.8% Anheuser-Busch InBev Finance, Inc.: 100M 4.7%, 2/1/2036 105,516 50M 4.9%, 2/1/2046 54,258 159,774 Food/Drug—1.2% 100M CVS Health Corp., 3.875%, 7/20/2025 103,342 Health Care—1.2% 100M Gilead Sciences, Inc., 3.65%, 3/1/2026 101,509 12 Principal Amount Security Value Information Technology—2.2% $ 50M Apple, Inc., 2.5%, 2/9/2025 $48,098 100M Microsoft Corp., 3.7%, 8/8/2046 94,394 50M Oracle Corp., 2.95%, 5/15/2025 49,068 191,560 Manufacturing—.6% 50M Johnson Controls International, PLC, 5%, 3/30/2020 53,837 Media-Broadcasting—1.8% 150M Comcast Corp., 4.25%, 1/15/2033 156,373 Real Estate—2.2% 50M AvalonBay Communities, Inc., 3.5%, 11/15/2024 50,471 100M Boston Properties, LP, 2.75%, 10/1/2026 91,625 50M Simon Property Group, LP, 3.375%, 10/1/2024 50,516 192,612 Retail-General Merchandise—2.1% 50M Amazon.com, Inc., 4.8%, 12/5/2034 55,199 100M Home Depot, Inc., 5.875%, 12/16/2036 126,577 181,776 Telecommunications—1.2% 50M AT&T, Inc., 3.8%, 3/15/2022 51,317 50M Verizon Communications, Inc., 5.15%, 9/15/2023 55,366 106,683 Transportation—2.3% 75M Burlington North Santa Fe, LLC, 5.15%, 9/1/2043 86,329 100M Cummins, Inc., 4.875%, 10/1/2043 111,511 197,840 Utilities—3.0% 50M Dominion Resources, Inc., 3.9%, 10/1/2025 51,139 100M Duke Energy Progress, Inc., 4.15%, 12/1/2044 99,596 50M Ohio Power Co., 5.375%, 10/1/2021 55,916 50M Oklahoma Gas & Electric Co., 4%, 12/15/2044 49,462 256,113 Total Value of Corporate Bonds (cost $3,102,431) 3,047,896 13 Portfolio of Investments (continued) BALANCED INCOME FUND December 31, 2016 Principal Amount or Shares Security Value RESIDENTIAL MORTGAGE-BACKED SECURITIES—7.3% Fannie Mae: $144M 3%, 4/1/2046 – 6/1/2046 $ 143,120 307M 3.5%, 11/1/2045 – 6/1/2046 315,053 115M 4%, 10/1/2035 – 7/1/2046 121,432 50M 4.5%, 1/18/2047 (a) 53,787 Total Value of Residential Mortgage-Backed Securities (cost $646,080) 633,392 VARIABLE AND FLOATING RATE NOTES†—5.2% Municipal Bond 300M Illinois St. Fin. Auth. Rev., 0.7%, 7/1/2038 300,000 150M Valdez, AK Marine Term. Rev., 0.67%, 12/1/2033 150,000 Total Value of Variable and Floating Rate Notes (cost $450,000) 450,000 U.S. GOVERNMENT OBLIGATIONS—4.9% 425M U.S. Treasury Notes, 0.8278%, 1/31/2018 (cost $425,626) † 426,289 EXCHANGE TRADED FUNDS—2.4% 2,350 ishares iBoxx USD High Yield Corporate Bond ETF (ETF) (cost $193,522) 203,392 SHORT-TERM U.S. GOVERNMENT AGENCY OBLIGATIONS—5.8% Federal Home Loan Bank: $300M 0.45%, 2/1/2017 299,882 200M 0.47%, 2/7/2017 199,905 Total Value of Short-Term U.S. Government Agency Obligations (cost $499,787) 499,787 Total Value of Investments (cost $8,369,411) 98.9 % 8,549,766 Other Assets, Less Liabilities 1.1 99,024 Net Assets 100.0 % $8,648,790 * Non-income producing (a) A portion or all of the security purchased on a when-issued or delayed delivery basis (see Note 1G). † Interest rates on adjustable rate bonds are determined and reset periodically. The interest rates shown are the rates in effect of December 31, 2016. 14 Summary of Abbreviations: ADR American Depositary Receipts ETF Exchange Traded Fund REIT Real Estate Investment Trust USD United States Dollar Futures contracts outstanding at December 31, 2016: Value at Number of Value at December 31, Unrealized Contracts Type Expiration Trade Date Appreciation 1 5 Year U.S. Mar. 2017 $135 Treasury Note 5 10 Year U.S. Mar. 2017 1,342 Treasury Note 2 U.S. Treasury Mar. 2017 1,552 Long Bond $3,029 The Fund’s assets and liabilities are classified into the following three levels based on the inputs used to value the assets or liabilities: Level 1 — Unadjusted quoted prices in active markets for identical securities that the Fund has the ability to access. Level 2 — Observable inputs other than quoted prices included in Level 1 that are observable for the asset or liability, either directly or indirectly. These inputs may include quoted prices for the identical instrument on an inactive market, prices for similar instruments, interest rates, prepayment speeds, credit risk, yield curves, default rates and similar data. Level 3 — Unobservable inputs for the asset or liability, to the extent relevant observable inputs are not available, representing the Fund’s own assumption about the assumptions a market participant would use in valuing the asset or liability, and would be based on the best information available. The inputs methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. For example, U.S. Government securities are reflected as Level 2 because the inputs used to determine fair value may not always be quoted prices in an active market. 15 Portfolio of Investments (continued) BALANCED INCOME FUND December 31, 2016 The following is a summary, by category of Level, of inputs used to value the Fund’s investments as of December 31, 2016: Level 1 Level 2 Level 3 Total Common Stocks $ 3,289,010 $ — $ — $ 3,289,010 Corporate Bonds — 3,047,896 — 3,047,896 Residential Mortgage-Backed Securities — 633,392 — 633,392 Variable and Floating Rate Notes — 450,000 — 450,000 U.S. Government Obligations — 426,289 — 426,289 Exchange Traded Funds — 203,392 — 203,392 Short-Term U.S. Government Agency Obligations — 499,787 — 499,787 Total Investments in Securities* $ 3,289,010 $ 5,260,756 $ — $ 8,549,766 Other Assets Futures Contracts $ 3,131 $ — $ — $ 3,131 * The Portfolio of Investments provides information on the industry categorization for common stocks and corporate bonds. There were no transfers into or from Level 1 and Level 2 by the Fund for the year ended December 31, 2016. Transfers, if any, between Levels are recognized at the end of the reporting period. 16 See notes to financial statements Portfolio Managers’ Letter COVERED CALL STRATEGY FUND Dear Investor: This is the annual report for the First Investors Life Series Covered Call Strategy Fund for the year ended December 31, 2016. The Fund’s return from May 2, 2016 (commencement of operations) through year-end on a net asset value basis was 5.30%. Market Overview The U.S. Presidential election results created an equity market with increasing stock dispersion, with Financials, Energy and Industrials outperforming bond-proxy and consumer stocks. Interest rates increased across the yield curve as inflation expectations accelerated. The equity market rally resulted in valuations becoming less attractive based on trailing earnings. However, the prospect for reduced government regulations and lower tax rates could boost earnings for U.S. corporations in 2017. News cycles will likely ebb and flow based on the details of policy changes, which will likely create pockets of market volatility. Given this investment environment, we positioned the portfolio toward stocks likely to benefit from less government regulation, lower corporate tax rates, overseas cash repatriation and the Industrial/Energy/ Manufacturing recovery that has been gaining momentum. The call options, which provide income and downside protection, can help stabilize portfolio returns, with the overall goal of producing a better risk-adjusted total return versus the S&P 500 Index. This strategy should be viewed as a core equity strategy, and can serve as a foundation for investors’ equity allocations. It can be used to reduce the volatility of an overall equity allocation or to allow more optimistic investors to allocate to more aggressive equity strategies in a so-called “barbell” approach. The Fund During both the quarter and the year-to-date periods, the Fund outperformed the S&P 500 Index on a return-per-unit-of-risk basis. For example, year-to-date since inception, the Fund returned 6.6% with a standard deviation of 6.7%. The S&P 500 Index returned 9.2% with a standard deviation of 10.9%, an inferior risk-adjusted return versus the Fund. The Fund’s higher quality equity holdings and downside protection from the call options were the keys to producing a higher return-per-unit-of-risk and reducing risk by more than one third compared to the S&P 500 Index. Due to the income and risk-reducing characteristics of the call options, the Fund produced a superior Sharpe ratio relative to the S&P 500 Index both quarter-to-date and year-to-date. Put another way, the Fund captured 72% of the return of the S&P 500, but only 62% of the risk of the S&P 500 year-to-date. Compared to the CBOE S&P 500 BuyWrite Index (“BXM”) during the inception year-to-date period, the Fund returned 6.6% versus 6.8% for the BXM Index. The Fund captured 97% of the BXM’s return and 96% 17 Portfolio Managers’ Letter (continued) COVERED CALL STRATEGY FUND of the risk, resulting in a slightly higher Sharpe ratio for the Fund versus the BXM, since inception. In terms of the equity-only attribution since inception on May 2, 2016, the stocks in the Fund outperformed the stocks in the S&P 500 by 116 basis points. The Fund was positively impacted by stock selection during both the year and the quarter. The Fund’s underweight to the Healthcare sector, due to worries over drug price regulation, contributed positively to returns as it was one of the worst performing sectors during the inception-to-date period. Stock selection was strong in Consumer Discretionary but detracted from returns in Consumer Staples. The portfolio changes following the election positively impacted performance, as the Fund’s stocks continued to outperform the S&P 500 after the election. The call options detracted from returns in the Financial sector, which returned 21% during the fourth quarter, but made a positive contribution in Consumer Staples. Outlook Given the dispersion in sector performance, active management of option positions created a wide range for strike price selection in recent months. For more stable names, we have kept strike prices closer to current stock prices, seeking to maximize call premium at the expense of upside capture. With momentum stocks, we sold calls higher in price, seeking upside potential. Such a strategy is likely to continue into 2017 as news from Washington could create sector or company specific price volatility. While the S&P 500’s valuation (trailing P/E 21.0) may appear to be a head-wind to stock appreciation, that view is offset by regulatory and tax policy changes that could boost earnings, thereby bringing P/E ratios back toward more average levels. That being said, valuation is an important part of our process. For example, the ten largest “low volatility” U.S. equity funds have an average trailing price/earnings (P/E) ratio of 22.9 versus the S&P 500 at 21.0 and our portfolio at 18.4 as of December 31, 2016. We continue to believe reasonably priced large-cap stocks offer the best risk/reward potential going forward, especially when combined with call premiums that can help stabilize returns and provide downside protection. Thank you for placing your trust in Foresters Financial. As always, we appreciate the opportunity to serve your investment needs. 18 Fund Expenses (unaudited) COVERED CALL STRATEGY FUND The examples below show the ongoing costs (in dollars) of investing in your Fund and will help you in comparing these costs with costs of other mutual funds. Please refer to page 6 for a detailed explanation of the information presented in these examples. Beginning Ending Account Account Expenses Paid Value Value During Period (7/1/16) (12/31/16) (7/1/16–12/31/16)* Expense Examples Actual $1,000.00 $1,053.00 $8.62 Hypothetical (5% annual return before expenses) $1,000.00 $1,016.74 $8.47 * Expenses are equal to the annualized expense ratio of 1.67%, multiplied by the average account value over the period, multiplied by 184/366 (to reflect the one-half year period). Expenses paid during the period are net of expenses waived. Portfolio Composition BY SECTOR Portfolio holdings and allocations are subject to change. Percentages are as of December 31, 2016, and are based on the total value of investments. 19 Portfolio of Investments COVERED CALL STRATEGY FUND December 31, 2016 Shares Security Value COMMON STOCKS—99.7% Consumer Discretionary—11.2% 300 * AutoZone, Inc. $ 236,937 3,400 CBS Corporation – Class “B” 216,308 1,600 Home Depot, Inc. 214,528 1,900 Walt Disney Company 198,018 1,500 Whirlpool Corporation 272,655 1,138,446 Consumer Staples—5.0% 800 Kimberly-Clark Corporation 91,296 4,000 PepsiCo, Inc. 418,520 509,816 Energy—9.9% 2,700 Chevron Corporation 317,790 6,500 Halliburton Company 351,585 5,000 Valero Energy Corporation 341,600 1,010,975 Financials—20.7% 3,500 American Express Company 259,280 16,500 Bank of America Corporation 364,650 800 BlackRock, Inc. 304,432 1,600 Goldman Sachs Group, Inc. 383,120 5,100 JPMorgan Chase & Company 440,079 7,000 U.S. Bancorp 359,590 2,111,151 Health Care—17.5% 1,400 * Allergan, PLC 294,014 1,800 Amgen, Inc. 263,178 3,100 Cardinal Health, Inc. 223,107 2,900 * Express Scripts Holding Company 199,491 3,000 Johnson & Johnson 345,630 10,700 Pfizer, Inc. 347,536 1,100 Zimmer Biomet Holdings, Inc. 113,520 1,786,476 20 Shares Security Value Industrials—13.7% 6,900 General Electric Company $218,040 3,400 Honeywell International, Inc. 393,890 800 Lockheed Martin Corporation 199,952 2,600 Raytheon Company 369,200 2,100 Union Pacific Corporation 217,728 1,398,810 Information Technology—16.2% 3,600 Apple, Inc. 416,952 12,500 Cisco Systems, Inc. 377,750 1,300 International Business Machines Corporation 215,787 8,000 Oracle Corporation 307,600 5,200 QUALCOMM, Inc. 339,040 1,657,129 Materials—3.5% 6,300 Dow Chemical Company 360,486 Telecommunication Services—2.0% 3,900 Verizon Communications, Inc. 208,182 Total Value of Common Stocks (cost $9,601,881) 99.7 % 10,181,471 Other Assets, Less Liabilities .3 26,535 Net Assets 100.0 % $10,208,006 * Non-income producing 21 Portfolio of Investments (continued) COVERED CALL STRATEGY FUND December 31, 2016 Expiration Exercise CALL OPTIONS WRITTEN—1.8% Date Price Contracts Value Allergan, PLC 2/17/17 $205.00 1 $1,340 Allergan, PLC 2/17/17 210.00 13 13,650 American Express Company 1/20/17 67.50 2 1,340 American Express Company 1/20/17 75.00 33 4,191 Amgen, Inc. 2/17/17 155.00 17 3,230 Apple, Inc. 2/17/17 120.00 36 7,020 AutoZone, Inc. 1/20/17 800.00 3 2,685 Bank of America Corporation 2/17/17 24.00 165 5,115 BlackRock, Inc. 4/21/17 410.00 8 5,680 Cardinal Health, Inc. 3/17/17 72.50 31 9,765 CBS Corporation 3/17/17 67.50 34 4,760 Chevron Corporation. 2/17/17 115.00 24 11,640 Chevron Corporation. 2/17/17 120.00 3 615 Cisco Systems, Inc. 2/17/17 32.00 125 2,750 Dow Chemical Company 3/17/17 60.00 63 7,497 Express Scripts Holding Company 3/17/17 75.00 1 129 General Electric Company 1/20/17 32.00 69 2,484 Goldman Sachs Group, Inc. 1/20/17 245.00 16 6,672 Halliburton Company 1/20/17 57.50 65 1,690 Home Depot, Inc. 1/20/17 130.00 14 7,224 Home Depot, Inc. 1/20/17 135.00 2 402 Honeywell International, Inc. 3/17/17 120.00 34 7,070 International Business Machines Corporation 2/17/17 175.00 13 1,846 Johnson & Johnson 1/20/17 115.00 24 4,128 Johnson & Johnson 1/20/17 117.00 6 432 JPMorgan Chase & Company 2/17/17 90.00 51 6,069 Kimberly-Clark Corporation 1/20/17 115.00 8 1,016 Lockheed Martin Corporation 2/17/17 255.00 1 500 Lockheed Martin Corporation 3/17/17 280.00 7 560 Oracle Corporation 1/20/17 41.00 37 74 Oracle Corporation 3/17/17 40.00 43 2,795 PepsiCo, Inc. 1/20/17 105.00 40 4,280 Pfizer, Inc. 1/20/17 35.00 2 6 Pfizer, Inc. 2/17/17 33.00 105 6,090 QUALCOMM, Inc. 1/20/17 70.00 52 624 Raytheon Company 1/20/17 150.00 1 25 Raytheon Company 2/17/17 145.00 3 894 Raytheon Company 5/19/17 160.00 22 3,190 U.S. Bancorp 3/17/17 55.00 70 3,780 Union Pacific Corporation 1/20/17 100.00 21 10,689 22 Expiration Exercise CALL OPTIONS WRITTEN (continued) Date Price Contracts Value Valero Energy Corporation 1/20/17 $70.00 21 $ 2,100 Valero Energy Corporation 1/20/17 72.50 29 1,247 Verizon Communications, Inc 6/16/17 52.50 39 9,828 Walt Disney Company 1/27/17 107.00 19 1,216 Whirlpool Corporation 3/17/17 185.00 14 10,920 Whirlpool Corporation 3/17/17 190.00 1 520 Zimmer Biomet Holdings, Inc. 3/17/17 105.00 2 800 Zimmer Biomet Holdings, Inc. 3/17/17 110.00 9 1,719 Total Value of Call Options Written (premium received $209,302) $182,297 The Fund’s assets and liabilities are classified into the following three levels based on the inputs used to value the assets and liabilities: Level 1 — Unadjusted quoted prices in active markets for identical securities that the Fund has the ability to access. Level 2 — Observable inputs other than quoted prices included in Level 1 that are observable for the asset or liability, either directly or indirectly. These inputs may include quoted prices for the identical instrument on an inactive market, prices for similar instruments, interest rates, prepayment speeds, credit risk, yield curves, default rates and similar data. Level 3 — Unobservable inputs for the asset or liability, to the extent relevant observable inputs are not available, representing the Fund’s own assumption about the assumptions a market participant would use in valuing the asset or liability, and would be based on the best information available. The inputs methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. For example, U.S. Government securities are reflected as Level 2 because the inputs used to determine fair value may not always be quoted prices in an active market. The following is a summary, by category of Level, of inputs used to value the Fund’s investments as of December 31, 2016: Level 1 Level 2 Level 3 Total Assets Common Stocks* $ 10,181,471 $ — $ — $ 10,181,471 Liabilities Call Options Written $ (182,297) $ — $ — $ (182,297) * The Portfolio of Investments provides information on the industry categorization for common stocks. There were no transfers into or from Level 1 and Level 2 by the Fund for the year ended December 31, 2016. Transfers, if any, between Levels are recognized at the end of the reporting period. See notes to financial statements 23 Portfolio Manager’s Letter EQUITY INCOME FUND Dear Investor: This is the annual report for First Investors Life Equity Income Fund for the year ended December 31, 2016. The Fund’s return on a net asset value basis was 13.28%, including dividends of $0.40 cents per share and capital gains of $0.70 cents per share. Market and Economic Overview The majority of equity and fixed income markets around the world generated positive returns during the 12 months ended December 31, 2016. However, the trajectory of these returns was very uneven as market sentiment changed several times during the year. U.S. economic growth was also uneven, continuing the post-recession trend of subdued but positive growth. The year began with a 10% correction in the stock market and a rally in the bond market as weakness in the Chinese economy and stock market, first quarter U.S. growth of only 0.8%, and falling commodity prices created recession and deflation fears. Markets stabilized and the stock market recovered through the summer until Brexit—Great Britain’s unexpected decision to leave the European Union. Stock prices fell, but quickly stabilized as central banks made clear that they would do whatever was necessary to stabilize economic growth. Reacting to very accommodative monetary policy, interest rates fell to historical lows across developed country bond markets. A pickup in U.S. growth in the third quarter to 3.5%, the best quarterly rate in two years, pushed interest rates somewhat higher, while stock prices traded in a range. Following Donald Trump’s unexpected victory in the U.S. Presidential election, the stock market rallied and interest rates increased sharply as markets focused on Trump’s pro-growth agenda. The Federal Reserve (“the Fed”) rate increase in December, the only hike in 2016, had no impact on the markets. Notably, the Fed cited improving labor market indicators as a reason for raising interest rates as the U.S. unemployment rate fell to levels preceding the Great Recession. Divergence in monetary policies and market expectations of central bank actions was a dominant factor affecting markets throughout the review period. While the Fed tightened its monetary policy, major international central banks continued easing their monetary policies. In particular, the European Central Bank cut its deposit rate to a negative 0.4% rate, expanded its bond-buying program to include corporate bonds, and extended its bond-buying stimulus program by nine months. These moves contributed to the decline in interest rates globally. Yields for many international bonds fell into negative territory, which resulted in higher demand from overseas investors for positive yielding U.S. fixed income and strengthened the U.S. dollar. The Equity Market Overall, U.S. equities (measured by the S&P 500 Index) posted a strong return of 11.96% for the 12 months ending December 31, 2016. However, stocks had one of 24 the worst starts to the beginning of the year on record, plunging 10.27% by February 11, amid worries about China, global growth and falling oil prices. Most of those fears subsided by mid-February as China’s markets stabilized, oil producers talked about decreasing supply, and Janet Yellen implied there would be fewer rate hikes than expected. Markets subsequently rebounded, gaining almost 17% by the June 23rd Brexit vote. Momentum paused as markets lost over 5% in the two days following the Brexit vote, followed by another strong rally which lasted until mid-July. Markets declined ahead of the U.S. presidential election, but reacted positively to Donald Trump’s unexpected win, focusing on the pro-growth aspects of his agenda. While all market cap segments posted double-digit returns for the year, small-cap stocks (Russell 2000 Index) had the best performance, returning 21.31%, followed by mid-caps (S&P MidCap 400 Index) at 20.74%. Small-cap stocks in particular benefited from the post-election rally and President-elect Trump’s domestically centered policies. Value stocks outperformed growth stocks, supported by strong performance from Financials at the end of the year. 10 out of 11 S&P 500 sectors were positive in 2016, but with several sector rotations during the period. Energy was the strongest sector at 27.36%. It was weak during the beginning of the year, but recovered during the second half due to rising oil prices. The Healthcare sector, which had performed well for the past several years, was the weakest sector, down 2.69%. Higher yielding stocks, including Utilities and REITs, held up well during the first half of the year, supported by the low yielding environment and lack of other higher yielding options, but were negative during the second half. International equities experienced wide swings during the review period. Developed markets (MSCI EAFE Index) finished the review period up 5.88% in local currencies and 1.51% in U.S. dollar terms as an appreciating dollar reduced returns for U.S. investors. Emerging markets (MSCI EM Index) had a difficult fourth quarter in 2016, but outperformed developed markets for the year with returns of 10.11% in local currencies and 11.60% in U.S. dollars. For most of the year, negative yields on many international bonds increased demand for emerging market assets. Select emerging markets also benefited from recovering commodity and oil prices. The Fund The Fund primarily invests in dividend-paying stocks and this year, with increased interest rate volatility, the Fund’s dividend-paying stocks performed very well. In 2016, we saw the yield on the 10-year Treasury go from 2.30% in January to a low of 1.31% in July only to rally to 2.62% by the end of December 2016 after the Fed rate increase of 25 basis points. Disappointing GDP numbers started to come out in the beginning of 2016 and the market began to sell off, investors started buying the safety of Treasuries and forced the yield back below 2%. By July, the yield on the 10-year Treasury reached a low of 1.31%. High dividend paying stocks rose as 25 Portfolio Manager’s Letter (continued) EQUITY INCOME FUND rates collapsed in late spring. By the end of the summer—with GDP and job growth showing signs of improvement—the Fed began to signal its intention to raise rates by the end of 2016 and the yield on the 10-year Treasury started to rise in anticipation of the rate hike. The significance of these moves plays a role in the direction of dividend-paying stocks. When interest rates fell over the past few years, fixed income investors looked to dividend-paying equities to supplement their income when money market accounts and CDs no longer offered compelling returns. When interest rates rise and those fixed income products become more competitive with higher yields, investors will likely return to fixed income as they offer lower volatility compared to equities. Investors who could not find adequate yield in fixed income securities bid up higher yielding equities to a point, one could argue, where they were overvalued. Typically, companies with higher yields have much slower earnings growth and such companies offer higher yield as an incentive to invest. The only way to get meaningful stock appreciation is through earnings growth or multiple expansions. We have seen this expansion of multiples mainly in the Utilities, Staples and REIT sectors. When interest rates rise, the ability of banks to grow earnings also rises. The spread on which banks borrow money and, in turn, lend out to customers widens and banks become more profitable. Sterling Bancorp a small-cap regional bank in the New York area has appreciated over 40% this year. Investors are anticipating stronger loan growth and increased earnings going forward. The Fund’s other regional banks have all outperformed the market significantly: Berkshire Hills, a small Massachusetts bank was up over 30% this year; Prosperity Bankshare, a small bank based in Houston, Texas also benefited from the price of oil recovering from the lows to increase their earning potential; Chubb, a stock we wrote about in last year’s letter played out much as we thought. ACE acquired Chubb last year and assumed Chubb’s name. Earnings have been strong, pricing has been good and the cost cuts have come in at a higher level than expected. The stock is up over 15% in the past 12 months and is one of our biggest financial holdings. We continue to see the benefits of this combination playing out over the coming years especially in a rising interest rate environment. The Fund’s Healthcare holdings had strong returns this past year, led by our large-cap pharmaceutical holdings. Merck has had a good year, with the stock rising over 15%. Earnings have been strong but Merck’s pipeline has been garnering all the attention lately. Merck recently presented Phase 3 data on Keytruda, their first line lung cancer drug and results were very strong. It is widely believed that Keytruda will become the dominant drug used in the treatment of lung cancer because the data showed superior effectiveness over chemotherapy. This drug, by some estimates, could see sales of over $8 billion in the coming years. Merck’s biggest competitor in the lung cancer space came out with disappointing results solidifying Merck’s dominance for the next few years. Baxalta was a name the Fund owned after it was spun off from our holding in Baxter. Baxalta specializes in hematology, immunology and oncology and was 26 showing nice earnings growth. Shire PLC offered to buy them for $32 billion at the beginning of the year. A relatively new holding, Applied Materials, was purchased back in March and the stock price is up over 100% from where we made our initial investment. We were able to correctly identify a new spending cycle for semiconductor equipment for two main areas, 3D NAND and the adoption of OLED (organic light emitting diode) display for mobile devices and television. 3D NAND is the next generation for memory chips that will allow for both faster and greater capacity for flash storage. OLED is widely recognized as the best display for both mobile devices and televisions. It is expected that Apple will adopt OLED for its next generation iPhone and Samsung is currently using OLED in their mobile devices. When capacity comes on, and manufacturing yields improve, we will likely see a large adoption of OLED televisions in the coming years. The new wild card is demand from China. Historically, China has not been a player in semiconductor manufacturing, but they are spending heavily to become a factor in global foundry production. With this new market, earnings should be higher than any point in their past. The Fund also added a new strategy in the past year that we hope will enhance performance in the coming years. We are now selling covered calls on securities we own and are looking to sell at specific prices. Selling covered calls allows the Fund to take in cash for securities we would otherwise be selling in the marketplace and that cash is added to the total return of the security. As we look forward, we believe dividend-paying stocks should be a focus for any investor. Dividend-paying stocks tend to outperform non-dividend-paying stocks when interest rates are either rising or falling. If we look at stock returns since the 1970s, dividend-paying stocks have outperformed the S&P 500 Index. The Fund is focused on finding those stocks that not only provide yield and stability, but provide dividend growth and appreciation. Thank you for placing your trust in Foresters Financial. As always, we appreciate the opportunity to serve your investment needs. 27 Fund Expenses (unaudited) EQUITY INCOME FUND The examples below show the ongoing costs (in dollars) of investing in your Fund and will help you in comparing these costs with costs of other mutual funds. Please refer to page 6 for a detailed explanation of the information presented in these examples. Beginning Ending Account Account Expenses Paid Value Value During Period (7/1/16) (12/31/16) (7/1/16–12/31/16)* Expense Examples Actual $1,000.00 $1,076.61 $4.18 Hypothetical (5% annual return before expenses) $1,000.00 $1,021.12 $4.06 * Expenses are equal to the annualized expense ratio of .80%, multiplied by the average account value over the period, multiplied by 184/366 (to reflect the one-half year period). Portfolio Composition TOP TEN SECTORS Portfolio holdings and allocations are subject to change. Percentages are as of December 31, 2016, and are based on the total value of investments. 28 Cumulative Performance Information (unaudited) EQUITY INCOME FUND Comparison of change in value of $10,000 investment in the First Investors Life Series Equity Income Fund and the Standard & Poor’s 500 Index. The graph compares a $10,000 investment in the First Investors Life Series Equity Income Fund beginning 12/31/06 with a theoretical investment in the Standard & Poor’s 500 Index (the “Index”). The Index is an unmanaged capitalization-weighted index of 500 stocks designed to measure performance of the broad domestic economy through changes in the aggregate market value of such stocks, which represent all major industries. It is not possible to invest directly in this Index. In addition, the Index does not reflect fees and expenses associated with the active management of a mutual fund portfolio. For purposes of the graph and the accompanying table it is assumed that all dividends and distributions were reinvested. * The Average Annual Total Return figures are for the periods ended 12/31/16. The returns shown do not reflect any sales charges, since the Fund sells its shares solely to variable annuity and/or variable life insurance subaccounts at net asset value. The returns do not reflect the fees and charges that an individual would pay in connection with an investment in a variable annuity or life contract or policy. Results represent past performance and do not indicate future results. The graph and the returns shown do not reflect the deduction of taxes that an investor would pay on distributions or the redemption of fund shares. Investment return and principal value of an investment will fluctuate so that an investor’s shares, when redeemed, may be worth more or less than the original cost. Index figures are from Standard & Poor’s and all other figures are from Foresters Investment Management Company, Inc. 29 Portfolio of Investments EQUITY INCOME FUND December 31, 2016 Shares Security Value COMMON STOCKS—93.2% Consumer Discretionary—9.4% 17,000 * Acushnet Holdings Corporation $ 335,070 13,200 American Eagle Outfitters, Inc. 200,244 8,687 CBS Corporation – Class “B” 552,667 17,650 Comcast Corporation – Special Shares “A” 1,218,732 4,800 Delphi Automotive, PLC 323,280 52,450 Ford Motor Company 636,218 2,150 Harman International Industries, Inc. 238,994 8,950 Home Depot, Inc. 1,200,016 21,734 Johnson Controls International, PLC 895,223 4,500 L Brands, Inc. 296,280 6,900 McDonald’s Corporation 839,868 16,837 Newell Brands, Inc. 751,772 4,800 Oxford Industries, Inc. 288,624 23,300 Regal Entertainment Group – Class “A” 479,980 11,016 Time Warner, Inc. 1,063,375 6,500 Tupperware Brands Corporation 342,030 4,300 Walt Disney Company 448,146 2,300 Whirlpool Corporation 418,071 5,300 Wyndham Worldwide Corporation 404,761 10,933,351 Consumer Staples—8.6% 4,900 AdvancePierre Foods Holdings, Inc. 145,922 23,800 Altria Group, Inc. 1,609,356 17,600 Coca-Cola Company 729,696 11,700 CVS Health Corporation 923,247 3,850 Dr. Pepper Snapple Group, Inc. 349,079 3,600 Kimberly-Clark Corporation 410,832 20,782 Koninklijke Ahold Delhaize NV (ADR) 436,214 3,666 Kraft Heinz Company 320,115 3,400 Molson Coors Brewing Company 330,854 12,000 PepsiCo, Inc. 1,255,560 16,200 Philip Morris International, Inc. 1,482,138 15,300 Procter & Gamble Company 1,286,424 10,200 Wal-Mart Stores, Inc. 705,024 9,984,461 30 Shares Security Value Energy—8.0% 17,200 Chevron Corporation $2,024,440 15,250 ConocoPhillips 764,635 13,500 Devon Energy Corporation 616,545 14,500 ExxonMobil Corporation 1,308,770 8,400 Halliburton Company 454,356 13,400 Marathon Petroleum Corporation 674,690 15,500 Occidental Petroleum Corporation 1,104,065 15,800 PBF Energy, Inc. – Class “A” 440,504 14,400 Royal Dutch Shell, PLC – Class “A” (ADR) 783,072 6,400 Schlumberger, Ltd. 537,280 20,400 Suncor Energy, Inc. 666,876 9,375,233 Financials—17.7% 28,800 AllianceBernstein Holding, LP (MLP) 675,360 8,550 American Express Company 633,384 11,500 American International Group, Inc. 751,065 4,050 Ameriprise Financial, Inc. 449,307 22,100 Bank of New York Mellon Corporation 1,047,098 23,650 Berkshire Hills Bancorp, Inc. 871,502 13,567 Chubb, Ltd. 1,792,472 26,300 Citizens Financial Group, Inc. 937,069 14,350 Discover Financial Services 1,034,491 28,270 Financial Select Sector SPDR Fund (ETF) 657,278 13,900 Invesco, Ltd. 421,726 18,100 iShares S&P U.S. Preferred Stock Index Fund (ETF) 673,501 25,300 JPMorgan Chase & Company 2,183,137 22,800 MetLife, Inc. 1,228,692 9,000 PNC Financial Services Group, Inc. 1,052,640 5,400 Prosperity Bancshares, Inc. 387,612 14,500 SPDR S&P Regional Banking (ETF) 805,765 32,200 Sterling Bancorp 753,480 5,400 Travelers Companies, Inc. 661,068 20,600 U.S. Bancorp 1,058,222 17,100 Waddell & Reed Financial, Inc. – Class “A” 333,621 40,850 Wells Fargo & Company 2,251,244 20,659,734 31 Portfolio of Investments (continued) EQUITY INCOME FUND December 31, 2016 Shares Security Value Health Care—10.3% 20,400 Abbott Laboratories $ 783,564 18,300 AbbVie, Inc. 1,145,946 8,292 Baxter International, Inc. 367,667 6,700 Gilead Sciences, Inc. 479,787 10,050 GlaxoSmithKline, PLC (ADR) 387,026 20,450 Johnson & Johnson 2,356,045 10,412 Medtronic, PLC 741,647 34,020 Merck & Company, Inc. 2,002,757 74,585 Pfizer, Inc. 2,422,521 16,300 Phibro Animal Health Corporation – Class “A” 477,590 3,050 Thermo Fisher Scientific, Inc. 430,355 8,490 Zoetis, Inc. 454,470 12,049,375 Industrials—10.6% 5,400 3M Company 964,278 5,600 A.O. Smith Corporation 265,160 12,400 Eaton Corporation, PLC 831,916 2,500 General Dynamics Corporation 431,650 64,930 General Electric Company 2,051,788 11,800 Honeywell International, Inc. 1,367,030 13,300 Industrial Select Sector SPDR Fund (ETF) 827,526 7,800 Ingersoll-Rand, PLC 585,312 12,550 ITT, Inc. 484,054 19,100 Koninklijke Philips NV (ADR) 583,887 3,680 Lockheed Martin Corporation 919,779 13,300 Nielsen Holdings, PLC 557,935 4,350 Snap-On, Inc. 745,025 8,200 United Parcel Service, Inc. – Class “B” 940,048 7,900 United Technologies Corporation 865,998 12,421,386 Information Technology—13.8% 9,690 Apple, Inc. 1,122,296 26,000 Applied Materials, Inc. 839,020 5,450 Automatic Data Processing, Inc. 560,151 4,300 Broadcom, Ltd. 760,111 65,200 Cisco Systems, Inc. 1,970,344 25,700 HP Enterprise Company 594,698 26,800 HP, Inc. 397,712 33,300 Intel Corporation 1,207,791 32 Shares Security Value Information Technology (continued) 13,400 Juniper Networks, Inc. $ 378,684 6,450 Lam Research Corporation 681,959 9,000 Microchip Technology, Inc. 577,350 43,250 Microsoft Corporation 2,687,555 19,300 QUALCOMM, Inc. 1,258,360 14,400 Silicon Motion Technology Corporation (ADR) 611,712 22,700 Symantec Corporation 542,303 7,500 TE Connectivity, Ltd. 519,600 10,900 Technology Select Sector SPDR Fund (ETF) 527,124 13,200 Western Digital Corporation 896,940 16,133,710 Materials—4.1% 16,450 Dow Chemical Company 941,269 10,990 DuPont (E.I.) de Nemours & Company 806,666 25,100 * Ferro Corporation 359,683 10,700 International Paper Company 567,742 9,600 LyondellBasell Industries NV – Class “A” 823,488 4,300 Praxair, Inc. 503,917 8,200 Sealed Air Corporation 371,788 3,200 Steel Dynamics, Inc. 113,856 6,090 WestRock Company 309,189 4,797,598 Real Estate—3.2% 27,800 Brixmor Property Group, Inc. (REIT) 678,876 20,000 Chesapeake Lodging Trust (REIT) 517,200 2,700 Federal Realty Investment Trust (REIT) 383,697 8,850 iShares U.S. Real Estate ETF (ETF) 680,919 17,700 Sunstone Hotel Investors, Inc. (REIT) 269,925 15,400 Tanger Factory Outlet Centers, Inc. (REIT) 551,012 28,900 Urstadt Biddle Properties, Inc. – Class “A” (REIT) 696,779 3,778,408 Telecommunication Services—3.8% 49,760 AT&T, Inc. 2,116,293 42,600 Verizon Communications, Inc. 2,273,988 4,390,281 33 Portfolio of Investments (continued) EQUITY INCOME FUND December 31, 2016 Shares or Principal Amount Security Value Utilities—3.7% 7,350 American Electric Power Company, Inc. $462,756 19,200 CenterPoint Energy, Inc. 473,088 6,750 Dominion Resources, Inc. 516,982 6,900 Duke Energy Corporation 535,578 21,700 Exelon Corporation 770,133 3,400 NextEra Energy, Inc. 406,164 19,900 PPL Corporation 677,595 8,300 Vectren Corporation 432,845 4,275,141 Total Value of Common Stocks (cost $76,636,919) 108,798,678 PREFERRED STOCKS—1.6% Financials—.6% 200 Citizens Financial Group, Inc., Series A, 5.5%, 2049 199,000 21,200 JPMorgan Chase & Co., Series Y, 6.125%, 2020 537,420 736,420 Health Care—.3% 500 Allergan, PLC, Series A, 5.5%, 2018 381,230 Real Estate—.7% 11,400 Digital Realty Trust, Inc., Series G (REIT), 5.875%, 2049 272,802 Urstadt Biddle Properties, Inc., (REIT): 9,000 7.125%, 2049 – Series F 229,500 11,000 6.75%, 2049 – Series G 283,360 785,662 Total Value of Preferred Stocks (cost $2,019,492) 1,903,312 SHORT-TERM U.S. GOVERNMENT AGENCY OBLIGATIONS—2.6% Federal Home Loan Bank: $2,000M 0.39%, 1/12/2017 1,999,814 1,000M 0.47%, 2/7/2017 999,524 Total Value of Short-Term U.S. Government Agency Obligations (cost $2,999,278) 2,999,338 34 Principal Amount Security Value SHORT-TERM U.S. GOVERNMENT OBLIGATIONS—1.3% $1,500M U.S. Treasury Bills, 0.4475%, 1/26/2017 (cost $1,499,534) $1,499,605 Total Value of Investments (cost $83,155,223) 98.7 % 115,200,933 Other Assets, Less Liabilities 1.3 1,484,369 Net Assets 100.0 % $116,685,302 * Non-income producing Summary of Abbreviations: ADR American Depositary Receipts ETF Exchange Traded Fund MLP Master Limited Partnership REIT Real Estate Investment Trust The Fund’s assets and liabilities are classified into the following three levels based on the inputs used to value the assets and liabilities: Level 1 — Unadjusted quoted prices in active markets for identical securities that the Fund has the ability to access. Level 2 — Observable inputs other than quoted prices included in Level 1 that are observable for the asset or liability, either directly or indirectly. These inputs may include quoted prices for the identical instrument on an inactive market, prices for similar instruments, interest rates, prepayment speeds, credit risk, yield curves, default rates and similar data. Level 3 — Unobservable inputs for the asset or liability, to the extent relevant observable inputs are not available, representing the Fund’s own assumption about the assumptions a market participant would use in valuing the asset or liability, and would be based on the best information available. The inputs methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. For example, U.S. Government securities are reflected as Level 2 because the inputs used to determine fair value may not always be quoted prices in an active market. 35 Portfolio of Investments (continued) EQUITY INCOME FUND December 31, 2016 The following is a summary, by category of Level, of inputs used to value the Fund’s investments as of December 31, 2016: Level 1 Level 2 Level 3 Total Common Stocks $ 108,798,678 $ — $ — $ 108,798,678 Preferred Stocks 1,903,312 — — 1,903,312 Short-Term U.S. Government Agency Obligations — 2,999,338 — 2,999,338 Short-Term U.S. Government Obligations — 1,499,605 — 1,499,605 Total Investments in Securities* $ 110,701,990 $ 4,498,943 $ — $ 115,200,933 * The Portfolio of Investments provides information on the industry categorization for common stocks and preferred stocks. There were no transfers into or from Level 1 and Level 2 by the Fund for the year ended December 31, 2016. Transfers, if any, between Levels are recognized at the end of the reporting period. 36 See notes to financial statements Portfolio Manager’s Letter FUND FOR INCOME Dear Investor: This is the annual report for the First Investors Life Fund For Income for the year ended December 31, 2016. The Fund’s return on a net asset value basis was 11.12%, including dividends of $0.35 cents per share. Contrary to 2015, Fund investors in 2016 benefited from attractive returns as high yield came roaring back, largely on stabilization of the Oil and Metals and Mining (coal and iron ore) sectors. These sectors had declined precipitously in 2015 and the first six weeks of 2016 and created an elevated level of high yield company bond defaults, particularly in the first half of the year. In this environment in which risk came back in favor, and in which some of the market’s lowest-rated (and formerly stressed) credits outperformed, the Fund underperformed its benchmark. The Market As noted above, U.S. high yield market performance can be divided into two distinct (though uneven) periods over the year. In a continuation from 2015, negative sentiment was particularly pronounced in January as oil prices continued to decline on concerns about a continued supply/demand imbalance and concerns surrounding Chinese growth. In mid-February, sentiment shifted dramatically—and almost without challenge throughout the rest of the year—as oil prices stabilized and concerns about global growth abated. The rally in global risk assets, including U.S. high yield, gathered further impetus after the European Central Bank (“ECB”) announced an increase in the size and scope of its current Quantitative Easing program in addition to cutting rates. While not directly buying U.S. dollar high yield paper, the ECB’s continued stimulus of the European economy provided a clear headwind to Federal Reserve (“the Fed”) rate increases in the U.S. and signaled a likely “lower-for-longer” policy that spurred a global move to corporate credit. Global credit markets experienced inflows for much of the remainder of the year. Investors looked initially to take advantage of attractive valuations after a challenging 2015 and then—even as bond prices appreciated—to capture yield wherever it was available, including in both lower rated and longer duration credit (where the duration of a bond measures its sensitivity to changes in interest rates. Generally, when interest rates increase, bond prices may decrease). Overall, lower rated, stressed, Basic Materials (energy and metals/mining) outperformed from mid-February through much of the rest of the year. Political risk and interest rate risk appeared poised to derail the market’s strong bid for risk assets throughout the year, but failed to do so in any enduring way. We had hoped that market volatility could create opportunities to invest in bonds that we would find attractive at lower prices, but such opportunities proved uniquely short-lived and self-healing in 2016. Notably, markets wobbled for two days in June with the passage of the Brexit vote, in September, on the back of the market’s sense that the Fed was likely to impose an interest rate increase, and in November upon the 37 Portfolio Manager’s Letter (continued) FUND FOR INCOME U.S. election of Donald Trump as its next President. Ironically, as investor surprise at Trump’s election turned into a bid for risk assets that might benefit from increased fiscal spending and lower regulation, the Fed’s bid to raise interest rates became more plausible. Ultimately, with regard to U.S. interest rates, the bark appeared to be worse than the actual bite the markets feared. The Fed raised rates less than anticipated in 2016. In this environment, high yield—which was able to largely absorb anticipated rate increases through a narrowing spread—fared far better than higher rated paper in October and November. For a brief period prior to the actual Fed Funds rate increase in December, the year’s strong bid for duration waned. By December, the Fed was able to impose a small rate increase largely without impact, allowing risk-on sentiment to take over. However, with renewed economic momentum in the second half of 2016, there is a risk that the Fed will be more active in 2017. We would expect high yield to again hold up better when compared with more duration sensitive assets should that be the case. The Fund In this year of split—but ultimately very strong—returns, the Fund outperformed the market when the market was most challenged through mid-February 2016 and underperformed the market in its long, more bullish subsequent phase. This result aligns with our core positioning throughout the year in which we generally kept the Fund less exposed than the market to the Energy and Metals and Mining sectors, and, within those sectors, attempted to find higher quality credits we believed could be more reliable, even if the price of Energy and other commodities did not prove stable at levels that would stem those sectors’ elevated default rates. Outside of these sectors, we committed significant capital early in the year to less-cyclical, more defensive industries such as Healthcare, Cable/Satellite TV, and Telecommunications. Notably, in the fourth quarter, we had increased energy holdings in the portfolio considerably, finishing the year with a closer-to-market 12% exposure, and reduced Healthcare on worries that the U.S. election could spell uncertainty for healthcare policy going forward. Both of these moves were productive from a relative return perspective. Overall, Energy and Telecommunications contributed the most to portfolio returns during the year, but the Fund had positive returns from the bonds in every industry in which it invested. Despite increased market default activity, the Fund did not experience any defaults. On a relative basis, however, Fund performance lagged due to its lower-than-market exposure to riskier credits—the very positioning that helped protect capital in 2015. We also maintained a portfolio with lower-than-market duration risk throughout the year, reflecting our overarching goal to create a portfolio that was generally less directional over time than the market, and less susceptible to price challenges imposed by risk-off events, such as interest rate increases. Together, the portfolio’s lower risk 38 energy and commodities exposures and lower duration risk largely account for the year’s underperformance. We believe, however, that as bond prices continued to rise through the year, it was important not to chase yield and risk to keep up with the market. We cannot predict when the market will experience volatility, but we believe it far more valuable in the longer run to be positioned to provide liquidity to the market at those moments than to be fully leveraged to a rising market before such a correction occurs. In short, we have targeted building a portfolio we believe can be more resilient than the market in a re-pricing event, and in which we can take advantage of opportunities we believe are unduly discounted. Outlook Fundamental credit risk in the U.S. high yield asset class declined with lower defaults in the second half of 2016 and we expect this to continue in 2017 absent of any macroeconomic shocks. While the credit cycle appears to be maturing, the credit quality of high yield companies is generally still fairly solid, with few companies subject to near-term maturities that could become unduly burdensome. Rather, we believe that challenges to the high yield market are likely to come from any larger event that reduces market liquidity overall. Such an event—whether caused by central bank policy, political outcomes, or even by a single anomalous event such as a terror attack—would likely impact risk assets outside of high yield even more broadly. Further, given paltry yields, U.S. global corporates remain attractive on a relative basis. It is possible that Europe and Japan will pursue continued monetary policy stimulus while the U.S. attempts to reduce stimulus. Non-U.S. policy could therefore act as an anchor on the long end of the U.S. rate curve, even as fiscal policy looks poised to further stimulate the U.S. economy in a rising rate environment. As always, we seek to lend to companies that we believe will repay us regardless of the outcome of macroeconomic events over which we have little control. While we cannot predict short-term market movements, we believe that thoughtfully-selected, better quality credits remain soundly positioned to absorb economic volatility. Thank you for placing your trust in Foresters Financial. As always, we appreciate the opportunity to serve your investment needs. 39 Fund Expenses (unaudited) FUND FOR INCOME The examples below show the ongoing costs (in dollars) of investing in your Fund and will help you in comparing these costs with costs of other mutual funds. Please refer to page 6 for a detailed explanation of the information presented in these examples. Beginning Ending Account Account Expenses Paid Value Value During Period (7/1/16) (12/31/16) (7/1/16–12/31/16)* Expense Examples Actual $1,000.00 $1,051.24 $4.54 Hypothetical (5% annual return before expenses) $1,000.00 $1,020.72 $4.47 * Expenses are equal to the annualized expense ratio of .86%, multiplied by the average account value over the period, multiplied by 184/365 (to reflect the one-half year period). Portfolio Composition TOP TEN SECTORS Portfolio holdings and allocations are subject to change. Percentages are as of December 31, 2016, and are based on the total value of investments. 40 Cumulative Performance Information (unaudited) FUND FOR INCOME Comparison of change in value of $10,000 investment in the First Investors Life Series Fund For Income and the Bank of America (“BofA”) Merrill Lynch BB-B U.S. Cash Pay High Yield Constrained Index. The graph compares a $10,000 investment in the First Investors Life Series Fund For Income beginning 12/31/06 with a theoretical investment in the BofA Merrill Lynch BB-B U.S. Cash Pay High Yield Constrained Index (the “Index”). The Index contains all securities in the BofA Merrill Lynch US Cash Pay High Yield Index rated BB1 through B3, based on an average of Moody’s, S&P and Fitch, but caps issuer exposure at 2%. It is not possible to invest directly in this Index. In addition, the Index does not reflect fees and expenses associated with the active management of a mutual fund portfolio. For purposes of the graph and the accompanying table it is assumed that all dividends and distributions were reinvested. *The Average Annual Total Return figures are for the periods ended 12/31/16. The returns shown do not reflect any sales charges, since the Fund sells its shares solely to variable annuity and/or variable life insurance subaccounts at net asset value. The returns do not reflect the fees and charges that an individual would pay in connection with an investment in a variable annuity or life contract or policy. Results represent past performance and do not indicate future results. The graph and the returns shown do not reflect the deduction of taxes that an investor would pay on distributions or the redemption of fund shares. Investment return and principal value of an investment will fluctuate so that an investor’s shares, when redeemed, may be worth more or less than the original cost. The issuers of the high yield bonds in which the Fund primarily invests pay higher interest rates because they have a greater likelihood of financial difficulty, which could result in their inability to repay the bonds fully when due. Prices of high yield bonds are also subject to greater fluctuations. Index figures from Bank of America Merrill Lynch & Co. and all other figures are from Foresters Investment Management Company, Inc. 41 Portfolio of Investments FUND FOR INCOME December 31, 2016 Principal Amount Security Value CORPORATE BONDS—88.7% Aerospace/Defense—.9% Meccanica Holdings USA, Inc.: $ 275M 7.375%, 7/15/2039 (a) $299,406 100M 6.25%, 1/15/2040 (a) 102,000 525M Transdigm, Inc., 6.375%, 6/15/2026 (a) 541,800 943,206 Automotive—4.4% 200M Allison Transmission, Inc., 5%, 10/1/2024 (a) 202,500 325M American Axle & Manufacturing, Inc., 6.625%, 10/15/2022 336,765 250M Asbury Automotive Group, Inc., 6%, 12/15/2024 256,875 175M Cooper-Standard Automotive, Inc., 5.625%, 11/15/2026 (a) 173,469 Dana Holding Corp.: 200M 6%, 9/15/2023 209,750 250M 5.5%, 12/15/2024 256,250 450M Fiat Chrysler Automobiles NV, 5.25%, 4/15/2023 459,922 200M Goodyear Tire & Rubber Co., 5%, 5/31/2026 199,588 Group 1 Automotive, Inc.: 325M 5%, 6/1/2022 322,562 200M 5.25%, 12/15/2023 (a) 199,000 54M Hertz Corp., 6.75%, 4/15/2019 54,135 200M IHO Verwaltungs GmbH, 4.125%, 9/15/2021 (a) 202,500 500M LKQ Corp., 4.75%, 5/15/2023 500,000 450M Meritor, Inc., 6.25%, 2/15/2024 443,250 425M Omega U.S. Sub, LLC, 8.75%, 7/15/2023 (a) 446,250 150M ZF North America Capital, Inc., 4%, 4/29/2020 (a) 156,563 4,419,379 Building Materials—.9% 300M Building Materials Corp., 5.375%, 11/15/2024 (a) 309,750 550M Griffon Corp., 5.25%, 3/1/2022 559,350 869,100 Chemicals—3.6% 200M A. Schulman, Inc., 6.875%, 6/1/2023 (a) 210,000 Blue Cube Spinco, Inc.: 125M 9.75%, 10/15/2023 149,375 450M 10%, 10/15/2025 545,625 450M Platform Specialty Products Corp., 10.375%, 5/1/2021 (a) 499,500 475M PolyOne Corp., 5.25%, 3/15/2023 484,500 125M PQ Corp., 6.75%, 11/15/2022 (a) 134,063 42 Principal Amount Security Value Chemicals (continued) $ 125M Rain CII Carbon, LLC, 8%, 12/1/2018 (a) $125,000 200M Rayonier AM Products, Inc., 5.5%, 6/1/2024 (a) 188,000 175M TPC Group, Inc., 8.75%, 12/15/2020 (a) 148,750 250M Trinseo SA, 6.75%, 5/1/2022 (a) 263,125 300M Tronox Finance, LLC, 6.375%, 8/15/2020 282,000 375M Univar USA, Inc., 6.75%, 7/15/2023 (a) 389,063 W.R. Grace & Co.: 175M 5.125%, 10/1/2021 (a) 182,875 75M 5.625%, 10/1/2024 (a) 79,031 3,680,907 Consumer Non-Durables—1.2% 250M Kronos Acquisition Holdings, 9%, 8/15/2023 (a) 250,625 Reynolds Group Issuer, Inc.: 275M 5.75%, 10/15/2020 283,938 125M 5.125%, 7/15/2023 (a) 127,813 250M Standard Industries, Inc., 5.5%, 2/15/2023 (a) 260,025 250M Wolverine World Wide, Inc., 5%, 9/1/2026 (a) 241,250 1,163,651 Energy—12.0% 225M Alta Mesa Holdings, LP, 7.875%, 12/15/2024 (a) 234,000 66M AmeriGas Finance, LLC, 7%, 5/20/2022 69,589 AmeriGas Partners, LP: 125M 5.625%, 5/20/2024 128,437 350M 5.5%, 5/20/2025 349,081 275M 5.875%, 8/20/2026 280,500 Antero Resources Corp.: 125M 5.375%, 11/1/2021 128,281 125M 5.125%, 12/1/2022 126,875 50M 5%, 3/1/2025 (a) 49,150 200M Blue Racer Midstream, LLC, 6.125%, 11/15/2022 (a) 201,000 75M Callon Petroleum Co., 6.125%, 10/1/2024 (a) 77,625 200M Carrizo Oil & Gas, Inc., 6.25%, 4/15/2023 206,000 150M Cheniere Corpus Christi Holdings, 7%, 6/30/2024 (a) 163,125 Concho Resources Holdings, LLC: 75M 5.5%, 10/1/2022 78,094 100M 5.5%, 4/1/2023 104,130 43 Portfolio of Investments (continued) FUND FOR INCOME December 31, 2016 Principal Amount Security Value Energy (continued) Continental Resources, Inc.: $ 400M 4.5%, 4/15/2023 $ 394,000 275M 3.8%, 6/1/2024 255,062 100M 4.9%, 6/1/2044 86,000 Crestwood Midstream Partners, LP: 350M 6%, 12/15/2020 360,500 250M 6.25%, 4/1/2023 256,250 75M Diamondback Energy, Inc., 4.75%, 11/1/2024 (a) 73,875 350M Exterran Partners, LP, 6%, 10/1/2022 341,250 275M Forum Energy Technologies, Inc., 6.25%, 10/1/2021 276,375 Genesis Energy, LP: 75M 5.75%, 2/15/2021 76,125 200M 6.75%, 8/1/2022 208,800 25M 6%, 5/15/2023 25,562 100M 5.625%, 6/15/2024 98,750 300M Gibson Energy, Inc., 6.75%, 7/15/2021 (a) 312,750 300M Gulfport Energy Corp., 6.375%, 5/15/2025 (a) 304,560 375M Hilcorp Energy I, 5.75%, 10/1/2025 (a) 381,562 375M Laredo Petroleum, Inc., 5.625%, 1/15/2022 379,688 200M Matador Resources Co., 6.875%, 4/15/2023 211,000 MPLX, LP: 125M 4.5%, 7/15/2023 127,125 100M 4.875%, 12/1/2024 103,133 125M Murphy Oil Corp., 6.875%, 8/15/2024 133,438 225M Newfield Exploration Co., 5.375%, 1/1/2026 230,535 50M NuStar Logistics, LP, 4.8%, 9/1/2020 50,375 250M Oasis Petroleum, Inc., 6.5%, 11/1/2021 255,938 50M Parsley Energy, LLC, 6.25%, 6/1/2024 (a) 52,865 75M PDC Energy, Inc., 6.125%, 9/15/2024 (a) 77,063 25M Precision Drilling Corp., 6.5%, 12/15/2021 25,500 325M QEP Resources, Inc., 6.875%, 3/1/2021 346,938 321M Range Resources Corp., 5%, 8/15/2022 (a) 320,599 225M Rice Energy, Inc., 6.25%, 5/1/2022 232,313 50M Rowan Cos., PLC – Series “A”, 7.375%, 6/15/2025 51,125 100M RSP Permian, Inc., 5.25%, 1/15/2025 (a) 100,750 Sabine Pass Liquefaction, LLC: 400M 6.25%, 3/15/2022 440,000 225M 5.625%, 4/15/2023 240,188 350M 5.75%, 5/15/2024 377,125 175M 5.625%, 3/1/2025 187,906 200M 5.875%, 6/30/2026 (a) 216,250 44 Principal Amount Security Value Energy (continued) Southwestern Energy Co.: $ 100M 5.8%, 1/23/2020 $ 103,500 175M 6.7%, 1/23/2025 179,813 225M Sunoco, LP, 6.25%, 4/15/2021 229,781 Targa Resources Partners, LP: 100M 5.25%, 5/1/2023 101,500 250M 4.25%, 11/15/2023 240,313 175M 5.125%, 2/1/2025 (a) 174,344 175M 5.375%, 2/1/2027 (a) 174,125 Tesoro Logistics, LP: 375M 6.25%, 10/15/2022 399,375 100M 6.375%, 5/1/2024 107,500 250M Unit Corp., 6.625%, 5/15/2021 243,750 Weatherford Bermuda, PLC: 100M 4.5%, 4/15/2022 87,250 100M 6.5%, 8/1/2036 80,750 250M WPX Energy, Inc., 6%, 1/15/2022 257,500 12,186,663 Financials—3.0% Ally Financial, Inc.: 350M 6.25%, 12/1/2017 363,562 150M 8%, 12/31/2018 164,062 625M 8%, 3/15/2020 709,375 425M 8%, 11/1/2031 495,091 350M Argos Merger Sub, Inc., 7.125%, 3/15/2023 (a) 357,875 175M BCD Acquisition, Inc., 9.625%, 9/15/2023 (a) 188,125 474M Consolidated Energy Finance SA, 6.75%, 10/15/2019 (a) 476,370 100M CVR Partners, LP, 9.25%, 6/15/2023 (a) 103,375 150M Dana Financing Luxembourg Sarl, 6.5%, 6/1/2026 (a) 157,125 25M Icahn Enterprises, LP, 6%, 8/1/2020 25,656 3,040,616 Food/Beverage/Tobacco—1.5% 150M AdvancePierre Foods Holdings, Inc., 5.5%, 12/15/2024 (a) 151,782 325M Barry Callebaut Services SA, 5.5%, 6/15/2023 (a) 346,626 45 Portfolio of Investments (continued) FUND FOR INCOME December 31, 2016 Principal Amount Security Value Food/Beverage/Tobacco (continued) Lamb Weston Holdings, Inc.: $125M 4.625%, 11/1/2024 (a) $ 125,625 100M 4.875%, 11/1/2026 (a) 99,187 300M Post Holdings, Inc., 7.75%, 3/15/2024 (a) 334,500 400M Sun Merger Sub, Inc., 5.875%, 8/1/2021 (a) 419,000 1,476,720 Food/Drug—.7% 250M Albertson Cos., LLC, 5.75%, 3/15/2025 (a) 248,125 475M Rite Aid Corp., 6.125%, 4/1/2023 (a) 512,406 760,531 Forest Products/Containers—3.6% 225M Ardagh Packaging Finance, PLC, 6%, 6/30/2021 (a) 229,781 150M Ball Corp., 4.375%, 12/15/2020 157,312 275M Berry Plastics Group, 5.125%, 7/15/2023 281,187 300M CROWN Americas, LLC, 4.5%, 1/15/2023 307,500 150M Graphic Packaging International, Inc., 4.875%, 11/15/2022 154,125 450M Greif, Inc., 7.75%, 8/1/2019 501,750 Mercer International, Inc.: 50M 7%, 12/1/2019 51,688 200M 7.75%, 12/1/2022 211,000 Owens-Brockway Glass Container, Inc.: 75M 5%, 1/15/2022 (a) 76,969 75M 5.875%, 8/15/2023 (a) 78,328 250M 5.375%, 1/15/2025 (a) 252,813 50M 6.375%, 8/15/2025 (a) 52,844 Sealed Air Corp.: 175M 4.875%, 12/1/2022 (a) 180,469 300M 5.25%, 4/1/2023 (a) 312,750 325M 6.875%, 7/15/2033 (a) 332,313 500M Silgan Holdings, Inc., 5%, 4/1/2020 511,250 3,692,079 Gaming/Leisure—2.6% International Game Technology, PLC: 200M 5.625%, 2/15/2020 (a) 212,000 200M 6.25%, 2/15/2022 (a) 215,500 200M 6.5%, 2/15/2025 (a) 215,500 75M Lions Gate Entertainment Corp., 5.875%, 11/1/2024 (a) 76,500 46 Principal Amount Security Value Gaming/Leisure (continued) NCL Corp., Ltd.: $ 250M 5.25%, 11/15/2019 (a) $ 258,050 250M 4.625%, 11/15/2020 (a) 255,625 250M Regal Entertainment Group, 5.75%, 3/15/2022 262,500 425M Royal Caribbean Cruises, Ltd., 5.25%, 11/15/2022 456,344 575M Six Flags Entertainment Corp., 5.25%, 1/15/2021 (a) 588,081 150M Viking Cruises, Ltd., 6.25%, 5/15/2025 (a) 140,250 2,630,350 Health Care—8.1% Centene Corp.: 300M 5.625%, 2/15/2021 316,170 250M 6.125%, 2/15/2024 264,062 175M Community Health Systems, Inc., 7.125%, 7/15/2020 133,927 250M Concordia Healthcare Corp., 7%, 4/1/2022 (a) 256,250 DaVita HealthCare Partners, Inc.: 250M 5.75%, 8/15/2022 262,187 250M 5.125%, 7/15/2024 249,844 Endo Finance, LLC: 175M 3.75%, 1/15/2022 (a) 161,875 225M 6%, 7/15/2023 (a) 198,281 Fresenius Medical Care U.S. Finance II, Inc.: 150M 5.625%, 7/31/2019 (a) 160,312 100M 4.75%, 10/15/2024 (a) 101,500 HCA, Inc.: 675M 6.5%, 2/15/2020 740,137 250M 6.25%, 2/15/2021 269,687 25M 7.5%, 2/15/2022 28,437 25M 5.875%, 5/1/2023 26,625 50M 5.375%, 2/1/2025 50,187 350M 5.875%, 2/15/2026 361,375 HealthSouth Corp.: 175M 5.125%, 3/15/2023 174,125 200M 5.75%, 11/1/2024 203,500 150M 5.75%, 9/15/2025 150,000 300M Kindred Healthcare, Inc., 8.75%, 1/15/2023 281,625 LifePoint Health, Inc.: 300M 5.5%, 12/1/2021 312,188 100M 5.875%, 12/1/2023 101,500 175M 5.375%, 5/1/2024 (a) 171,850 47 Portfolio of Investments (continued) FUND FOR INCOME December 31, 2016 Principal Amount Security Value Health Care (continued) Mallinckrodt Finance SB: $ 75M 5.75%, 8/1/2022 (a) $72,563 225M 5.5%, 4/15/2025 (a) 202,500 400M Molina Healthcare, Inc., 5.375%, 11/15/2022 408,000 125M MPH Acquisition Holdings, 7.125%, 6/1/2024 (a) 131,888 100M RegionalCare Hospital Partners, 8.25%, 5/1/2023 (a) 100,250 425M Tenet Healthcare Corp., 6%, 10/1/2020 446,250 100M Universal Health Services, Inc., 5%, 6/1/2026 (a) 98,000 64M Universal Hospital Services, Inc., 7.625%, 8/15/2020 63,680 Valeant Pharmaceuticals International, Inc.: 775M 6.375%, 10/15/2020 (a) 669,647 150M 5.625%, 12/1/2021 (a) 117,000 650M 6.125%, 4/15/2025 (a) 490,750 425M WellCare Health Plans, Inc., 5.75%, 11/15/2020 436,953 8,213,125 Information Technology—4.3% 150M Anixter, Inc., 5.125%, 10/1/2021 156,750 375M Belden, Inc., 5.5%, 9/1/2022 (a) 388,125 225M CEB, Inc., 5.625%, 6/15/2023 (a) 219,375 275M CommScope Technologies Finance, LLC, 6%, 6/15/2025 (a) 292,875 350M Equinix, Inc., 5.875%, 1/15/2026 369,250 360M IAC/InterActiveCorp, 4.875%, 11/30/2018 366,030 Match Group, Inc.: 275M 6.75%, 12/15/2022 291,156 125M 6.375%, 6/1/2024 132,344 275M Micron Technology, Inc., 7.5%, 9/15/2023 (a) 305,250 150M Microsemi Corp., 9.125%, 4/15/2023 (a) 175,500 150M MSCI, Inc., 5.75%, 8/15/2025 (a) 160,125 NXP BV: 200M 4.125%, 6/1/2021 (a) 207,000 500M 3.875%, 9/1/2022 (a) 507,500 175M Open Text Corp., 5.625%, 1/15/2023 (a) 183,750 125M Sensata Technologies BV, 5%, 10/1/2025 (a) 123,125 425M Western Digital Corp., 10.5%, 4/1/2024 (a) 503,625 4,381,780 Manufacturing—2.6% 325M Amkor Technology, Inc., 6.375%, 10/1/2022 340,031 225M ATS Automation Tooling Systems, Inc., 6.5%, 6/15/2023 (a) 233,437 100M Boise Cascade Co., 5.625%, 9/1/2024 (a) 99,750 48 Principal Amount Security Value Manufacturing (continued) $400M Brand Energy & Infrastructure Services, Inc., 8.5%, 12/1/2021 (a) $411,000 225M Cloud Crane, LLC, 10.125%, 8/1/2024 (a) 241,312 175M Grinding Media, Inc., 7.375%, 12/15/2023 (a) 184,292 425M H&E Equipment Services, Inc., 7%, 9/1/2022 449,437 United Rentals, Inc.: 175M 5.875%, 9/15/2026 180,906 175M 5.5%, 5/15/2027 173,906 300M Zekelman Industries, Inc., 9.875%, 6/15/2023 (a) 336,750 2,650,821 Media-Broadcasting—2.4% Belo Corp.: 100M 7.75%, 6/1/2027 107,500 25M 7.25%, 9/15/2027 26,562 75M CBS Radio, Inc., 7.25%, 11/1/2024 (a) 78,937 325M LIN Television Corp., 5.875%, 11/15/2022 331,500 425M Nexstar Broadcasting, Inc., 6.125%, 2/15/2022 (a) 442,000 200M Nexstar Escrow Corp., 5.625%, 8/1/2024 (a) 199,000 Sinclair Television Group, Inc.: 375M 5.375%, 4/1/2021 387,188 225M 5.125%, 2/15/2027 (a) 214,875 Sirius XM Radio, Inc.: 400M 5.75%, 8/1/2021 (a) 417,380 250M 6%, 7/15/2024 (a) 261,875 2,466,817 Media-Cable TV—7.5% Altice Financing SA: 325M 6.625%, 2/15/2023 (a) 334,750 275M 5.375%, 7/15/2023 (a) 286,344 200M 5.5%, 5/15/2026 (a) 204,500 200M 7.5%, 5/15/2026 (a) 208,500 225M Cable One, Inc., 5.75%, 6/15/2022 (a) 232,312 CCO Holdings, LLC: 375M 5.125%, 2/15/2023 386,250 500M 5.875%, 4/1/2024 (a) 535,000 425M 5.875%, 5/1/2027 (a) 442,000 Cequel Communications Holdings I, LLC: 600M 6.375%, 9/15/2020 (a) 619,500 225M 7.75%, 7/15/2025 (a) 248,625 49 Portfolio of Investments (continued) FUND FOR INCOME December 31, 2016 Principal Amount Security Value Media-Cable TV (continued) Clear Channel Worldwide Holdings, Inc.: $25M 7.625%, 3/15/2020 – Series “A” $ 24,125 550M 7.625%, 3/15/2020 – Series “B” 551,716 100M 6.5%, 11/15/2022 – Series “A” 100,500 400M CSC Holdings, LLC, 6.75%, 11/15/2021 431,000 DISH DBS Corp.: 675M 7.875%, 9/1/2019 750,937 125M 5%, 3/15/2023 124,687 250M 5.875%, 11/15/2024 258,187 100M 7.75%, 7/1/2026 113,000 250M Gray Television, Inc., 5.875%, 7/15/2026 (a) 248,750 425M Lynx II Corp., 6.375%, 4/15/2023 (a) 443,594 Midcontinent Communications & Finance Corp.: 125M 6.25%, 8/1/2021 (a) 131,563 275M 6.875%, 8/15/2023 (a) 294,250 Numericable Group SA: 225M 6%, 5/15/2022 (a) 231,750 400M 6.25%, 5/15/2024 (a) 403,500 7,605,340 Media-Diversified—1.5% 225M CBS Outdoor Americas Capital, 5.875%, 3/15/2025 236,531 225M Clearwater Paper Corp., 4.5%, 2/1/2023 221,625 225M Gannett Co., Inc., 5.125%, 7/15/2020 233,719 175M Lamar Media Corp., 5.375%, 1/15/2024 182,000 300M LSC Communication, Inc., 8.75%, 10/15/2023 (a) 302,250 375M Tribune Co., 5.875%, 7/15/2022 382,969 1,559,094 Metals/Mining—5.9% Alcoa Nederland Holding, BV: 250M 6.75%, 9/30/2024 (a) 271,875 200M 7%, 9/30/2026 (a) 219,500 Alcoa, Inc.: 325M 6.15%, 8/15/2020 354,656 25M 5.95%, 2/1/2037 24,444 Aleris International, Inc.: 260M 7.875%, 11/1/2020 261,950 175M 9.5%, 4/1/2021 (a) 188,562 50 Principal Amount Security Value Metals/Mining (continued) ArcelorMittal: $ 225M 10.85%, 6/1/2019 $ 264,375 275M 6.125%, 6/1/2025 302,500 150M 8%, 10/15/2039 165,351 50M 7.75%, 3/1/2041 53,500 200M Barminco Holdings Property, Ltd., 9%, 6/1/2018 (a) 206,500 250M Commercial Metals Co., 4.875%, 5/15/2023 252,500 250M Constellium NV, 7.875%, 4/1/2021 (a) 269,687 250M First Quantum Minerals, Ltd., 6.75%, 2/15/2020 (a) 250,625 Freeport-McMoRan, Inc.: 250M 2.375%, 3/15/2018 249,375 350M 3.1%, 3/15/2020 343,000 450M 3.875%, 3/15/2023 415,125 200M 5.45%, 3/15/2043 166,504 HudBay Minerals, Inc.: 25M 7.25%, 1/15/2023 (a) 25,937 75M 7.625%, 1/15/2025 (a) 78,141 175M Joseph T. Ryerson & Son, Inc., 11%, 5/15/2022 (a) 192,937 Novelis, Inc.: 400M 6.25%, 8/15/2024 (a) 425,000 250M 5.875%, 9/30/2026 (a) 253,125 Steel Dynamics, Inc.: 175M 5.125%, 10/1/2021 183,390 100M 6.375%, 8/15/2022 104,750 125M 5.5%, 10/1/2024 132,813 300M Teck Resources, Ltd., 6%, 8/15/2040 286,500 5,942,622 Real Estate—2.8% 225M Care Capital Properties, LP, 5.125%, 8/15/2026 (a) 219,586 275M Dupont Fabros Technology, LP, 5.625%, 6/15/2023 288,062 Geo Group, Inc.: 100M 5.875%, 1/15/2022 101,750 100M 5.125%, 4/1/2023 96,500 225M 6%, 4/15/2026 222,187 Iron Mountain, Inc.: 425M 6%, 8/15/2023 453,687 425M 5.75%, 8/15/2024 438,812 Lennar Corp.: 175M 4.75%, 4/1/2021 181,563 175M 4.875%, 12/15/2023 174,125 MPT Operating Partnership, LP: 50M 6.375%, 3/1/2024 52,563 125M 5.25%, 8/1/2026 122,813 51 Portfolio of Investments (continued) FUND FOR INCOME December 31, 2016 Principal Amount Security Value Real Estate (continued) $ 150M Realogy Group/Co-Issuer, 5.25%, 12/1/2021 (a) $ 154,500 200M Starwood Property Trust, Inc., 5%, 12/15/2021 (a) 203,180 75M Vereit Operating Partnership, LP, 4.875%, 6/1/2026 76,245 2,785,573 Retail-General Merchandise—2.6% KFC Holding Co.: 150M 5%, 6/1/2024 (a) 153,562 275M 5.25%, 6/1/2026 (a) 279,812 L Brands, Inc.: 250M 6.875%, 11/1/2035 256,250 450M 6.75%, 7/1/2036 457,875 450M Landry’s, Inc., 6.75%, 10/15/2024 (a) 457,875 250M Limited Brands, Inc., 8.5%, 6/15/2019 288,750 175M Netflix, Inc., 5.5%, 2/15/2022 189,438 200M Party City Holdings, Inc., 6.125%, 8/15/2023 (a) 210,000 300M ServiceMaster Global Holdings, Inc., 5.125%, 11/15/2024 (a) 305,250 2,598,812 Services—2.3% 275M ADT Corp., 3.5%, 7/15/2022 263,312 AECOM: 250M 5.75%, 10/15/2022 265,500 275M 5.875%, 10/15/2024 294,968 Aramark Services, Inc.: 75M 5.125%, 1/15/2024 (a) 77,531 125M 5.125%, 1/15/2024 129,219 400M Ashtead Capital, Inc., 6.5%, 7/15/2022 (a) 421,000 175M Monitronics International, Inc., 9.125%, 4/1/2020 165,813 250M Prime Security Services Borrower, LLC, 9.25%, 5/15/2023 (a) 272,813 300M Reliance Intermediate Holdings, LP, 6.5%, 4/1/2023 (a) 317,250 100M Ritchie Brothers Auctioneers, Inc., 5.375%, 1/15/2025 (a) 102,250 2,309,656 Telecommunications—3.6% CenturyLink, Inc.: 600M 5.8%, 3/15/2022 615,528 175M 6.75%, 12/1/2023 179,594 200M Citizens Communications Co., 9%, 8/15/2031 171,500 450M Frontier Communications Corp., 11%, 9/15/2025 466,312 350M GCI, Inc., 6.75%, 6/1/2021 360,500 52 Principal Amount Security Value Telecommunications (continued) $225M Qwest Corp., 7.25%, 9/15/2025 $241,760 325M Telesat Canada, LLC, 8.875%, 11/15/2024 (a) 339,625 Wind Acquisition Finance SA: 275M 4.75%, 7/15/2020 (a) 278,438 675M 7.375%, 4/23/2021 (a) 703,688 Windstream Services, LLC: 250M 7.5%, 6/1/2022 246,250 100M 6.375%, 8/1/2023 89,750 3,692,945 Transportation—1.4% Aircastle, Ltd.: 75M 4.625%, 12/15/2018 78,469 575M 6.25%, 12/1/2019 622,437 275M Fly Leasing, Ltd., 6.375%, 10/15/2021 287,375 225M Mobile Mini, Inc., 5.875%, 7/1/2024 233,438 200M XPO Logistics, Inc., 6.125%, 9/1/2023 (a) 209,750 1,431,469 Utilities—3.5% AES Corp.: 75M 8%, 6/1/2020 87,562 275M 7.375%, 7/1/2021 307,697 250M 5.5%, 3/15/2024 255,625 150M 6%, 5/15/2026 153,000 Calpine Corp.: 150M 5.375%, 1/15/2023 147,375 75M 5.75%, 1/15/2025 72,750 Dynegy, Inc.: 100M 6.75%, 11/1/2019 102,250 275M 7.375%, 11/1/2022 264,000 219M FirstLight Hydro Generating, 8.812%, 10/15/2026 234,545 58M Indiantown Cogeneration Utilities, LP, 9.77%, 12/15/2020 63,001 275M NGL Energy Partners, LP, 7.5%, 11/1/2023 (a) 285,313 NRG Energy, Inc.: 75M 6.25%, 7/15/2022 75,563 200M 7.25%, 5/15/2026 (a) 200,000 225M 6.625%, 1/15/2027 (a) 213,750 53 Portfolio of Investments (continued) FUND FOR INCOME December 31, 2016 Principal Amount Security Value Utilities (continued) $ 200M NRG Yield, Inc., 5%, 9/15/2026 (a) $192,000 342M NSG Holdings, LLC, 7.75%, 12/15/2025 (a) 370,241 525M Talen Energy Supply, LLC, 4.625%, 7/15/2019 (a) 500,063 3,524,735 Wireless Communications—5.8% Hughes Satellite Systems Corp.: 100M 5.25%, 8/1/2026 (a) 98,250 125M 6.625%, 8/1/2026 (a) 125,937 Inmarsat Finance, PLC: 150M 4.875%, 5/15/2022 (a) 146,625 200M 6.5%, 10/1/2024 (a) 203,500 400M Intelsat Jackson Holdings SA, 8%, 2/15/2024 (a) 413,000 Level 3 Financing, Inc.: 200M 6.125%, 1/15/2021 207,750 75M 5.125%, 5/1/2023 75,469 75M 5.25%, 3/15/2026 (a) 74,438 250M MetroPCS Wireless, Inc., 6.625%, 11/15/2020 255,938 Neptune Finco Corp.: 400M 10.125%, 1/15/2023 (a) 463,000 200M 6.625%, 10/15/2025 (a) 219,000 225M SBA Communications Corp., 4.875%, 9/1/2024 (a) 222,750 Sprint Communications, Inc.: 250M 9%, 11/15/2018 (a) 276,250 150M 7%, 3/1/2020 (a) 163,125 600M 7%, 8/15/2020 637,566 650M 6%, 11/15/2022 656,500 350M Sprint Corp., 7.875%, 9/15/2023 374,500 T-Mobile USA, Inc.: 675M 6.25%, 4/1/2021 703,688 75M 6.125%, 1/15/2022 79,313 450M 6.625%, 4/1/2023 478,125 5,874,724 Total Value of Corporate Bonds (cost $87,413,533) 89,950,715 54 Principal Amount Security Value LOAN PARTICIPATIONS†—8.3% Automotive—.4% $ 102M Cooper-Standard Automotive, Inc., 3.58769%, 11/2/2023 $103,232 249M Federal-Mogul Corp., 4%, 4/15/2018 249,466 352,698 Building Materials—.3% 312M Builders FirstSource, Inc., 4.75%, 7/31/2022 315,339 Energy—.3% 300M Jonah Energy, LLC, 7.5%, 5/12/2021 285,750 Financials—.4% 363M Lightstone Generation, LLC, 6.5%, 12/15/2023 (b) 368,496 Food/Beverage/Tobacco—.1% 50M Chobani, LLC, 5.25%, 10/9/2023 50,750 Food/Drug—.9% Albertson’s, LLC: 299M 4.24706%, 12/21/2022 300,399 188M 4.75%, 6/22/2023 189,057 430M Rite Aid Corp., 4.875%, 6/21/2021 431,433 920,889 Gaming/Leisure—.2% 218M Seminole Hard Rock Entertainment, Inc., 3.5%, 5/14/2020 219,456 Health Care—.4% Community Health Systems, Inc.: 86M 3.75%, 12/31/2019 84,255 159M 4%, 1/27/2021 154,497 209M ExamWorks Group, Inc., 4.75%, 7/27/2023 211,046 449,798 Information Technology—1.9% 494M Avast Holdings BV, 5%, 9/30/2022 502,288 775M Dell International, LLC, 4%, 9/7/2023 787,549 246M Global Payments, Inc., 3.10561%, 4/22/2023 248,690 153M Match Group, Inc., 5.5%, 11/16/2022 155,613 250M Telenet Financing USD, LLC, 3%, 1/31/2025 251,016 1,945,156 55 Portfolio of Investments (continued) FUND FOR INCOME December 31, 2016 Principal Amount Security Value Media-CableTV—.3% $ 329M CSC Holdings, LLC, 5%, 10/9/2022 $332,597 Media-Diversified—.4% 419M Tribune Media Co., 3.75%, 12/27/2020 423,879 Retail-General Merchandise—1.4% 500M Bass Pro Group, LLC, 5.75%, 11/4/2023 (b) 496,015 437M Burger King/Tim Hortons, 3.75%, 12/10/2021 441,984 499M Harbor Freight Tools USA, Inc., 4%, 8/18/2023 505,920 1,443,919 Services—.6% 82M Brickman Group, Ltd., LLC, 4%, 12/18/2020 82,837 499M Safway Group Holdings, LLC, 5.75%, 8/21/2023 506,751 589,588 Utilities—.5% 345M Calpine Corp., 3.59%, 5/27/2022 346,560 175M Dayton Power & Light Co., 4%, 8/24/2022 177,625 524,185 Wireless Communications—.2% 250M Intelsat Jackson Holdings, Ltd., 3.75%, 6/30/2019 242,266 Total Value of Loan Participations (cost $8,353,006) 8,464,766 PASS-THROUGH CERTIFICATES—.7% Transportation 631M American Airlines 13-2 B PTT, 5.60%, 1/15/2022 (cost $641,424) (a) 655,316 SHORT-TERM U.S. GOVERNMENT AGENCY OBLIGATIONS—1.5% 1,500M Federal Home Loan Bank, 0.5%, 1/27/2017 (cost $1,499,458) 1,499,629 Total Value of Investments (cost $97,907,421) 99.2 % 100,570,426 Other Assets, Less Liabilities .8 856,892 Net Assets 100.0 % $101,427,318 56 (a) Security exempt from registration under Rule 144A of the Securities Act of 1933 (see Note 5). (b) A portion or all of the security purchased on a when-issued or delayed delivery basis (see Note 1G). † Interest rates are determined and reset periodically. The interest rates above are the rates in effect at December 31, 2016. Summary of Abbreviations: PTT Pass-Through Trust The Fund’s assets and liabilities are classified into the following three levels based on the inputs used to value the assets and liabilities: Level 1 — Unadjusted quoted prices in active markets for identical securities that the Fund has the ability to access. Level 2 — Observable inputs other than quoted prices included in Level 1 that are observable for the asset or liability, either directly or indirectly. These inputs may include quoted prices for the identical instrument on an inactive market, prices for similar instruments, interest rates, prepayment speeds, credit risk, yield curves, default rates and similar data. Level 3 — Unobservable inputs for the asset or liability, to the extent relevant observable inputs are not available, representing the Fund’s own assumption about the assumptions a market participant would use in valuing the asset or liability, and would be based on the best information available. The inputs methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. For example, U.S. Government securities are reflected as Level 2 because the inputs used to determine fair value may not always be quoted prices in an active market. The following is a summary, by category of Level, of inputs used to value the Fund’s investments as of December 31, 2016: Level 1 Level 2 Level 3 Total Corporate Bonds $ — $ 89,950,715 $ — $ 89,950,715 Loan Participations — 8,464,766 — 8,464,766 Pass-Through Certificates — 655,316 — 655,316 Short-Term U.S. Government Agency Obligations — 1,499,629 — 1,499,629 Total Investments in Securities* $ — $ 100,570,426 $ — $ 100,570,426 * The Portfolio of Investments provides information on the industry categorization of corporate bonds, loan participations and pass-through certificates. There were no transfers into or from Level 1 and Level 2 by the Fund for the year ended December 31, 2016. Transfers, if any, between Levels are recognized at the end of the reporting period. See notes to financial statements 57 Portfolio Managers’ Letter GOVERNMENT FUND Dear Investor: This is the annual report for the First Investors Life Government Fund for the year ended December 31, 2016. The Fund’s return on a net asset value basis was 0.48%, including dividends of $0.21 cents per share. Market and Economic Overview The majority of equity and fixed income markets around the world generated positive returns during the 12 months ended December 31, 2016. However, the trajectory of these returns was very uneven as market sentiment changed several times during the year. U.S. economic growth was also uneven, continuing the post-recession trend of subdued but positive growth. The year began with a 10% correction in the stock market and a rally in the bond market as weakness in the Chinese economy and stock market, first quarter U.S. growth of only 0.8%, and falling commodity prices created recession and deflation fears. Markets stabilized and the stock market recovered through the summer until Brexit—Great Britain’s unexpected decision to leave the European Union. Stock prices fell, but quickly stabilized as central banks made clear that they would do whatever was necessary to stabilize economic growth. Reacting to very accommodative monetary policy, interest rates fell to historical lows across developed country bond markets. A pickup in U.S. growth in the third quarter to 3.5%, the best quarterly rate in two years, pushed interest rates somewhat higher, while stock prices traded in a range. Following Donald Trump’s unexpected victory in the U.S. Presidential election, the stock market rallied and interest rates increased sharply as markets focused on Trump’s pro-growth agenda. The Federal Reserve (“the Fed”) rate increase in December, the only hike in 2016, had no impact on the markets. Notably, the Fed cited improving labor market indicators as a reason for raising interest rates as the U.S. unemployment rate fell to levels preceding the Great Recession. Divergence in monetary policies and market expectations of central bank actions was a dominant factor affecting markets throughout the review period. While the Fed tightened its monetary policy, major international central banks continued easing their monetary policies. In particular, the European Central Bank cut its deposit rate to a negative 0.4% rate, expanded its bond-buying program to include corporate bonds, and extended its bond-buying stimulus program by nine months. These moves contributed to the decline in interest rates globally. Yields for many international bonds fell into negative territory, which resulted in higher demand from overseas investors for positive yielding U.S. fixed income and strengthened the U.S. dollar. The Bond Market The broad U.S. bond market returned 2.61% for the year, according to the Bank of America Merrill Lynch US Broad Market Index, notably higher than the 0.60% return delivered in 2015. The benchmark 10-year Treasury note interest rate began 58 the year at 2.27%, fell to an all-time low of 1.36% in July, rose as high as 2.60% following the U.S. election, and closed the year at 2.45%. The two-year Treasury note interest rate moved higher in anticipation of the Fed rate hike, ending the year at 1.19% versus 2015’s closing level of 1.05%. Bond prices move in the opposite direction of interest rates. The U.S. Treasury market returned 1.14% for the year. The market returned 5.66% during the first half of the year, but lost 3.96% during the fourth quarter selloff. Investment grade corporate bonds ended the year up 5.96%. The market returned 9.42% between January and August, as many overseas fixed income investors turned to U.S. markets due to low global interest rates. In addition, investment grade corporate bonds benefited from corporate bond buying programs from both the Bank of England and the European Central Bank. Mortgage-backed bonds returned 1.67%. The sector was buoyed by its additional yield compared to Treasury securities but higher interest rates and prepayments resulted in negative returns on a price basis. The high yield bond market was the strongest fixed income sector in 2016, returning 17.34%. The sector attracted domestic and overseas investors searching for income. High yield bonds benefited from the rebound in the Energy sector, which comprises the largest sector of the market. The lowest rated high yield bonds (CCC-rated) had the best performance, gaining 37.46%. Municipal bonds were the weakest fixed income sector in 2016, returning 0.44% for the year. Despite elevated issuance, municipal bonds returned 4.59% between January and August, supported by strong demand. However, this gain was reversed due to record supply in September and October, and—following the elections—concern about lower tax rates under the Trump presidency. There was wide dispersion among individual international fixed income market returns, depending on their sovereign bond markets and currencies. Overall, international fixed income as measured by the Citi World Government ex U.S. Bond Index was up 1.81%. Although the Index returned 13.50% during the first half of the year, it lost 10.84% during the fourth quarter, as the U.S. dollar rallied strongly in the aftermath of Trump’s victory and interest rates, in general, rose. The Fund The Fund invests in general government-related securities. The majority of the Fund’s assets were invested in agency MBS securities, agency CMBS bonds, Treasuries and agency securities. The Bank of America Merrill Lynch U.S. Mortgage-Backed Securities Index returned 1.67% and was the best performing sector. The Bank of America Merrill Lynch U.S. 59 Portfolio Manager’s Letter (continued) GOVERNMENT FUND Agency Index returned 1.50%. Treasuries had the worst sector returns with total returns of 1.14%. Agency MBS outperformance was mostly due to their yield advantage within the government-related sector. Although Agency MBS supply surprised to the upside with $200bn in net issuance, we saw healthy MBS demand out of domestic banks and foreign investors. The Fed continued to reinvest principal pay-downs back in the sector, further boosting demand. The period under review was characterized by volatile spread movement, although we ended the period with tighter spreads. Within the Conventional MBS market, performance was somewhat mixed. 30-year 3% coupon agency MBS had the best performance (total returns of 2.03%) in lower coupons; while 30-year 6% coupon agency MBS led the higher coupon performance with total returns of 2.25%. Within the GNMA space, better performance also came from 3% coupon (total returns of 2.15%) agency MBS; while 30-year 5.5% coupon and 6% coupon led higher coupons with total returns of 2.72% and 3.09% respectively. 30-year medium coupons (4% and 4.5%) lagged in both conventional and GNMA sectors. During the period under review the Fund had an average allocation to Agency MBS of 45%, Agencies 22.2%, Treasuries 17.5%, Agency CMBS 8.2%, Agency Collateralized Mortgage Obligations 2.3% and Cash 4.8%. The Fund underperformed its benchmark, the Citigroup Government and Mortgage Index, during the period under review. Broadly, the Fund’s underperformance was mainly driven by a slight underweight in agency MBS relative to the Index. The Fund was also underweight 30-year 3% coupon (best performing lower coupon) agency MBS relative to the Index. The Fund’s duration was short relative to the Index during the first half of the period. This resulted in poor relative performance as yields significantly increased during the first half of the period under review. Another performance detractor was that the Fund’s duration was extended during the second half of the year, a period during which yields backed up significantly. Thank you for placing your trust in Foresters Financial. As always, we appreciate the opportunity to serve your investment needs. 60 Fund Expenses (unaudited) GOVERNMENT FUND The examples below show the ongoing costs (in dollars) of investing in your Fund and will help you in comparing these costs with costs of other mutual funds. Please refer to page 6 for a detailed explanation of the information presented in these examples. Beginning Ending Account Account Expenses Paid Value Value During Period (7/1/16) (12/31/16) (7/1/16–12/31/16)* Expense Examples Actual $1,000.00 $972.56 $3.67 Hypothetical (5% annual return before expenses) $1,000.00 $1,021.42 $3.76 * Expenses are equal to the annualized expense ratio of .74%, multiplied by the average account value over the period, multiplied by 184/366 (to reflect the one-half year period). Expenses paid during the period are net of expenses waived. Portfolio Composition BY SECTOR Portfolio holdings and allocations are subject to change. Percentages are as of December 31, 2016, and are based on the total value of investments. 61 Cumulative Performance Information (unaudited) GOVERNMENT FUND Comparison of change in value of $10,000 investment in the First Investors Life Series Government Fund and the Citigroup U.S. Government/Mortgage Index. The graph compares a $10,000 investment in the First Investors Life Series Government Fund beginning 12/31/06 with a theoretical investment in the Citigroup U.S. Government/Mortgage Index (the “Index”). The Index is an unmanaged index that is a combination of the Citigroup U.S. Government Index and the Citigroup Mortgage Index. The Citigroup U.S. Government Index tracks the performance of the U.S. Treasury and U.S. Government-sponsored indices within the Citigroup U.S. Broad Investment Grade Bond Index. The Citigroup Mortgage Index tracks the performance of the mortgage component of the Citigroup U.S. Broad Investment Grade Bond Index, which is comprised of 30- and 15-year GNMA, FNMA and FHLMC pass-throughs and FNMA and FHLMC balloon mortgages. It is not possible to invest directly in this Index. In addition, the Index does not reflect fees and expenses associated with the active management of a mutual fund portfolio. For purposes of the graph and the accompanying table, it is assumed that all dividends and distributions were reinvested. * The Average Annual Total Return figures are for the periods ended 12/31/16. During the periods shown, some of the expenses of the Fund were waived. If such expenses had been paid by the Fund, the Average Annual Total Returns for One Year, Five Years and Ten Years would have been 0.33%, 0.46% and 2.92%, respectively. The returns shown do not reflect any sales charges, since the Fund sells its shares solely to variable annuity and/or variable life insurance subaccounts at net asset value. The returns do not reflect the fees and charges that an individual would pay in connection with an investment in a variable annuity or life contract or policy. Results represent past performance and do not indicate future results. The graph and the returns shown do not reflect the deduction of taxes that an investor would pay on distributions or the redemption of fund shares. Investment return and principal value of an investment will fluctuate so that an investor’s shares, when redeemed, may be worth more or less than the original cost. Index figures are from Citigroup and all other figures are from Foresters Investment Management Company, Inc. 62 Portfolio of Investments GOVERNMENT FUND December 31, 2016 Principal Amount Security Value RESIDENTIAL MORTGAGE-BACKED SECURITIES—44.9% Fannie Mae—34.1% $ 4,616M 3%, 7/1/2021 – 10/1/2046 $4,642,707 2,824M 3.5%, 11/1/2028 – 6/1/2046 2,910,646 1,575M 4%, 10/1/2035 – 11/1/2045 1,664,407 268M 4.5%, 11/1/2040 – 8/1/2041 290,079 322M 5.5%, 7/1/2034 – 10/1/2039 363,529 146M 9%, 11/1/2026 165,357 10,036,725 Freddie Mac—2.7% 148M 3.5%, 2/1/2046 151,564 464M 4%, 12/1/2040 – 7/1/2044 488,334 142M 4.5%, 5/1/2044 152,336 792,234 Government National Mortgage Association I Program—8.1% 429M 4%, 11/15/2025 – 8/15/2041 455,252 483M 4.5%, 12/15/2039 – 6/15/2040 526,680 930M 5%, 6/15/2033 – 4/15/2040 1,035,175 189M 5.5%, 2/15/2033 – 1/15/2036 212,831 139M 6%, 11/15/2032 – 4/15/2036 160,235 2,390,173 Total Value of Residential Mortgage-Backed Securities (cost $13,239,717) 13,219,132 U.S. GOVERNMENT AGENCY OBLIGATIONS—23.8% Fannie Mae: 770M 1.125%, 7/20/2018 770,130 125M 1.375%, 2/26/2021 122,637 300M 1.5%, 11/30/2020 296,404 850M 1.625%, 11/27/2018 856,567 400M 1.875%, 9/24/2026 367,974 63 Portfolio of Investments (continued) GOVERNMENT FUND December 31, 2016 Principal Amount Security Value U.S. GOVERNMENT AGENCY OBLIGATIONS (continued) Federal Farm Credit Bank: $ 550M 1.7%, 2/6/2019 $ 554,603 300M 2.125%, 3/6/2019 305,346 200M 4.875%, 1/17/2017 200,355 Federal Home Loan Bank: 750M 1.03%, 9/28/2018 746,109 1,000M 1.625%, 10/7/2021 978,809 Freddie Mac: 800M 0.875%, 3/7/2018 799,055 1,000M 1.25%, 8/1/2019 996,261 Total Value of U.S. Government Agency Obligations (cost $7,083,790) 6,994,250 U.S. GOVERNMENT OBLIGATIONS—17.4% 12M FDA Queens, LP, 6.99%, 6/15/2017 (a) 11,704 300M U.S. Treasury Bonds, 2.5%, 2/15/2046 266,654 U.S. Treasury Notes: 500M 1.125%, 8/31/2021 483,174 1,095M 1.375%, 10/31/2020 1,081,719 300M 1.5%, 3/31/2023 288,311 650M 1.625%, 2/15/2026 607,458 1,260M 1.875%, 8/31/2022 1,245,554 630M 2%, 2/15/2025 613,290 520M 2.5%, 5/15/2046 462,130 120M U.S. Treasury Strips, 3.061%, 11/15/2036 † 65,582 Total Value of U.S. Government Obligations (cost $5,315,325) 5,125,576 COMMERCIAL MORTGAGE-BACKED SECURITIES—8.2% Fannie Mae—5.3% 500M 2.369%, 7/25/2026 475,863 200M 2.4994%, 9/25/2026 190,561 381M 2.996%, 11/1/2022 393,390 500M 3.84%, 5/1/2018 511,924 1,571,738 64 Principal Amount Security Value Federal Home Loan Mortgage Corporation—2.9% Multi-Family Structured Pass-Through: $ 170M 2.454%, 8/25/2023 $ 169,073 379M 2.849%, 3/25/2026 377,247 300M 3.08%, 1/25/2031 292,730 839,050 Total Value of Commercial Mortgage-Backed Securities (cost $2,535,427) 2,410,788 COLLATERALIZED MORTGAGE OBLIGATIONS—2.3% Fannie Mae: 153M 3%, 10/25/2042 155,146 482M 4%, 2/25/2025 512,269 Total Value of Collateralized Mortgage Obligations (cost $677,175) 667,415 SOVEREIGN BONDS—1.0% 300M Ukraine Government Aid Bonds, 1.471%, 9/29/2021 (cost $300,000) 293,998 Total Value of Investments (cost $29,151,434) 97.6 % 28,711,159 Other Assets, Less Liabilities 2.4 699,990 Net Assets 100.0 % $29,411,149 (a) Security exempt from registration under Rule 144A of Securities Act of 1933 (see Note 5). † Zero coupon obligations shown at effective yield at December 31, 2016. 65 Portfolio Manager’s Letter (continued) GOVERNMENT FUND The Fund’s assets and liabilities are classified into the following three levels based on the inputs used to value the assets and liabilities: Level 1 — Unadjusted quoted prices in active markets for identical securities that the Fund has the ability to access. Level 2 — Observable inputs other than quoted prices included in Level 1 that are observable for the asset or liability, either directly or indirectly. These inputs may include quoted prices for the identical instrument on an inactive market, prices for similar instruments, interest rates, prepayment speeds, credit risk, yield curves, default rates and similar data. Level 3 — Unobservable inputs for the asset or liability, to the extent relevant observable inputs are not available, representing the Fund’s own assumption about the assumptions a market participant would use in valuing the asset or liability, and would be based on the best information available. The inputs methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. For example, U.S. Government securities are reflected as Level 2 because the inputs used to determine fair value may not always be quoted prices in an active market. The following is a summary, by category of Level, of inputs used to value the Fund’s investments as of December 31, 2016: Level 1 Level 2 Level 3 Total Residential Mortgage-Backed Securities $ — $ 13,219,132 $ — $ 13,219,132 U.S. Government Agency Obligations — 6,994,250 — 6,994,250 U.S. Government Obligations — 5,125,576 — 5,125,576 Commercial Mortgage-Backed Securities — 2,410,788 — 2,410,788 Collateralized Mortgage Obligations 667,415 — 667,415 Sovereign Bonds — 293,998 — 293,998 Total Investments in Securities $ — $ 28,711,159 $ — $ 28,711,159 There were no transfers into or from Level 1 and Level 2 by the Fund for the year ended December 31, 2016. Transfers, if any, between Levels are recognized at the end of the reporting period. 66 See notes to financial statements Portfolio Manager’s Letter GOVERNMENT CASH MANAGEMENT FUND Dear Investor: This is the annual report for the First Investors Life Government Cash Management Fund for the year ended December 31, 2016. The Fund’s return on a net asset value basis was 0.00% and the Fund maintained a $1.00 net asset value per share throughout the year. Market and Economic Overview The majority of equity and fixed income markets around the world generated positive returns during the 12 months ended December 31, 2016. However, the trajectory of these returns was very uneven as market sentiment changed several times during the year. U.S. economic growth was also uneven, continuing the post-recession trend of subdued but positive growth. The year began with a 10% correction in the stock market and a rally in the bond market as weakness in the Chinese economy and stock market, first quarter U.S. growth of only 0.8%, and falling commodity prices created recession and deflation fears. Markets stabilized and the stock market recovered through the summer until Brexit—Great Britain’s unexpected decision to leave the European Union. Stock prices fell, but quickly stabilized as central banks made clear that they would do whatever was necessary to stabilize economic growth. Reacting to very accommodative monetary policy, interest rates fell to historical lows across developed country bond markets. A pickup in U.S. growth in the third quarter to 3.5%, the best quarterly rate in two years, pushed interest rates somewhat higher, while stock prices traded in a range. Following Donald Trump’s unexpected victory in the U.S. Presidential election, the stock market rallied and interest rates increased sharply as markets focused on Trump’s pro-growth agenda. The Federal Reserve (“the Fed”) rate increase in December, the only hike in 2016, had no impact on the markets. Notably, the Fed cited improving labor market indicators as a reason for raising interest rates as the U.S. unemployment rate fell to levels preceding the Great Recession. Divergence in monetary policies and market expectations of central bank actions was a dominant factor affecting markets throughout the review period. While the Fed tightened its monetary policy, major international central banks continued easing their monetary policies. In particular, the European Central Bank cut its deposit rate to a negative 0.4% rate, expanded its bond-buying program to include corporate bonds, and extended its bond-buying stimulus program by nine months. These moves contributed to the decline in interest rates globally. Yields for many international bonds fell into negative territory, which resulted in higher demand from overseas investors for positive yielding U.S. fixed income and strengthened the U.S. dollar. 67 Portfolio Managers Letter (continued) GOVERNMENT CASH MANAGEMENT FUND The Fund Money market reform was the key theme in 2016 as regulatory changes drove many investor assets to shift from Prime to Government money market funds. Your Fund also converted from a Prime money market fund to a Government money market fund effective October 3, 2016. This major shift in assets, and the reform-driven structural changes in the money market, were factors that further suppressed yields on short-term U.S. Treasury and government securities. The Fund invested conservatively during the period, maintaining a substantial portion of its assets in U.S. Treasury and government agency securities even before the Fund converted to a Government money market fund. Low compensation for risk was the most significant factor in our decision to overweight these lower risk products. The Fund also maintained a weighted-average maturity of fewer than 60 days during the period in order to comply with current SEC rules designed to limit interest rate risk. Foresters Investment Management Company, Inc. (FIMCO) expects the yield to shareholders to be at or near zero for the immediate future based on the consensus outlook. To avoid a negative yield to its shareholders, FIMCO continues to absorb expenses to the Fund and has waived its management fee. Thank you for placing your trust in Foresters Financial. As always, we appreciate the opportunity to serve your investment needs. 68 Fund Expenses (unaudited) GOVERNMENT CASH MANAGEMENT FUND The examples below show the ongoing costs (in dollars) of investing in your Fund and will help you in comparing these costs with costs of other mutual funds. Please refer to page 6 for a detailed explanation of the information presented in these examples. Beginning Ending Account Account Expenses Paid Value Value During Period (7/1/16) (12/31/16) (7/1/16–12/31/16)* Expense Examples Actual $1,000.00 $1,000.00 $1.96 Hypothetical (5% annual return before expenses) $1,000.00 $1,023.18 $1.98 * Expenses are equal to the annualized expense ratio of .39%, multiplied by the average account value over the period, multiplied by 184/366 (to reflect the one-half year period). Expenses paid during the period are net of expenses waived and/or assumed. Portfolio Composition BY SECTOR Portfolio holdings and allocations are subject to change. Percentages are as of December 31, 2016, and are based on the total value of investments. 69 Portfolio of Investments GOVERNMENT CASH MANAGEMENT FUND December 31, 2016 Principal Interest Amount Security Rate * Value U.S. GOVERNMENT AGENCY OBLIGATIONS—56.4% Federal Home Loan Bank: $650M 1/12/2017 0.39 % $ 649,922 400M 1/17/2017 0.52 399,908 400M 1/25/2017 0.37 399,901 500M 1/30/2017 0.51 499,795 250M 2/1/2017 0.45 249,903 500M 2/7/2017 0.49 499,751 549M 2/17/2017 0.54 548,613 Freddie Mac: 400M 1/3/2017 0.26 399,994 500M 1/19/2017 0.43 499,894 400M 1/30/2017 0.35 399,887 308M 1/30/2017 0.45 307,888 345M 2/1/2017 0.42 344,875 400M 2/7/2017 0.45 399,815 Total Value of U.S. Government Agency Obligations (cost $5,600,146) 5,600,146 VARIABLE AND FLOATING RATE NOTES—20.7% Federal Farm Credit Bank: 250M 4/17/2017 0.79 250,135 500M 4/20/2017 0.79 500,030 250M 5/8/2017 0.68 250,116 Federal Home Loan Bank: 800M 1/27/2017 0.75 800,018 250M 9/5/2017 0.68 250,112 Total Value of Variable and Floating Rate Notes (cost $2,050,411) 2,050,411 SHORT-TERM U.S. GOVERNMENT OBLIGATIONS—14.1% U.S. Treasury Bills: 400M 2/16/2017 0.46 399,763 600M 3/2/2017 0.41 599,594 400M 9/14/2017 0.74 397,901 Total Value of Short-Term U.S. Government Obligations (cost $1,397,258) 1,397,258 Total Value of Investments (cost $9,047,815)** 91.2 % 9,047,815 Other Assets, Less Liabilities 8.8 868,416 Net Assets 100.0 % $9,916,231 70 * The interest rates shown are the effective rates at the time of purchase by the Fund. The interest rates shown on variable and floating rate notes are adjusted periodically; the rates shown are the rates in effect at December 31, 2016. ** Aggregate cost for federal income tax purposes is the same. The Fund’s assets and liabilities are classified into the following three levels based on the inputs used to value the assets and liabilities: Level 1 — Unadjusted quoted prices in active markets for identical securities that the Fund has the ability to access. Level 2 — Observable inputs other than quoted prices included in Level 1 that are observable for the asset or liability, either directly or indirectly. These inputs may include quoted prices for the identical instrument on an inactive market, prices for similar instruments, interest rates, prepayment speeds, credit risk, yield curves, default rates and similar data. Level 3 — Unobservable inputs for the asset or liability, to the extent relevant observable inputs are not available, representing the Fund’s own assumption about the assumptions a market participant would use in valuing the asset or liability, and would be based on the best information available. The inputs methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. For example, U.S. Government securities are reflected as Level 2 because the inputs used to determine fair value may not always be quoted prices in an active market. The following is a summary, by category of Level, of inputs used to value the Fund’s investments as of December 31, 2016: Level 1 Level 2 Level 3 Total U.S. Government Agency Obligations $ — $ 5,600,146 $ — $ 5,600,146 Variable and Floating Rate Notes: U.S. Government Agency Obligations — 2,050,411 — 2,050,411 Short-Term U.S. Government Obligations — 1,397,258 — 1,397,258 Total Investments in Securities $ — $ 9,047,815 $ — $ 9,047,815 There were no transfers into or from Level 1 and Level 2 by the Fund for the year ended December 31, 2016. Transfers, if any, between Levels are recognized at the end of the reporting period. See notes to financial statements 71 Portfolio Manager’s Letter GROWTH & INCOME FUND Dear Investor: This is the annual report for the First Investors Life Growth & Income Fund for the year ended December 31, 2016. The Fund’s return on a net asset value basis was 9.88%, including dividends of $0.61 cents per share and capital gains of $2.09 per share. Market and Economic Overview The majority of equity and fixed income markets around the world generated positive returns during the 12 months ended December 31, 2016. However, the trajectory of these returns was very uneven as market sentiment changed several times during the year. U.S. economic growth was also uneven, continuing the post-recession trend of subdued but positive growth. The year began with a 10% correction in the stock market and a rally in the bond market as weakness in the Chinese economy and stock market, first quarter U.S. growth of only 0.8%, and falling commodity prices created recession and deflation fears. Markets stabilized and the stock market recovered through the summer until Brexit—Great Britain’s unexpected decision to leave the European Union. Stock prices fell, but quickly stabilized as central banks made clear that they would do whatever was necessary to stabilize economic growth. Reacting to very accommodative monetary policy, interest rates fell to historical lows across developed country bond markets. A pickup in U.S. growth in the third quarter to 3.5%, the best quarterly rate in two years, pushed interest rates somewhat higher, while stock prices traded in a range. Following Donald Trump’s unexpected victory in the U.S. Presidential election, the stock market rallied and interest rates increased sharply as markets focused on Trump’s pro-growth agenda. The Federal Reserve (“the Fed”) rate increase in December, the only hike in 2016, had no impact on the markets. Notably, the Fed cited improving labor market indicators as a reason for raising interest rates as the U.S. unemployment rate fell to levels preceding the Great Recession. Divergence in monetary policies and market expectations of central bank actions was a dominant factor affecting markets throughout the review period. While the Fed tightened its monetary policy, major international central banks continued easing their monetary policies. In particular, the European Central Bank cut its deposit rate to a negative 0.4% rate, expanded its bond-buying program to include corporate bonds, and extended its bond-buying stimulus program by nine months. These moves contributed to the decline in interest rates globally. Yields for many international bonds fell into negative territory, which resulted in higher demand from overseas investors for positive yielding U.S. fixed income and strengthened the U.S. dollar. The Equity Market Overall, U.S. equities (measured by the S&P 500 Index) posted a strong return of 11.96% for the 12 months ended December 31, 2016. However, stocks had one of the 72 worst starts to the beginning of the year on record, plunging 10.27% by February 11, amid worries about China, global growth and falling oil prices. Most of those fears subsided by mid-February as China’s markets stabilized, oil producers talked about decreasing supply, and Janet Yellen implied there would be fewer rate hikes than expected. Markets subsequently rebounded, gaining almost 17% by the June 23rd Brexit vote. Momentum paused as markets lost over 5% in the two days following the Brexit vote, followed by another strong rally which lasted until mid-July. Markets declined ahead of the U.S. presidential election, but reacted positively to Donald Trump’s unexpected win, focusing on the pro-growth aspects of his agenda. While all market cap segments posted double-digit returns for the year, small-cap stocks (Russell 2000 Index) had the best performance, returning 21.31%, followed by mid-caps (S&P MidCap 400 Index) at 20.74%. Small-cap stocks in particular benefited from the post-election rally and President-elect Trump’s domestically centered policies. Value stocks outperformed growth stocks, supported by strong performance from Financials at the end of the year. 10 out of 11 S&P 500 sectors were positive in 2016, but with several sector rotations during the period. Energy was the strongest sector at 27.36%. It was weak during the beginning of the year, but recovered during the second half due to rising oil prices. The Healthcare sector, which had performed well for the past several years, was the weakest sector, down 2.69%. Higher yielding stocks, including Utilities and REITs, held up well during the first half of the year, supported by the low yielding environment and lack of other higher yielding options, but were negative during the second half. International equities experienced wide swings during the review period. Developed markets (MSCI EAFE Index) finished the review period up 5.88% in local currencies and 1.51% in U.S. dollar terms as an appreciating dollar reduced returns for U.S. investors. Emerging markets (MSCI EM Index) had a difficult fourth quarter in 2016, but outperformed developed markets for the year with returns of 10.11% in local currencies and 11.60% in U.S. dollars. For most of the year, negative yields on many international bonds increased demand for emerging market assets. Select emerging markets also benefited from recovering commodity and oil prices. The Fund The Fund underperformed its benchmark during the year, reflecting weak sector allocation versus the benchmark and general weakness among dividend-focused investments during 2016. Underperformance was mainly driven by being underweight the Industrial, Materials and Utilities sectors and overweight in Healthcare and Consumer Discretionary sectors. Stock selection was positive in the Technology, Financials, Real Estate and Telecom sectors, providing some offset. A review by market capitalization breakpoints (according to Lipper) had stock selection stronger among the Fund’s small-cap holdings, and weaker among its mid-cap and large-cap holdings. Small-cap stocks represented 14% of the portfolio, mid-cap stocks 14%, 73 Portfolio Manager’s Letter (continued) GROWTH & INCOME FUND and large-cap investments represented 72% of the Fund’s portfolio as of year-end. An additional factor impacting Fund results was the weak performance of low- and mid-tier dividend payers (defined as stocks with yields below 3%) which had a poor year, according to the BofA/ML Performance Monitor. “Dividend growth” strategies also fared poorly, underperforming the S&P 500 Index return. Both are key strategies for the Fund’s stock selection, as greater than 90% of the Fund is invested in companies that pay dividends. Among positives within sectors, the Fund’s Technology holdings provided the strongest contribution to both absolute and relative returns in 2016, driven by both positive stock selection and an overweight allocation to the sector. Semiconductor equipment provider Applied Materials, which returned +69% after the Fund established a position in March, benefited from increasing customer spending outlooks in its memory and display businesses. Hewlett Packard Enterprises returned 54% in the year of the split-up of HP, a result of stabilizing fundamentals, and announced divestitures of software and services businesses. Security software firm Symantec gained 44% during a year in which it agreed to acquire Blue Coat and appointed the target company’s CEO to run the combined company. At a high level, an increased investor preference for “value” stocks within the Technology sector aided the Fund’s performance. Strong absolute and relative return contribution from the Financials sector also aided Fund returns, with strong stock selection more than offsetting the negative effect of being underweight the sector. Bank stocks in particular saw strong gains after the November election on increased hopes for economic expansion, higher interest rate spreads and reduced regulatory pressures. This buoyed large Fund holding and bellwether JPMorgan Chase, which returned +35% amidst solid execution and reduced legal and regulatory headwinds, and Citizens Financial Group, whose improving operating leverage contributed to its +39% return. Discover Financial Services returned +37% in the year due, in part, to healthy loan growth and steady operational execution. The Fund’s strong stock selection within the Real Estate sector also contributed to absolute and relative Fund performance in 2016. Sunstone Hotel Investors returned +28% on improving transient travel trends. Tanger Factory Outlet Centers returned +13% on healthy underlying lease and retail outlet spending trends. Urstadt Biddle Properties, which also saw healthy underlying lease trends and overcame concerns around a large tenant bankruptcy, returned +29%. Among negatives, the Consumer Discretionary sector was the largest detractor from relative Fund performance, driven primarily by negative stock selection that was concentrated in the specialty retail and automobile component industries. The Fund’s overweight exposure to auto components proved a substantial drag on performance in spite of reasonably healthy automobile sales trends, as investor concern focused on the sustainability of such trends in the face of perceived macroeconomic challenges (and technological shifts). Delphi Automotive returned –20% in 2016, dogged by 74 increasing concerns on both auto sales and the implications of electrification. Within specialty retail, L Brands was the key detractor, returning –27% on disappointing sales trends and management changes in its core Victoria’s Secret brand. The Healthcare sector—the only declining sector in 2016—was also a substantial drag on relative Fund performance, due primarily to the Fund’s overweight exposure to the sector. Stock selection within Healthcare was only slightly worse than neutral; among the many casualties during this volatile election year, the Fund was impacted by some, but managed to avoid others. Drug distributors McKesson and Cardinal Health returned –28% and –18% respectively amid concerns that drug pricing was too high and increased competitive intensity. Express Scripts returned –21% due to a pricing dispute with insurer Anthem and to increasing concerns about the profitability of its PBM business model (CVS Health categorized within Consumer Staples, declined –18% on similar concerns). Pricing concerns for both branded and generic drugs also impacted pharmaceutical firms, including Mylan (-29%) and Shire (-16%); Allergan (-33%) saw its merger with Pfizer terminated and legacy drug sales slow, while Gilead Sciences (-28%) faced increased concerns about volumes for its Hepatitis C franchise drugs. The Industrial sector also detracted from relative performance in 2016 despite strong absolute performance, as the Fund was underexposed both to the sector as a whole, and to certain subsectors that performed exceptionally well (Machinery, Transportation, Aerospace and Defense). In the related Materials sector, rubber and plastics manufacturer Trinseo returned +112% during 2016 thanks largely to improved styrene margins, although in similar fashion, this positive effect was offset by the Fund’s underweight allocation to the strong performing Materials sector. Thank you for placing your trust in Foresters Financial. As always, we appreciate the opportunity to serve your investment needs. 75 Fund Expenses (unaudited) GROWTH & INCOME FUND The examples below show the ongoing costs (in dollars) of investing in your Fund and will help you in comparing these costs with costs of other mutual funds. Please refer to page 6 for a detailed explanation of the information presented in these examples. Beginning Ending Account Account Expenses Paid Value Value During Period (7/1/16) (12/31/16) (7/1/16–12/31/16)* Expense Examples Actual $1,000.00 $1,086.56 $4.04 Hypothetical (5% annual return before expenses) $1,000.00 $1,021.27 $3.91 * Expenses are equal to the annualized expense ratio of .77%, multiplied by the average account value over the period, multiplied by 184/366 (to reflect the one-half year period). Portfolio Composition TOP TEN SECTORS Portfolio holdings and allocations are subject to change. Percentages are as of December 31, 2016, and are based on the total value of investments. 76 Cumulative Performance Information (unaudited) GROWTH & INCOME FUND Comparison of change in value of $10,000 investment in the First Investors Life Series Growth & Income Fund and the Standard & Poor’s 500 Index. The graph compares a $10,000 investment in the First Investors Life Series Growth & Income Fund beginning 12/31/06 with a theoretical investment in the Standard & Poor’s 500 Index (the “Index”). The Index is an unmanaged capitalization-weighted index of 500 stocks designed to measure performance of the broad domestic economy through changes in the aggregate market value of such stocks, which represent all major industries. It is not possible to invest directly in this Index. In addition, the Index does not reflect fees and expenses associated with the active management of a mutual fund portfolio. For purposes of the graph and the accompanying table it is assumed that all dividends and distributions were reinvested. * The Average Annual Total Return figures are for the periods ended 12/31/16. The returns shown do not reflect any sales charges, since the Fund sells its shares solely to variable annuity and/or variable life insurance subaccounts at net asset value. The returns do not reflect the fees and charges that an individual would pay in connection with an investment in a variable annuity or life contract or policy. Results represent past performance and do not indicate future results. The graph and the returns shown do not reflect the deduction of taxes that an investor would pay on distributions or the redemption of fund shares. Investment return and principal value of an investment will fluctuate so that an investor’s shares, when redeemed, may be worth more or less than the original cost. Index figures are from Standard & Poor’s and all other figures are from Foresters Investment Management Company, Inc. 77 Portfolio of Investments GROWTH & INCOME FUND December 31, 2016 Shares Security Value COMMON STOCKS—98.8% Consumer Discretionary—18.4% 84,800 * Acushnet Holdings Corporation $ 1,671,408 10,757 * Adient, PLC 630,360 70,900 American Eagle Outfitters, Inc. 1,075,553 20,300 ARAMARK Holdings Corporation 725,116 53,000 Big Lots, Inc. 2,661,130 75,200 BorgWarner, Inc. 2,965,888 113,000 CBS Corporation – Class “B” 7,189,060 74,900 Delphi Automotive, PLC 5,044,515 119,600 DSW, Inc. – Class “A” 2,708,940 26,900 Foot Locker, Inc. 1,906,941 179,700 Ford Motor Company 2,179,761 29,400 Harman International Industries, Inc. 3,268,104 48,000 Home Depot, Inc. 6,435,840 118,376 Johnson Controls International, PLC 4,875,907 58,400 L Brands, Inc. 3,845,056 27,000 Lear Corporation 3,573,990 59,900 Magna International, Inc. 2,599,660 66,300 * Michaels Companies, Inc. 1,355,835 245,715 Newell Brands, Inc. 10,971,175 44,900 Oxford Industries, Inc. 2,699,837 50,300 Penske Automotive Group, Inc. 2,607,552 71,600 * Select Comfort Corporation 1,619,592 128,700 Stein Mart, Inc. 705,276 79,800 Tupperware Brands Corporation 4,199,076 42,700 Walt Disney Company 4,450,194 17,400 Whirlpool Corporation 3,162,798 26,400 Wyndham Worldwide Corporation 2,016,168 87,144,732 Consumer Staples—9.3% 15,900 AdvancePierre Foods Holdings, Inc. 473,502 128,200 Altria Group, Inc. 8,668,884 40,100 B&G Foods, Inc. 1,756,380 96,178 Coca-Cola Company 3,987,540 77,400 CVS Health Corporation 6,107,634 149,179 Koninklijke Ahold Delhaize NV (ADR) 3,131,267 43,400 Nu Skin Enterprises, Inc. – Class “A” 2,073,652 44,100 PepsiCo, Inc. 4,614,183 78,700 Philip Morris International, Inc. 7,200,263 78 Shares Security Value Consumer Staples (continued) 28,000 Procter & Gamble Company $ 2,354,240 17,500 Tyson Foods, Inc. – Class “A” 1,079,400 42,650 Wal-Mart Stores, Inc. 2,947,968 44,394,913 Energy—6.5% 36,900 Anadarko Petroleum Corporation 2,573,037 9,300 Chevron Corporation 1,094,610 61,400 ConocoPhillips 3,078,596 46,900 Devon Energy Corporation 2,141,923 53,400 ExxonMobil Corporation 4,819,884 26,700 Hess Corporation 1,663,143 80,222 Marathon Oil Corporation 1,388,643 90,622 Marathon Petroleum Corporation 4,562,818 26,700 Occidental Petroleum Corporation 1,901,841 26,600 PBF Energy, Inc. – Class “A” 741,608 30,650 Phillips 66 2,648,466 12,900 Schlumberger, Ltd. 1,082,955 93,607 Suncor Energy, Inc. 3,060,013 30,757,537 Financials—14.1% 66,706 American Express Company 4,941,580 60,900 American International Group, Inc. 3,977,379 40,800 Ameriprise Financial, Inc. 4,526,352 34,400 Chubb, Ltd. 4,544,928 138,300 Citizens Financial Group, Inc. 4,927,629 86,543 Discover Financial Services 6,238,885 145,900 Financial Select Sector SPDR Fund (ETF) 3,392,175 4,100 iShares Core S&P Mid-Cap ETF (ETF) 677,894 20,400 iShares Russell 2000 ETF (ETF) 2,750,940 105,888 JPMorgan Chase & Company 9,137,076 66,900 MetLife, Inc. 3,605,241 15,000 Morgan Stanley 633,750 40,100 PNC Financial Services Group, Inc. 4,690,096 66,400 SPDR S&P Regional Banking (ETF) 3,689,848 94,800 U.S. Bancorp 4,869,876 76,567 Wells Fargo & Company 4,219,607 66,823,256 79 Portfolio of Investments (continued) GROWTH & INCOME FUND December 31, 2016 Shares Security Value Health Care—15.9% 113,300 Abbott Laboratories $4,351,853 89,400 AbbVie, Inc. 5,598,228 9,400 * Allergan, PLC 1,974,094 64,400 * AMN Healthcare Services, Inc. 2,476,180 45,039 Baxter International, Inc. 1,997,029 24,800 Cardinal Health, Inc. 1,784,856 25,100 * Centene Corporation 1,418,401 42,722 * Express Scripts Holding Company 2,938,846 85,300 Gilead Sciences, Inc. 6,108,333 24,000 Hill-Rom Holdings, Inc. 1,347,360 72,275 Johnson & Johnson 8,326,803 2,512 * Mallinckrodt, PLC 125,148 16,200 McKesson Corporation 2,275,290 33,512 Medtronic, PLC 2,387,060 86,743 Merck & Company, Inc. 5,106,560 32,100 * Mylan NV (ADR) 1,224,615 230,993 Pfizer, Inc. 7,502,653 80,200 Phibro Animal Health Corporation – Class “A” 2,349,860 17,159 Shire, PLC (ADR) 2,923,550 58,743 Thermo Fisher Scientific, Inc. 8,288,637 60,100 * VWR Corporation 1,504,303 69,572 Zoetis, Inc. 3,724,189 75,733,848 Industrials—8.4% 37,294 3M Company 6,659,590 95,796 General Electric Company 3,027,154 56,000 Honeywell International, Inc. 6,487,600 14,700 Ingersoll-Rand, PLC 1,103,088 60,500 ITT, Inc. 2,333,485 53,300 Koninklijke Philips NV (ADR) 1,629,381 5,400 Lockheed Martin Corporation 1,349,676 33,800 ManpowerGroup, Inc. 3,003,806 23,800 Nielsen Holdings, PLC 998,410 33,500 Snap-On, Inc. 5,737,545 9,400 Stanley Black & Decker, Inc. 1,078,086 29,400 Textainer Group Holdings, Ltd. 219,030 109,800 Triton International, Ltd. 1,734,840 40,200 United Technologies Corporation 4,406,724 39,768,415 80 Shares Security Value Information Technology—17.5% 80,300 Apple, Inc. $ 9,300,346 118,200 Applied Materials, Inc. 3,814,314 139,000 * ARRIS International, PLC 4,188,070 21,600 Broadcom, Ltd. 3,818,232 241,900 Cisco Systems, Inc. 7,310,218 28,243 * Dell Technologies, Inc. – Class “V” 1,552,518 66,400 * eBay, Inc. 1,971,416 240,000 HP Enterprise Company 5,553,600 155,200 Intel Corporation 5,629,104 20,100 International Business Machines Corporation 3,336,399 30,400 Methode Electronics, Inc. 1,257,040 166,100 Microsoft Corporation 10,321,454 35,000 * NXP Semiconductors NV 3,430,350 93,100 Oracle Corporation 3,579,695 85,288 QUALCOMM, Inc. 5,560,778 74,100 Sabre Corporation 1,848,795 164,560 Symantec Corporation 3,931,338 22,900 TE Connectivity, Ltd. 1,586,512 74,500 Travelport Worldwide, Ltd. 1,050,450 56,865 Western Digital Corporation 3,863,977 82,904,606 Materials—2.7% 48,800 International Paper Company 2,589,328 85,300 * Louisiana-Pacific Corporation 1,614,729 16,100 Praxair, Inc. 1,886,759 36,050 RPM International, Inc. 1,940,571 77,300 Sealed Air Corporation 3,504,782 24,300 Trinseo SA 1,440,990 12,977,159 Real Estate—2.5% 157,500 Brixmor Property Group, Inc. (REIT) 3,846,150 20,301 Real Estate Select Sector SPDR Fund (ETF) 624,256 176,218 Sunstone Hotel Investors, Inc. (REIT) 2,687,325 61,000 Tanger Factory Outlet Centers, Inc. (REIT) 2,182,580 99,800 Urstadt Biddle Properties, Inc. – Class “A” (REIT) 2,406,178 11,746,489 81 Portfolio of Investments (continued) GROWTH & INCOME FUND December 31, 2016 Shares or Principal Amount Security Value Telecommunication Services—2.5% 141,400 AT&T, Inc. $ 6,013,742 113,000 Verizon Communications, Inc. 6,031,940 12,045,682 Utilities—1.0% 119,600 Exelon Corporation 4,244,604 21,900 NiSource, Inc. 484,866 4,729,470 Total Value of Common Stocks (cost $289,019,363) 469,026,107 SHORT-TERM U.S. GOVERNMENT AGENCY OBLIGATIONS—.6% $3,000M Federal Home Loan Bank, 0.5%, 1/27/2017 (cost $2,998,917) 2,999,259 SHORT-TERM U.S. GOVERNMENT OBLIGATIONS—.2% 1,000M U.S. Treasury Bills, 0.4475%, 1/26/2017 (cost $999,689) 999,737 Total Value of Investments (cost $293,017,969) 99.6 % 473,025,103 Other Assets, Less Liabilities .4 1,994,342 Net Assets 100.0 % $475,019,445 * Non-income producing Summary of Abbreviations: ADR American Depositary Receipts ETF Exchange Traded Fund REIT Real Estate Investment Trust 82 The Fund’s assets and liabilities are classified into the following three levels based on the inputs used to value the assets and liabilities: Level 1 — Unadjusted quoted prices in active markets for identical securities that the Fund has the ability to access. Level 2 — Observable inputs other than quoted prices included in Level 1 that are observable for the asset or liability, either directly or indirectly. These inputs may include quoted prices for the identical instrument on an inactive market, prices for similar instruments, interest rates, prepayment speeds, credit risk, yield curves, default rates and similar data. Level 3 — Unobservable inputs for the asset or liability, to the extent relevant observable inputs are not available, representing the Fund’s own assumption about the assumptions a market participant would use in valuing the asset or liability, and would be based on the best information available. The inputs methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. For example, U.S. Government securities are reflected as Level 2 because the inputs used to determine fair value may not always be quoted prices in an active market. The following is a summary, by category of Level, of inputs used to value the Fund’s investments as of December 31, 2016: Level 1 Level 2 Level 3 Total Common Stocks $ 469,026,107 $ — $ — $ 469,026,107 Short-Term U.S. Government Agency Obligations — 2,999,259 — 2,999,259 Short-Term U.S. Government Obligations — 999,737 — 999,737 Total Investments in Securities* $ 469,026,107 $ 3,998,996 $ — $ 473,025,103 * The Portfolio of Investments provides information on the industry categorization for common stocks. There were no transfers into or from Level 1 and Level 2 by the Fund for the year ended December 31, 2016. Transfers, if any, between Levels are recognized at the end of the reporting period. See notes to financial statements 83 Portfolio Managers Letter INTERNATIONAL FUND Dear Investor: This is the annual report for the First Investors Life International Fund for the year ended December 31, 2016. The Funds return on a net asset value basis was 4.20%, including dividends of $0.26 cents per share. Market Review International equities withstood a multitude of shocks in 2016. Despite economic and political uncertainty weighing on markets at times, equities performed reasonably well, helped by emerging market equities outperformance for the majority of this year, driven by the U.S. Federal Reserves (the Feds) deceleration of monetary policy normalization, strengthening commodity prices and improving fundamentals. Risk aversion dominated markets early in the year as investors contemplated falling oil prices, slower growth in China, and changing Fed monetary policy. By the second quarter, encouraging economic data and supportive central bank policies strengthened European equities, although the United Kingdoms vote to exit the European Union eclipsed other developments. The Brexit vote was followed by a sell-off in global risk assets and a sharp decline in the British pound against its major trading currencies. International equities recovered rapidly from the Brexit sell-off, and high quality stocks participated in the rally. Equity markets responded positively to continued loose monetary policy in developed markets, as well as OPECs tentative agreement to cut production. Equity performance of key emerging markets, such as China, Brazil, Korea and Taiwan, strengthened. But shortly thereafter, sentiment changed and began to reflect a belief that the benefits of expansionary monetary policies had been exhausted. This change in views spurred a rotation into Cyclicals and Financials and out of Consumer Staples, Telecommunications Services, and Utilities, a rotation which continued through the end of 2016. In the fourth quarter, Donald Trumps surprise victory in the U.S. presidential election sparked a reflation rally in the U.S. and most developed markets, driven by his promises to implement pro-business polices and fiscal stimulus. In general, the pro-business aspects of Trumps platformlowering taxes, reducing regulation, and boosting infrastructure spendingare aimed at stimulating economic growth. If successful, they could result in higher inflation, as well as higher interest rates. The prospect of higher growth also sent bond yields higher, reinforcing the rotation out of equities that are perceived as bond proxies. Equities in Europe and the United Kingdom gained during the fourth quarters rally with rising interest rates supporting improvements in Financials, although U.S. dollar returns were affected by declines in local currencies. European equities were supported by positive economic news during the fourth quarter, including falling 84 unemployment, rising inflation, and gains in consumer sentiment. A weaker euro may prove to be a boon for exporters in some European countries. In emerging markets, equities came under pressure over the quarter. Investor concerns about rising interest rates, a strong U.S. dollar, and potential changes to U.S. policy resulted in significant capital outflows, and renewed concern about dollar-denominated debt. Most major international developed countries continued to benefit from accommodative monetary policy. The European Central Bank announced its intention to continue quantitative easing through 2017, although it will begin to taper in April. The Bank of England embraced looser monetary policy following the British vote to leave, and the Bank of Japan implemented a new monetary policy approach that gives policymakers the option to increase or decrease bond purchases, as long as 10-year government bonds remain near the target yield of zero percent. Stocks that Helped Absolute Performance British American Tobacco (“BAT”) was a top contributor over the period. Its stability and consistency of earnings became well sought after post the Brexit vote. While based in the UK, its earnings come from outside of it. Currency, after years of being a headwind, is turning into a tailwind due to favorable currency translation as BAT reports its earnings in British pound sterling. Earlier in the year, the company also reported solid numbers, again, highlighting its strong business model even in volatile markets. BAT’s share price came under pressure in the fourth quarter after announcing it made a $47 billion offer to acquire the stake in Reynolds American that it does not already own. In our view, BAT’s share did not come under pressure because of a poor deal, but because of merger arbitrage funds hedging their positions for the close of the deal. In addition, along with other Consumer Staples companies, BAT sold off after the U.S. election as part of the sector rotation. BAT is one of the world’s largest tobacco companies with market leadership in more than 50 of the 180 markets in which it operates. Nearly 60% of the company’s revenue and over 70% of volumes are generated from emerging markets. It has great global brands including Dunhill, Kent, Lucky Strike, Pall Mall and Rothmans. We believe the company should be able to deliver consistent high single-digit earnings growth in constant currencies as it has strong pricing power, and opportunities to increase margins through cost saves, while paying a very hefty dividend. Investors were drawn to Philip Morris International’s relative safety after the uncertainty resulting from the Brexit vote, as the company continues to perform well. Philip Morris International produces and sells cigarettes under brands such as Marlboro and L&M. In our opinion, the company has strong pricing power, leading brands, consistent constant currency earnings growth, opportunities for cost savings, 85 Portfolio Managers Letter (continued) INTERNATIONAL FUND and a large dividend. The company is also investing behind next generation products such as its heat-not-burn device, iQOS. Stocks that Hurt Absolute Performance Novo Nordisk corrected sharply in late October when the company lowered its mid-term target for operating profit growth to 5%. The main culprit is price erosion in the long-acting insulin segment because of a new competitor entering the space. There is also pressure on Novo Nordisks hemophilia drug, NovoSeven, as a result of a competitors clinical trial for its new hemophilia drug. The expectation now is that Novo Nordisks EBIT growth will be in low single digits over the next couple of years due to the headwinds described above, rising to high single digits in subsequent years. This is a slower growth trajectory than the company has delivered historically. As a result, we hold a much smaller position in Novo Nordisk than in years past. Nevertheless, we feel that Novo Nordisk is still one of the more predictable pharmaceutical businesses. Its core insulin business remains an oligopoly (with three major playersNovo Nordisk, Sanofi, and Eli Lillycontrolling the bulk of sales in developed markets) with high barriers to entry due to substantial economies of scale in insulin production. Novo Nordisks GLP-1 product continues to grow as that market remains underpenetrated. In addition, we think very highly of the management of Novo Nordisk, who have proven to be good allocators of capital over many years. Thus, although our position in Novo Nordisk is smaller than it used to be (due to its lower growth profile), we believe it is still a far better than average company. Persimmon Plc underperformed due to the increased long-term uncertainty of the effects of Brexit and the difficulty in predicting its impact on the UK residential market. As such, we exited the position. However, we maintain our belief that Persimmon is still among the best homebuilders in the UK, a well-run company growing at an attractive rate. Thank you for placing your trust in Foresters Financial. As always, we appreciate the opportunity to serve your investment needs. 86 Fund Expenses (unaudited) INTERNATIONAL FUND The examples below show the ongoing costs (in dollars) of investing in your Fund and will help you in comparing these costs with costs of other mutual funds. Please refer to page 6 for a detailed explanation of the information presented in these examples. Beginning Ending Account Account Expenses Paid Value Value During Period (7/1/16) (12/31/16) (7/1/16–12/31/16)* Expense Examples Actual $1,000.00 $945.75 $4.21 Hypothetical (5% annual return before expenses) $1,000.00 $1,020.82 $4.37 * Expenses are equal to the annualized expense ratio of .86%, multiplied by the average account value over the period, multiplied by 184/366 (to reflect the one-half year period). Portfolio Composition BY SECTOR Portfolio holdings and allocations are subject to change. Percentages are as of December 31, 2016, and are based on the total value of investments. 87 Cumulative Performance Information (unaudited) INTERNATIONAL FUND Comparison of change in value of $10,000 investment in the First Investors Life Series International Fund, the Morgan Stanley Capital International (“MSCI”) EAFE Index (Gross) and the Morgan Stanley Capital International (“MSCI”) EAFE Index (Net). The graph compares a $10,000 investment in the First Investors Life Series International Fund beginning 12/31/06 with theoretical investments in the MSCI EAFE Index (Gross) and the MSCI EAFE Index (Net) (the “Indices”). The Indices are free float-adjusted market capitalization indices that measure developed foreign market equity performance, excluding the U.S. and Canada. The MSCI EAFE Index (Gross) is calculated on a total-return basis with the maximum possible dividend reinvestment (before taxes). The MSCI EAFE Index (Net) is calculated on a total-return basis with net dividends reinvested after deduction of foreign withholding taxes. The Indices are unmanaged and it is not possible to invest directly in these Indices. In addition, the Indices do not reflect fees and expenses associated with the active management of a mutual fund portfolio. For purposes of the graph and the accompanying table, it is assumed that all dividends and distributions were reinvested. * The Average Annual Total Return figures are for the periods ended 12/31/16. The returns shown do not reflect any sales charges, since the Fund sells its shares solely to variable annuity and/or variable life insurance subaccounts at net asset value. The returns do not reflect the fees and charges that an individual would pay in connection with an investment in a variable annuity or life contract or policy. Results represent past performance and do not indicate future results. The graph and the returns shown do not reflect the deduction of taxes that an investor would pay on distributions or the redemption of fund shares. Investment return and principal value of an investment will fluctuate so that an investor’s shares, when redeemed, may be worth more or less than the original cost. Indices figures are from Morgan Stanley & Company, Inc. and all other figures are from Foresters Investment Management Company, Inc. 88 Portfolio of Investments INTERNATIONAL FUND December 31, 2016 Shares Security Value COMMON STOCKS—98.1% United Kingdom—17.2% 127,275 British American Tobacco, PLC $ 7,249,038 25,491 DCC, PLC 1,897,484 81,116 Diageo, PLC 2,109,324 409,524 Domino’s Pizza Group, PLC 1,820,959 38,561 Imperial Brands, PLC 1,683,497 955,823 Lloyds Banking Group, PLC 736,345 69,781 Reckitt Benckiser Group, PLC 5,921,865 21,418,512 United States—13.3% 19,816 Accenture, PLC – Class “A” 2,321,048 41,114 MasterCard, Inc. 4,245,020 76,809 Philip Morris International, Inc. 7,027,255 1,975 * Priceline Group, Inc. 2,895,468 16,488,791 Switzerland—9.0% 252 Chocoladefabriken Lindt & Spruengli AG 1,305,411 53,873 Nestle SA – Registered 3,864,699 19,570 Roche Holding AG – Genusscheine 4,470,178 97,232 UBS Group AG 1,522,980 11,163,268 India—8.8% 348,081 HDFC Bank, Ltd. 6,186,169 5,239 HDFC Bank, Ltd. (ADR) 317,902 237,347 Housing Development Finance Corporation, Ltd. 4,415,417 10,919,488 France—7.7% 115,898 Bureau Veritas SA 2,246,029 16,090 Essilor International SA 1,818,208 3,466 Hermes International 1,422,914 7,393 L’Oreal SA 1,349,445 7,307 LVMH Moet Hennessy Louis Vuitton SE 1,395,282 12,083 Sodexo SA 1,388,938 9,620,816 89 Portfolio of Investments (continued) INTERNATIONAL FUND December 31, 2016 Shares Security Value Japan—6.2% 13,122 Daito Trust Construction Company, Ltd. (a) $1,973,773 55,300 Japan Tobacco, Inc. (a) 1,818,808 11,400 Shimano, Inc. (a) 1,788,886 96,389 Unicharm Corporation (a) 2,109,218 7,690,685 Canada—5.6% 80,352 Alimentation Couche-Tard, Inc. – Class “B” 3,643,414 50,089 Canadian National Railway Company 3,370,977 7,014,391 Netherlands—4.0% 122,066 Unilever NV-CVA 5,026,013 Germany—3.3% 47,602 SAP SE 4,149,478 Spain—3.3% 15,087 Aena SA 2,059,022 104,138 Grifols SA 2,069,649 4,128,671 Belgium—3.2% 37,056 Anheuser-Busch InBev SA/NV 3,922,168 Hong Kong—3.1% 190,401 Link REIT (REIT) 1,237,502 106,073 Tencent Holdings, Ltd. 2,594,887 3,832,389 South Africa—2.4% 20,284 Naspers, Ltd. 2,974,701 Denmark—2.0% 19,876 Coloplast A/S – Series “B” 1,340,451 38,654 Novo Nordisk A/S – Series “B” 1,394,007 2,734,458 90 Shares or Principal Amount Security Value Mexico—2.0% 32,919 Fomento Economico Mexicano (ADR) $2,508,757 China—2.0% 28,054 * Alibaba Group Holding, Ltd. (ADR) 2,463,422 Australia—1.9% 17,404 CSL, Ltd. 1,261,112 22,960 Ramsay Health Care, Ltd. 1,131,671 2,392,783 Ireland—1.7% 20,302 Paddy Power Betfair, PLC 2,169,154 Brazil—1.2% 292,756 Ambev SA (ADR) 1,437,432 Total Value of Common Stocks (cost $96,945,414) 122,055,377 SHORT-TERM U.S. GOVERNMENT AGENCY OBLIGATIONS—1.6% United States Federal Home Loan Bank: $1,000M 0.47%, 2/7/2017 999,524 1,000M 0.48%, 1/9/2017 999,938 Total Value of Short-Term U.S. Government Agency Obligations (cost $1,999,410) 1,999,462 Total Value of Investments (cost $98,944,824) 99.7 % 124,054,839 Other Assets, Less Liabilities .3 384,492 Net Assets 100.0 % $124,439,331 * Non-income producing (a) A portion or all of the security purchased on a when-issued or delayed delivery basis (see Note 1G). Summary of Abbreviations: ADR American Depositary Receipts REIT Real Estate Investment Trust 91 Portfolio of Investments (continued) INTERNATIONAL FUND December 31, 2016 The Fund’s assets and liabilities are classified into the following three levels based on the inputs used to value the assets and liabilities: Level 1 — Unadjusted quoted prices in active markets for identical securities that the Fund has the ability to access. Level 2 — Observable inputs other than quoted prices included in Level 1 that are observable for the asset or liability, either directly or indirectly. These inputs may include quoted prices for the identical instrument on an inactive market, prices for similar instruments, interest rates, prepayment speeds, credit risk, yield curves, default rates and similar data. Level 3 — Unobservable inputs for the asset or liability, to the extent relevant observable inputs are not available, representing the Fund’s own assumption about the assumptions a market participant would use in valuing the asset or liability, and would be based on the best information available. The inputs methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. For example, U.S. Government securities are reflected as Level 2 because the inputs used to determine fair value may not always be quoted prices in an active market. The following is a summary, by category of Level, of inputs used to value the Fund’s investments as of December 31, 2016: Level 1 Level 2 Level 3 Total Common Stocks United Kingdom $ 21,418,512 $ — $ — $ 21,418,512 United States 16,488,791 — — 16,488,791 Switzerland 11,163,268 — — 11,163,268 India 10,919,488 — — 10,919,488 France 9,620,816 — — 9,620,816 Japan 7,690,685 — — 7,690,685 Canada 7,014,391 — — 7,014,391 Netherlands 5,026,013 — — 5,026,013 Germany 4,149,478 — — 4,149,478 Spain 4,128,671 — — 4,128,671 Belgium 3,922,168 — — 3,922,168 Hong Kong 3,832,389 — — 3,832,389 South Africa 2,974,701 — — 2,974,701 Denmark 2,734,458 — — 2,734,458 Mexico 2,508,757 — — 2,508,757 China 2,463,422 — — 2,463,422 Australia 2,392,783 — — 2,392,783 Ireland 2,169,154 — — 2,169,154 Brazil 1,437,432 — — 1,437,432 Short-Term U.S. Government Obligations — 1,999,462 — 1,999,462 Total Investments in Securities $ 122,055,377 $ 1,999,462 $ — $ 124,054,839 92 During the year ended December 31, 2016, there were no transfers between Level 1 investments and Level 2 investments that had a material impact to the Fund. This does not include transfers between Level 1 investments and Level 2 investments due to the Fund utilizing international fair value pricing during the year. Transfers between Level 2 and Level 1 securities as of December 31, 2016 resulted from securities priced previously with an official close price (Level 1 securities) or securities fair valued by the Valuation Committee (Level 2 securities). Transfers from Level 2 to Level 1 as of December 31, 2016 were $22,130,195. Transfers, if any, between Levels are recognized at the end of the reporting period. See notes to financial statements 93 Portfolio Managers’ Letter INVESTMENT GRADE FUND Dear Investor: This is the annual report for the First Investors Life Investment Grade Fund for the year ended December 31, 2016. The Fund’s return on a net asset value basis was 4.65%, including dividends of $0.45 cents per share. Market and Economic Overview The majority of equity and fixed income markets around the world generated positive returns during the 12 months ended December 31, 2016. However, the trajectory of these returns was very uneven as market sentiment changed several times during the year. U.S. economic growth was also uneven, continuing the post-recession trend of subdued but positive growth. The year began with a 10% correction in the stock market and a rally in the bond market as weakness in the Chinese economy and stock market, first quarter U.S. growth of only 0.8%, and falling commodity prices created recession and deflation fears. Markets stabilized and the stock market recovered through the summer until Brexit—Great Britain’s unexpected decision to leave the European Union. Stock prices fell, but quickly stabilized as central banks made clear that they would do whatever was necessary to stabilize economic growth. Reacting to very accommodative monetary policy, interest rates fell to historical lows across developed country bond markets. A pickup in U.S. growth in the third quarter to 3.5%, the best quarterly rate in two years, pushed interest rates somewhat higher, while stock prices traded in a range. Following Donald Trump’s unexpected victory in the U.S. Presidential election, the stock market rallied and interest rates increased sharply as markets focused on Trump’s pro-growth agenda. The Federal Reserve (“the Fed”) rate increase in December, the only hike in 2016, had no impact on the markets. Notably, the Fed cited improving labor market indicators as a reason for raising interest rates as the U.S. unemployment rate fell to levels preceding the Great Recession. Divergence in monetary policies and market expectations of central bank actions was a dominant factor affecting markets throughout the review period. While the Fed tightened its monetary policy, major international central banks continued easing their monetary policies. In particular, the European Central Bank cut its deposit rate to a negative 0.4% rate, expanded its bond-buying program to include corporate bonds, and extended its bond-buying stimulus program by nine months. These moves contributed to the decline in interest rates globally. Yields for many international bonds fell into negative territory, which resulted in higher demand from overseas investors for positive yielding U.S. fixed income and strengthened the U.S. dollar. The Bond Market The broad U.S. bond market returned 2.61% for the year, according to the Bank of America Merrill Lynch U.S. Broad Market Index, notably higher than the 0.60% 94 return delivered in 2015. The benchmark 10-year Treasury note interest rate began the year at 2.27%, fell to an all-time low of 1.36% in July, rose as high as 2.60% following the U.S. election, and closed the year at 2.45%. The two-year Treasury note interest rate moved higher in anticipation of the Fed rate hike, ending the year at 1.19% versus 2015’s closing level of 1.05%. Bond prices move in the opposite direction of interest rates. The U.S. Treasury market returned 1.14% for the year. The market returned 5.66% during the first half of the year, but lost 3.96% during the fourth quarter selloff. Investment grade corporate bonds ended the year up 5.96%. The market returned 9.42% between January and August, as many overseas fixed income investors turned to U.S. markets due to low global interest rates. In addition, investment grade corporate bonds benefited from corporate bond buying programs from both the Bank of England and the European Central Bank. Mortgage-backed bonds returned 1.67%. The sector was buoyed by its additional yield compared to Treasury securities but higher interest rates and prepayments resulted in negative returns on a price basis. The high yield bond market was the strongest fixed income sector in 2016, returning 17.34%. The sector attracted domestic and overseas investors searching for income. High yield bonds benefited from the rebound in the Energy sector, which comprises the largest sector of the market. The lowest rated high yield bonds (CCC-rated) had the best performance, gaining 37.46%. Municipal bonds were the weakest fixed income sector in 2016, returning 0.44% for the year. Despite elevated issuance, municipal bonds returned 4.59% between January and August, supported by strong demand. However, this gain was reversed due to record supply in September and October, and—following the elections—concern about lower tax rates under the Trump presidency. There was wide dispersion among individual international fixed income market returns, depending on their sovereign bond markets and currencies. Overall, international fixed income as measured by the Citi World Government ex U.S. Bond Index was up 1.81%. Although the Index returned 13.50% during the first half of the year, it lost 10.84% during the fourth quarter, as the U.S. dollar rallied strongly in the aftermath of Trump’s victory and interest rates, in general, rose. The Fund The Fund invests primarily in investment grade fixed income securities. The majority of the Fund’s assets are invested in investment grade corporate bonds. During the period, the Fund also had as much as 6.0% of its assets invested in high yield securities and 2.2% invested in U.S. Treasuries. 95 Portfolio Managers Letter (continued) INVESTMENT GRADE FUND The corporate bond market began the review period on a weak note as corporate spreads continued to widen due to declining oil prices and volatility associated with commodity-related sectors. With the back drop of continued low Treasury rates, corporate issuers continued to issue new debt at record levels. During the review period, Energy and Commodity-driven sectors saw a rebound as oil prices stabilized. Higher beta sectors outperformed and very strong technicals helped support the corporate bond market as the wave of new issue supply was met with an upsurge in demand for investment grade corporate debt. The ECBs corporate bond buying program further added demand for the asset class, as spreads tightened to the lowest levels of the fiscal year. The performance of the corporate bond market during the review period was predominantly a result of duration and corporate spread compression. Of note, corporate bonds with maturities greater than 10 years significantly outperformed shorter maturity debt (i.e., 3-5 years), reflecting the flattening of the Treasury curve as investors reached for yield. Higher beta sectors of the corporate bond market outperformed lower beta sectors as the risk-on sentiment was prevalent throughout the second half of the review period. The Fund underperformed its benchmark the Bank of America Merrill Lynch U.S. Corporate Master Index during the review period. The relative underperformance was predominantly a function of the Funds underweight in corporate bonds with maturities greater than 10 years, which had the highest returns during the review period. The Fund benefited from its overweight in the Basic Materials sector, particularly metals and mining issuers, which had the highest returns among different industry groups. Thank you for placing your trust in Foresters Financial. As always, we appreciate the opportunity to serve your investment needs. 96 Fund Expenses (unaudited) INVESTMENT GRADE FUND The examples below show the ongoing costs (in dollars) of investing in your Fund and will help you in comparing these costs with costs of other mutual funds. Please refer to page 6 for a detailed explanation of the information presented in these examples. Beginning Ending Account Account Expenses Paid Value Value During Period (7/1/16) (12/31/16) (7/1/16–12/31/16)* Expense Examples Actual $1,000.00 $985.30 $3.34 Hypothetical (5% annual return before expenses) $1,000.00 $1,021.77 $3.40 * Expenses are equal to the annualized expense ratio of .67%, multiplied by the average account value over the period, multiplied by 184/366 (to reflect the one-half year period). Expenses paid during the period are net of expenses waived. Portfolio Composition TOP TEN SECTORS Portfolio holdings and allocations are subject to change. Percentages are as of December 31, 2016, and are based on the total value of investments. 97 Cumulative Performance Information (unaudited) INVESTMENT GRADE FUND Comparison of change in value of $10,000 investment in the First Investors Life Series Investment Grade Fund and the Bank of America (“BofA”) Merrill Lynch U.S. Corporate Master Index. The graph compares a $10,000 investment in the First Investors Life Series Investment Grade Fund beginning 12/31/06 with a theoretical investment in the BofA Merrill Lynch U.S. Corporate Master Index (the “Index”). The Index includes publicly-issued, fixed-rate, non-convertible investment grade dollar-denominated, S.E.C.-registered corporate debt having at least one year to maturity and an outstanding par value of at least $250 million. It is not possible to invest directly in this Index. In addition, the Index does not reflect fees and expenses associated with the active management of a mutual fund portfolio. For purposes of the graph and the accompanying table, it is assumed that all dividends and distributions were reinvested. * The Average Annual Total Return figures are for the periods ended 12/31/16. During the periods shown, some of the expenses of the Fund were waived. If such expenses had been paid by the Fund, the Average Annual Total Returns for One Year, Five Years and Ten Years would have been 4.50%, 3.87% and 4.62%, respectively. The returns shown do not reflect any sales charges, since the Fund sells its shares solely to variable annuity and/or variable life insurance subaccounts at net asset value. The returns do not reflect the fees and charges that an individual would pay in connection with an investment in a variable annuity or life contract or policy. Results represent past performance and do not indicate future results. The graph and the returns shown do not reflect the deduction of taxes that an investor would pay on distributions or the redemption of fund shares. Investment return and principal value of an investment will fluctuate so that an investor’s shares, when redeemed, may be worth more or less than the original cost. Index figures are from Bank of America Merrill Lynch & Co. and all other figures are from Foresters Investment Management Company, Inc. 98 Portfolio of Investments INVESTMENT GRADE FUND December 31, 2016 Principal Amount Security Value CORPORATE BONDS—96.8% Aerospace/Defense—.6% $ 400M Rolls-Royce, PLC, 3.625%, 10/14/2025 (a) $400,799 Automotive—.5% 300M O’Reilly Automotive, Inc., 3.55%, 3/15/2026 298,619 Chemicals—2.2% 300M Agrium, Inc., 3.375%, 3/15/2025 291,108 500M Dow Chemical Co., 4.25%, 11/15/2020 530,012 500M LyondellBasell Industries NV, 6%, 11/15/2021 567,612 1,388,732 Consumer Non-Durables—.8% Newell Brands, Inc.: 265M 4.7%, 8/15/2020 281,844 200M 4.2%, 4/1/2026 208,990 490,834 Energy—10.0% 400M BP Capital Markets, PLC, 3.216%, 11/28/2023 404,361 575M Canadian Oil Sands, Ltd., 7.75%, 5/15/2019 (a) 636,505 500M Continental Resources, Inc., 5%, 9/15/2022 506,570 400M DCP Midstream Operating, LP, 2.5%, 12/1/2017 399,000 500M Enbridge Energy Partners, LP, 4.2%, 9/15/2021 520,878 Kinder Morgan Energy Partners, LP: 300M 3.5%, 3/1/2021 304,854 500M 3.45%, 2/15/2023 496,657 400M Magellan Midstream Partners, LP, 5%, 3/1/2026 439,422 Marathon Oil Corp.: 300M 6%, 10/1/2017 309,019 200M 3.85%, 6/1/2025 194,290 500M Nabors Industries, Inc., 6.15%, 2/15/2018 520,000 200M ONEOK Partners, LP, 3.375%, 10/1/2022 201,085 400M Spectra Energy, LLC, 6.2%, 4/15/2018 418,298 400M Suncor Energy, Inc., 6.1%, 6/1/2018 423,638 Valero Energy Corp.: 466M 9.375%, 3/15/2019 536,917 100M 3.4%, 9/15/2026 95,997 6,407,491 99 Portfolio of Investments (continued) INVESTMENT GRADE FUND December 31, 2016 Principal Amount Security Value Financial Services—13.8% $200M American Express Co., 7%, 3/19/2018 $212,601 American International Group, Inc.: 400M 3.75%, 7/10/2025 403,292 200M 4.7%, 7/10/2035 207,917 500M Ameriprise Financial, Inc., 5.3%, 3/15/2020 542,196 500M Assured Guaranty U.S. Holding, Inc., 5%, 7/1/2024 528,884 400M Berkshire Hathaway, Inc., 3.4%, 1/31/2022 417,777 300M Compass Bank, 6.4%, 10/1/2017 309,201 ERAC USA Finance, LLC: 500M 4.5%, 8/16/2021 (a) 533,970 500M 7%, 10/15/2037 (a) 635,436 600M Ford Motor Credit Co., LLC, 8.125%, 1/15/2020 692,381 General Electric Capital Corp.: 700M 4.65%, 10/17/2021 768,355 450M 6.75%, 3/15/2032 599,936 300M Harley-Davidson Financial Services, Inc., 2.4%, 9/15/2019 (a) 301,959 200M Harley-Davidson Funding Corp., 6.8%, 6/15/2018 (a) 213,866 300M Key Bank NA, 3.4%, 5/20/2026 291,900 400M Liberty Mutual Group, Inc., 4.95%, 5/1/2022 (a) 436,959 300M National City Corp., 6.875%, 5/15/2019 330,387 600M Protective Life Corp., 7.375%, 10/15/2019 680,009 300M Prudential Financial, Inc., 7.375%, 6/15/2019 337,904 400M State Street Corp., 3.55%, 8/18/2025 409,958 8,854,888 Financials—27.3% Bank of America Corp.: 625M 5%, 5/13/2021 681,319 350M 4.1%, 7/24/2023 366,135 475M 5.875%, 2/7/2042 576,145 Barclays Bank, PLC: 400M 5.125%, 1/8/2020 425,909 600M 3.75%, 5/15/2024 605,761 300M Capital One Financial Corp., 3.75%, 4/24/2024 304,384 Citigroup, Inc.: 200M 8.5%, 5/22/2019 228,292 1,450M 4.5%, 1/14/2022 1,547,697 500M 3.7%, 1/12/2026 498,372 Deutsche Bank AG: 300M 3.375%, 5/12/2021 297,264 400M 3.7%, 5/30/2024 389,595 400M General Motors Financial Co., 5.25%, 3/1/2026 420,944 100 Principal Amount Security Value Financials (continued) Goldman Sachs Group, Inc.: $200M 5.375%, 3/15/2020 $217,157 200M 2.35%, 11/15/2021 194,533 600M 5.75%, 1/24/2022 675,276 300M 3.625%, 1/22/2023 306,838 300M 3.5%, 11/16/2026 293,701 700M 6.125%, 2/15/2033 848,323 JPMorgan Chase & Co.: 600M 6%, 1/15/2018 625,970 500M 4.5%, 1/24/2022 539,582 200M 3.625%, 12/1/2027 194,469 300M 6.4%, 5/15/2038 389,484 Mastercard, Inc.: 200M 2.95%, 11/21/2026 198,016 200M 3.8%, 11/21/2046 196,559 Morgan Stanley: 500M 5.95%, 12/28/2017 520,539 600M 6.625%, 4/1/2018 634,707 850M 5.5%, 7/28/2021 942,874 600M SunTrust Banks, Inc., 6%, 9/11/2017 618,065 U.S. Bancorp: 500M 3.6%, 9/11/2024 510,042 300M 3.1%, 4/27/2026 292,419 400M UBS AG, 4.875%, 8/4/2020 432,896 500M Visa, Inc., 3.15%, 12/14/2025 502,763 Wells Fargo & Co.: 300M 4.60%, 4/1/2021 322,549 900M 3.45%, 2/13/2023 903,980 500M 4.75%, 12/7/2046 508,648 250M Wells Fargo Bank NA, 5.85%, 2/1/2037 295,028 17,506,235 Food/Beverage/Tobacco—5.0% Anheuser-Busch InBev Finance, Inc.: 400M 3.75%, 1/15/2022 417,988 400M 3.65%, 2/1/2026 406,838 300M 4.9%, 2/1/2046 325,547 550M Bunge Ltd. Finance Corp., 8.5%, 6/15/2019 630,818 372M Dr. Pepper Snapple Group, Inc., 6.82%, 5/1/2018 396,853 101 Portfolio of Investments (continued) INVESTMENT GRADE FUND December 31, 2016 Principal Amount Security Value Food/Beverage/Tobacco (continued) $440M Ingredion, Inc, 4.625%, 11/1/2020 $ 471,996 400M Mondelez International Holdings, Inc., 2%, 10/28/2021 (a) 383,651 200M PepsiCo, Inc., 3.45%, 10/6/2046 182,688 3,216,379 Food/Drug—.9% 400M CVS Health Corp., 3.875%, 7/20/2025 413,370 200M Kroger Co., 2.65%, 10/15/2026 186,206 599,576 Forest Products/Containers—.4% 250M Rock-Tenn Co., 4.9%, 3/1/2022 271,695 Health Care—2.5% 300M Biogen, Inc., 6.875%, 3/1/2018 317,348 450M Express Scripts Holding Co., 4.75%, 11/15/2021 483,859 400M Gilead Sciences, Inc., 3.65%, 3/1/2026 406,035 400M Laboratory Corp. of America, 3.75%, 8/23/2022 410,968 1,618,210 Information Technology—2.3% 200M Apple, Inc., 2.5%, 2/9/2025 192,391 400M Diamond 1 Finance Corp., 3.48%, 6/1/2019 (a) 408,557 400M HP Enterprise Co., 2.85%, 10/5/2018 403,965 500M Oracle Corp., 2.4%, 9/15/2023 484,846 1,489,759 Manufacturing—3.6% 750M CRH America, Inc., 8.125%, 7/15/2018 820,697 400M Ingersoll-Rand Global Holdings Co., Ltd., 6.875%, 8/15/2018 432,278 500M Johnson Controls International, PLC, 5%, 3/30/2020 538,367 500M Tyco Electronics Group SA, 6.55%, 10/1/2017 518,720 2,310,062 Media-Broadcasting—1.9% 200M ABC, Inc., 8.75%, 8/15/2021 248,758 400M British Sky Broadcasting, PLC, 9.5%, 11/15/2018 (a) 453,373 500M Comcast Corp., 4.25%, 1/15/2033 521,243 1,223,374 102 Principal Amount Security Value Media-Diversified—.6% $400M Time Warner, Inc., 3.6%, 7/15/2025 $398,485 Metals/Mining—4.0% 500M Alcoa, Inc., 6.15%, 8/15/2020 545,625 400M Glencore Finance Canada, Ltd., 4.95%, 11/15/2021 (a) 428,463 500M Newmont Mining Corp., 5.125%, 10/1/2019 535,165 500M Rio Tinto Finance USA, Ltd., 3.75%, 9/20/2021 525,655 500M Vale Overseas, Ltd., 5.625%, 9/15/2019 529,500 2,564,408 Real Estate—7.3% AvalonBay Communities, Inc.: 500M 4.2%, 12/15/2023 529,034 300M 3.5%, 11/15/2024 302,824 400M Boston Properties, LP, 5.875%, 10/15/2019 436,439 Digital Realty Trust, LP: 300M 5.25%, 3/15/2021 326,274 300M 4.75%, 10/1/2025 311,918 400M ERP Operating, LP, 3.375%, 6/1/2025 397,853 200M HCP, Inc., 4.25%, 11/15/2023 205,673 Prologis, LP: 200M 3.35%, 2/1/2021 205,993 125M 3.75%, 11/1/2025 128,318 500M Realty Income Corp., 3.25%, 10/15/2022 504,672 500M Simon Property Group, LP, 3.375%, 10/1/2024 505,158 400M Ventas Realty, LP, 4.75%, 6/1/2021 430,486 400M Welltower, Inc., 4%, 6/1/2025 409,505 4,694,147 Retail-General Merchandise—1.1% 400M Amazon.com, Inc., 4.8%, 12/5/2034 441,592 200M Home Depot, Inc., 5.875%, 12/16/2036 253,154 694,746 Telecommunications—2.1% 400M AT&T, Inc., 3.8%, 3/15/2022 410,537 Verizon Communications, Inc.: 450M 5.15%, 9/15/2023 498,295 400M 4.862%, 8/21/2046 406,914 1,315,746 103 Portfolio of Investments (continued) INVESTMENT GRADE FUND December 31, 2016 Principal Amount Security Value Transportation—2.6% $ 400M Burlington North Santa Fe, LLC, 5.15%, 9/1/2043 $460,422 440M GATX Corp., 4.75%, 6/15/2022 474,132 300M Penske Truck Leasing Co., LP, 4.875%, 7/11/2022 (a) 322,324 400M Southwest Airlines Co., 2.65%, 11/5/2020 401,368 1,658,246 Utilities—7.3% 300M Duke Energy Progress, Inc., 4.15%, 12/1/2044 298,788 300M E.ON International Finance BV, 5.8%, 4/30/2018 (a) 314,697 300M Electricite de France SA, 3.625%, 10/13/2025 (a) 299,604 300M Entergy Arkansas, Inc., 4.95%, 12/15/2044 306,784 400M Exelon Generation Co., LLC, 5.2%, 10/1/2019 428,979 Great River Energy Co.: 22M 5.829%, 7/1/2017 (a) 21,946 439M 4.478%, 7/1/2030 (a) 458,444 500M Ohio Power Co., 5.375%, 10/1/2021 559,159 450M Oklahoma Gas & Electric Co., 4%, 12/15/2044 445,156 236M San Diego Gas & Electric Co., 1.914%, 2/1/2022 232,904 604M Sempra Energy, 9.8%, 2/15/2019 699,942 500M South Carolina Electric & Gas Co., 5.45%, 2/1/2041 580,354 4,646,757 Total Value of Corporate Bonds (cost $60,951,640) 62,049,188 U.S. GOVERNMENT OBLIGATIONS—1.1% U.S. Treasury Bonds: 400M 3%, 11/15/2044 395,242 300M 3%, 5/15/2045 296,021 Total Value of U.S. Government Obligations (cost $749,808) 691,263 Total Value of Investments (cost $61,701,448) 97.9 % 62,740,451 Other Assets, Less Liabilities 2.1 1,354,223 Net Assets 100.0 % $64,094,674 (a) Security exempt from registration under Rule 144A of the Securities Act of 1933 (see Note 5). 104 The Fund’s assets and liabilities are classified into the following three levels based on the inputs used to value the assets and liabilities: Level 1 — Unadjusted quoted prices in active markets for identical securities that the Fund has the ability to access. Level 2 — Observable inputs other than quoted prices included in Level 1 that are observable for the asset or liability, either directly or indirectly. These inputs may include quoted prices for the identical instrument on an inactive market, prices for similar instruments, interest rates, prepayment speeds, credit risk, yield curves, default rates and similar data. Level 3 — Unobservable inputs for the asset or liability, to the extent relevant observable inputs are not available, representing the Fund’s own assumption about the assumptions a market participant would use in valuing the asset or liability, and would be based on the best information available. The inputs methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. For example, U.S. Government securities are reflected as Level 2 because the inputs used to determine fair value may not always be quoted prices in an active market. The following is a summary, by category of Level, of inputs used to value the Fund’s investments as of December 31, 2016: Level 1 Level 2 Level 3 Total Corporate Bonds $ — $ 62,049,188 $ — $ 62,049,188 U.S. Government Obligations — 691,263 — 691,263 Total Investments in Securities* $ — $ 62,740,451 $ — $ 62,740,451 * The Portfolio of Investments provides information on the industry categorization for corporate bonds. There were no transfers into or from Level 1 and Level 2 by the Fund for the year ended December 31, 2016. Transfers, if any, between Levels are recognized at the end of the reporting period. See notes to financial statements 105 Portfolio Managers’ Letter LIMITED DURATION HIGH QUALITY BOND FUND Dear Investor: This is the annual report for the First Investors Life Limited Duration High Quality Bond Fund for the year ended December 31, 2016. The Fund’s return on a net asset value basis was 0.64%, including dividends of $0.09 cents per share. Market and Economic Overview The majority of equity and fixed income markets around the world generated positive returns during the 12 months ended December 31, 2016. However, the trajectory of these returns was very uneven as market sentiment changed several times during the year. U.S. economic growth was also uneven, continuing the post-recession trend of subdued but positive growth. The year began with a 10% correction in the stock market and a rally in the bond market as weakness in the Chinese economy and stock market, first quarter U.S. growth of only 0.8%, and falling commodity prices created recession and deflation fears. Markets stabilized and the stock market recovered through the summer until Brexit—Great Britain’s unexpected decision to leave the European Union. Stock prices fell, but quickly stabilized as central banks made clear that they would do whatever was necessary to stabilize economic growth. Reacting to very accommodative monetary policy, interest rates fell to historical lows across developed country bond markets. A pickup in U.S. growth in the third quarter to 3.5%, the best quarterly rate in two years, pushed interest rates somewhat higher, while stock prices traded in a range. Following Donald Trump’s unexpected victory in the U.S. Presidential election, the stock market rallied and interest rates increased sharply as markets focused on Trump’s pro-growth agenda. The Federal Reserve (“the Fed”) rate increase in December, the only hike in 2016, had no impact on the markets. Notably, the Fed cited improving labor market indicators as a reason for raising interest rates as the U.S. unemployment rate fell to levels preceding the Great Recession. Divergence in monetary policies and market expectations of central bank actions was a dominant factor affecting markets throughout the review period. While the Fed tightened its monetary policy, major international central banks continued easing their monetary policies. In particular, the European Central Bank cut its deposit rate to a negative 0.4% rate, expanded its bond-buying program to include corporate bonds, and extended its bond-buying stimulus program by nine months. These moves contributed to the decline in interest rates globally. Yields for many international bonds fell into negative territory, which resulted in higher demand from overseas investors for positive yielding U.S. fixed income and strengthened the U.S. dollar. The Bond Market The broad U.S. bond market returned 2.61% for the year, according to the Bank of America Merrill Lynch U.S. Broad Market Index, notably higher than the 0.60% return delivered in 2015. The benchmark 10-year Treasury note interest rate began 106 the year at 2.27%, fell to an all-time low of 1.36% in July, rose as high as 2.60% following the U.S. election, and closed the year at 2.45%. The two-year Treasury note interest rate moved higher in anticipation of the Fed rate hike, ending the year at 1.19% versus 2015’s closing level of 1.05%. Bond prices move in the opposite direction of interest rates. The U.S. Treasury market returned 1.14% for the year. The market returned 5.66% during the first half of the year, but lost 3.96% during the fourth quarter selloff. Investment grade corporate bonds ended the year up 5.96%. The market returned 9.42% between January and August, as many overseas fixed income investors turned to U.S. markets due to low global interest rates. In addition, investment grade corporate bonds benefited from corporate bond buying programs from both the Bank of England and the European Central Bank. Mortgage-backed bonds returned 1.67%. The sector was buoyed by its additional yield compared to Treasury securities but higher interest rates and prepayments resulted in negative returns on a price basis. The high yield bond market was the strongest fixed income sector in 2016, returning 17.34%. The sector attracted domestic and overseas investors searching for income. High yield bonds benefited from the rebound in the Energy sector, which comprises the largest sector of the market. The lowest rated high yield bonds (CCC-rated) had the best performance, gaining 37.46%. Municipal bonds were the weakest fixed income sector in 2016, returning 0.44% for the year. Despite elevated issuance, municipal bonds returned 4.59% between January and August, supported by strong demand. However, this gain was reversed due to record supply in September and October, and—following the elections—concern about lower tax rates under the Trump presidency. There was wide dispersion among individual international fixed income market returns, depending on their sovereign bond markets and currencies. Overall, international fixed income as measured by the Citi World Government ex U.S. Bond Index was up 1.81%. Although the Index returned 13.50% during the first half of the year, it lost 10.84% during the fourth quarter, as the U.S. dollar rallied strongly in the aftermath of Trump’s victory and interest rates, in general, rose. The Fund The Fund invests in investment grade fixed income securities. During the period, the majority of the Fund’s assets were invested in investment grade corporate bonds, asset backed securities and mortgage backed securities. The Fund seeks to maintain an average duration of between two and six years. The 1-5 year broad bond market returned 1.58%, according to Bank of America Merrill Lynch. Duration and credit risk were the key measures of performance during 107 Portfolio Managers’ Letter (continued) LIMITED DURATION HIGH QUALITY BOND FUND the review period. 5-year maturities had the best performance across all short-intermediate investment grade sectors; while BBB-rated bonds outperformed higher-rated bonds. For the review period, 1-5 year Investment grade corporate bonds had total returns of 2.96%, 0-5 year Mortgage-backed bonds gained 1.24%. Fixed rate asset backed securities had total returns of 2.01%; 1-5 year Treasuries had the worst sector returns with total returns of 1.09%. The Fund underperformed the Bank of America Merrill Lynch 1-5 Year US Broad Market Index during the review period. The relative performance was predominantly a function of the Fund being overweight the 1-3 year part of the yield curve while being less exposed to the 3-5 year part of the curve across all investment grade asset classes. Additionally, the Fund was underweight 3-5 year BBB-rated investment grade bonds which had the best returns during the period. Another notable negative performance driver was that the Fund’s duration was relatively short during the first half of the period under review. Additionally, the Fund’s duration was extended during the second half of the year by adding 5-year Treasuries as well as 15-year 2.5% coupon agency MBS. These changes subtracted from relative fund performance, as yields significantly increased during the second half of the period under review. Thank you for placing your trust in Foresters Financial. As always, we appreciate the opportunity to serve your investment needs. 108 Fund Expenses (unaudited) LIMITED DURATION HIGH QUALITY BOND FUND The examples below show the ongoing costs (in dollars) of investing in your Fund and will help you in comparing these costs with costs of other mutual funds. Please refer to page 6 for a detailed explanation of the information presented in these examples. Beginning Ending Account Account Expenses Paid Value Value During Period (7/1/16) (12/31/16) (7/1/16–12/31/16)* Expense Examples Actual $1,000.00 $987.73 $5.00 Hypothetical (5% annual return before expenses) $1,000.00 $1,020.11 $5.08 * Expenses are equal to the annualized expense ratio of 1.00%, multiplied by the average account value over the period, multiplied by 184/366 (to reflect the one-half year period). Expenses paid during the period are net of expenses waived. Portfolio Composition TOP TEN SECTORS Portfolio holdings and allocations are subject to change. Percentages are as of December 31, 2016, and are based on the total value of investments. 109 Cumulative Performance Information (unaudited) LIMITED DURATION HIGH QUALITY BOND FUND Comparison of change in value of $10,000 investment in the First Investors Life Series Limited Duration High Quality Bond Fund and the Bank of America (“BofA”) Merrill Lynch 1-5 Year U.S. Broad Market Index. The graph compares a $10,000 investment in the Life Series Limited Duration High Quality Bond Fund beginning 7/1/14 (commencement of operations) with a theoretical investment in the BofA Merrill Lynch 1-5 Year U.S. Broad Market Index (the “Index”). The Index is a subset of the BofA Merrill Lynch U.S. Broad Market Index which tracks the performance of U.S. dollar-denominated investment grade debt publicly issued in the U.S. domestic market, including U.S. Treasury, quasi-government, corporate, securitized and collateralized securities. The Index includes all securities with a remaining term to final maturity or an average life less than 5 years. It is not possible to invest directly in this Index. In addition, the Index does not reflect fees and expenses associated with the active management of a mutual fund portfolio. For purposes of the graph and the accompanying table it is assumed that all dividends and distributions were reinvested. * The Average Annual Total Return figures are for the periods ended 12/31/16. During the periods shown, some of the expenses of the Fund were waived. If such expenses had been paid by the Fund, the Average Annual Total Returns for One Year and Since Inception would have been 0.49% and (1.15%), respectively. The returns shown do not reflect any sales charges, since the Fund sells its shares solely to variable annuity and/or variable life insurance subaccounts at net asset value. The returns do not reflect the fees and charges that an individual would pay in connection with an investment in a variable annuity or life contract or policy. Results represent past performance and do not indicate future results. The graph and the returns shown do not reflect the deduction of taxes that an investor would pay on distributions or the redemption of fund shares. Investment return and principal value of an investment will fluctuate so that an investor’s shares, when redeemed, may be worth more or less than the original cost. Index figures are from Bank of America Merrill Lynch & Co. and all other figures are from Foresters Investment Management Company, Inc. 110 Portfolio of Investments LIMITED DURATION HIGH QUALITY BOND FUND December 31, 2016 Principal Amount Security Value CORPORATE BONDS—65.8% Automotive—1.2% $100M BMW U.S. Capital, LLC, 1.85%, 9/15/2021 (a) $ 96,627 Consumer Durables—1.3% 100M Stanley Black & Decker, Inc., 2.451%, 11/17/2018 100,903 Energy—5.3% 100M ConocoPhillips Co., 1.05%, 12/15/2017 99,512 100M Statoil ASA, 5.25%, 4/15/2019 107,406 100M Suncor Energy, Inc., 6.1%, 6/1/2018 105,909 100M TransCanada Pipelines, Ltd., 1.625%, 11/9/2017 99,939 412,766 Financial Services—11.1% 100M American Express Co., 7%, 3/19/2018 106,300 100M Ameriprise Financial, Inc., 5.3%, 3/15/2020 108,439 100M BlackRock, Inc., 5%, 12/10/2019 108,650 200M Harley-Davidson Funding Corp., 6.8%, 6/15/2018 (a) 213,866 100M Protective Life Corp., 7.375%, 10/15/2019 113,335 100M Prudential Financial, Inc., 7.375%, 6/15/2019 112,635 100M State Street Bank & Trust, 5.25%, 10/15/2018 105,945 869,170 Financials—17.0% 100M Bank of America Corp., 5.65%, 5/1/2018 104,810 100M Bank of Montreal, 1.9%, 8/27/2021 96,966 100M Barclays Bank, PLC, 6.75%, 5/22/2019 110,006 100M Citigroup, Inc., 6.125%, 11/21/2017 103,883 200M Fifth Third Bank, 1.625%, 9/27/2019 197,687 100M Goldman Sachs Group, Inc., 6.15%, 4/1/2018 105,223 100M JPMorgan Chase & Co., 6%, 1/15/2018 104,328 200M Mastercard, Inc., 2%, 11/21/2021 198,441 100M Morgan Stanley, 6.625%, 4/1/2018 105,784 100M U.S. Bank NA, 2.125%, 10/28/2019 100,401 100M Wells Fargo & Co., 4.60%, 4/1/2021 107,516 1,335,045 111 Portfolio of Investments (continued) LIMITED DURATION HIGH QUALITY BOND FUND December 31, 2016 Principal Amount Security Value Food/Beverage/Tobacco—6.5% $100M Anheuser-Busch InBev Finance, Inc., 1.9%, 2/1/2019 $100,194 200M Ingredion, Inc, 4.625%, 11/1/2020 214,544 200M Mondelez International Holdings, Inc., 2%, 10/28/2021 (a) 191,826 506,564 Forest Products/Containers—1.3% 100M Georgia Pacific, LLC, 3.163%, 11/15/2021 (a) 101,301 Health Care—2.5% 100M Gilead Sciences, Inc., 2.55%, 9/1/2020 101,107 100M Teva Pharmaceutical NE, 2.2%, 7/21/2021 95,771 196,878 Information Technology—3.8% 100M Apple, Inc., 1.55%, 8/4/2021 96,746 100M Diamond 1 Finance Corp., 4.42%, 6/15/2021 (a) 103,577 100M Microsoft Corp., 1.55%, 8/8/2021 97,055 297,378 Manufacturing—1.3% 100M Tyco Electronics Group SA, 6.55%, 10/1/2017 103,744 Real Estate—4.1% 100M Boston Properties, LP, 5.875%, 10/15/2019 109,110 100M Realty Income Corp., 3.25%, 10/15/2022 100,934 100M Welltower, Inc., 6.125%, 4/15/2020 111,086 321,130 Retail-General Merchandise—1.3% 100M McDonald’s Corp., 2.1%, 12/7/2018 100,641 Telecommunications—3.8% 100M AT&T, Inc., 2.45%, 6/30/2020 99,386 Verizon Communications, Inc.: 100M 3.65%, 9/14/2018 103,344 100M 1.75%, 8/15/2021 96,035 298,765 112 Principal Amount Security Value Utilities—5.3% $100M Arizona Public Service Co., 8.75%, 3/1/2019 $113,711 100M Ohio Power Co., 6.05%, 5/1/2018 105,397 100M Southern Power Co., 1.85%, 12/1/2017 100,287 100M Wisconsin Public Service Corp., 1.65%, 12/4/2018 99,925 419,320 Total Value of Corporate Bonds (cost $5,203,133) 5,160,232 ASSET BACKED SECURITIES—15.5% Fixed Autos—9.7% 100M AmeriCredit Auto Receivables. Trust, 1.83%, 12/8/2021 99,109 100M Avis Budget Rental Car Funding AESOP, LLC, 2.97%, 2/20/2020 (a) 101,086 100M CarMax Auto Owner Trust, 1.92%, 7/15/2022 97,901 3M Ford Credit Auto Owner Trust, 0.79%, 5/15/2018 3,460 30M GM Financial Auto Leasing Trust, 1.76%, 3/20/2020 29,812 100M Hertz Vehicle Financing, LLC, 2.65%, 7/25/2022 (a) 97,011 45M Honda Auto Receivables Owner Trust, 1.46%, 10/15/2020 45,064 50M Hyundai Auto Receivables Trust, 1.48%, 6/15/2021 49,805 100M Toyota Auto Receivables Owner Trust, 1.42%, 1/15/2022 98,403 135M Volkswagen Auto Lease Trust, 1.25%, 12/20/2017 134,848 756,499 Fixed Communications—1.3% 100M Verizon Owner Trust, 2.15%, 5/20/2021 (a) 99,331 Fixed Credit Cards—2.5% 100M Barclays DryRock Issuance Trust, 2.2%, 12/15/2022 100,512 100M Chase Issuance Trust, 1.49%, 7/15/2022 98,227 198,739 Fixed Equipment—2.0% 60M John Deere Owner Trust, 1.36%, 4/15/2020 59,861 100M Kubota Credit Owner Trust, 1.71%, 10/15/2022 (a) 98,973 158,834 Total Value of Asset Backed Securities (cost $1,226,853) 1,213,403 113 Portfolio of Investments (continued) LIMITED DURATION HIGH QUALITY BOND FUND December 31, 2016 Principal Amount Security Value RESIDENTIAL MORTGAGE-BACKED SECURITIES—9.3% Fannie Mae—7.9% $142M 2.5%, 8/1/2030 – 8/1/2031 $142,072 269M 3%, 8/1/2026 – 4/1/2031 276,235 195M 3.5%, 12/1/2025 – 12/1/2029 203,753 622,060 Freddie Mac—1.4% 104M 3%, 8/1/2027 – 8/1/2030 107,642 Total Value of Residential Mortgage-Backed Securities (cost $735,919) 729,702 COVERED BONDS—4.5% Financial Services—3.2% 250M Stadshypotek AB, 1.875%, 10/2/2019 (a) 248,813 Financials—1.3% 100M Royal Bank of Canada, 2.2%, 9/23/2019 100,607 Total Value of Covered Bonds (cost $353,217) 349,420 U.S. GOVERNMENT OBLIGATIONS—1.0% U.S. Treasury Notes: 15M 1%, 3/15/2019 14,922 65M 1.375%, 4/30/2020 64,591 Total Value of U.S. Government Obligations (cost $80,159) 79,513 Total Value of Investments (cost $7,599,281) 96.1 % 7,532,270 Other Assets, Less Liabilities 3.9 304,761 Net Assets 100.0 % $7,837,031 (a) Security exempt from registration under Rule 144A of the Securities Act of 1933 (see Note 5). 114 The Fund’s assets and liabilities are classified into the following three levels based on the inputs used to value the assets and liabilities: Level 1 — Unadjusted quoted prices in active markets for identical securities that the Fund has the ability to access. Level 2 — Observable inputs other than quoted prices included in Level 1 that are observable for the asset or liability, either directly or indirectly. These inputs may include quoted prices for the identical instrument on an inactive market, prices for similar instruments, interest rates, prepayment speeds, credit risk, yield curves, default rates and similar data. Level 3 — Unobservable inputs for the asset or liability, to the extent relevant observable inputs are not available, representing the Fund’s own assumption about the assumptions a market participant would use in valuing the asset or liability, and would be based on the best information available. The inputs methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. For example, U.S. Government securities are reflected as Level 2 because the inputs used to determine fair value may not always be quoted prices in an active market. The following is a summary, by category of Level, of inputs used to value the Fund’s investments as of December 31, 2016: Level 1 Level 2 Level 3 Total Corporate Bonds $ — $ 5,160,232 $ — $ 5,160,232 Asset Backed Securities — 1,213,403 — 1,213,403 Residential Mortgage-Backed Securities — 729,702 — 729,702 Covered Bonds — 349,420 — 349,420 U.S. Government Obligations — 79,513 — 79,513 Total Investments in Securities* $ — $ 7,532,270 $ — $ 7,532,270 * The Portfolio of Investments provides information on the industry categorization for corporate bonds, asset backed securities and covered bonds. There were no transfers into or from Level 1 and Level 2 by the Fund for the year ended December 31, 2016. Transfers, if any, between Levels are recognized at the end of the reporting period. See notes to financial statements 115 Portfolio Managers’ Letter OPPORTUNITY FUND Dear Investor: This is the annual report for the First Investors Life Opportunity Fund for the year ended December 31, 2016. The Fund’s return on a net asset value basis was 8.26%, including dividends of $0.07 cents per share. Market and Economic Overview The majority of equity and fixed income markets around the world generated positive returns during the 12 months ended December 31, 2016. However, the trajectory of these returns was very uneven as market sentiment changed several times during the year. U.S. economic growth was also uneven, continuing the post-recession trend of subdued but positive growth. The year began with a 10% correction in the stock market and a rally in the bond market as weakness in the Chinese economy and stock market, first quarter U.S. growth of only 0.8%, and falling commodity prices created recession and deflation fears. Markets stabilized and the stock market recovered through the summer until Brexit—Great Britain’s unexpected decision to leave the European Union. Stock prices fell, but quickly stabilized as central banks made clear that they would do whatever was necessary to stabilize economic growth. Reacting to very accommodative monetary policy, interest rates fell to historical lows across developed country bond markets. A pickup in U.S. growth in the third quarter to 3.5%, the best quarterly rate in two years, pushed interest rates somewhat higher, while stock prices traded in a range. Following Donald Trump’s unexpected victory in the U.S. Presidential election, the stock market rallied and interest rates increased sharply as markets focused on Trump’s pro-growth agenda. The Federal Reserve (“the Fed”) rate increase in December, the only hike in 2016, had no impact on the markets. Notably, the Fed cited improving labor market indicators as a reason for raising interest rates as the U.S. unemployment rate fell to levels preceding the Great Recession. Divergence in monetary policies and market expectations of central bank actions was a dominant factor affecting markets throughout the review period. While the Fed tightened its monetary policy, major international central banks continued easing their monetary policies. In particular, the European Central Bank cut its deposit rate to a negative 0.4% rate, expanded its bond-buying program to include corporate bonds, and extended its bond-buying stimulus program by nine months. These moves contributed to the decline in interest rates globally. Yields for many international bonds fell into negative territory, which resulted in higher demand from overseas investors for positive yielding U.S. fixed income and strengthened the U.S. dollar. The Equity Market Overall, U.S. equities (measured by the S&P 500 Index) posted a strong return of 11.96% for the 12 months ended December 31, 2016. However, stocks had one of the worst starts to the beginning of the year on record, plunging 10.27% by February 11, 116 amid worries about China, global growth and falling oil prices. Most of those fears subsided by mid-February as China’s markets stabilized, oil producers talked about decreasing supply, and Janet Yellen implied there would be fewer rate hikes than expected. Markets subsequently rebounded, gaining almost 17% by the June 23rd Brexit vote. Momentum paused as markets lost over 5% in the two days following the Brexit vote, followed by another strong rally which lasted until mid-July. Markets declined ahead of the U.S. presidential election, but reacted positively to Donald Trump’s unexpected win, focusing on the pro-growth aspects of his agenda. While all market cap segments posted double-digit returns for the year, small-cap stocks (Russell 2000 Index) had the best performance, returning 21.31%, followed by mid-caps (S&P MidCap 400 Index) at 20.74%. Small-cap stocks in particular benefited from the post-election rally and President-elect Trump’s domestically centered policies. Value stocks outperformed growth stocks, supported by strong performance from Financials at the end of the year. 10 out of 11 S&P 500 sectors were positive in 2016, but with several sector rotations during the period. Energy was the strongest sector at 27.36%. It was weak during the beginning of the year, but recovered during the second half due to rising oil prices. The Healthcare sector, which had performed well for the past several years, was the weakest sector, down 2.69%. Higher yielding stocks, including Utilities and REITs, held up well during the first half of the year, supported by the low yielding environment and lack of other higher yielding options, but were negative during the second half. International equities experienced wide swings during the review period. Developed markets (MSCI EAFE Index) finished the review period up 5.88% in local currencies and 1.51% in U.S. dollar terms as an appreciating dollar reduced returns for U.S. investors. Emerging markets (MSCI EM Index) had a difficult fourth quarter in 2016, but outperformed developed markets for the year with returns of 10.11% in local currencies and 11.60% in U.S. dollars. For most of the year, negative yields on many international bonds increased demand for emerging market assets. Select emerging markets also benefited from recovering commodity and oil prices. The Fund Fund performance in 2016 was positive; however it underperformed its benchmark due to stock selection in the Healthcare sector, as well as its weighting in the Industrial sector. The Fund’s absolute performance was mainly attributable to investments in the Financial and Information Technology sectors. Among our financial stocks, Citizens Financial Group—which is a commercial bank operating mainly in the Northeast—rose after Donald Trump’s surprising victory in the U.S. Presidential election led to a rally in regional and community bank stocks. The prospects of lower cash taxes, a steeper yield curve, and lesser regulatory burdens suggest earnings are poised to accelerate across the industry. Among our Information Technology stocks, Lam Research Corp.—which makes semiconductor processing 117 Portfolio Managers’ Letter (continued) OPPORTUNITY FUND equipment—outperformed due to strong demand in its key end markets, most notably 3D NAND, which is memory stacked vertically in multiple layers. The move by customers to more complicated semiconductor manufacturing processes requires more of the company’s specialized tools. On a relative basis, the Fund underperformed the S&P 400 Mid-Cap Index primarily due to stock selection in the Healthcare sector and weighting in the Industrial sector. Among our healthcare stocks, Allergan PLC—which makes generic and specialty pharmaceuticals—suffered from news that the U.S. Department of the Treasury issued new guidelines on April 4, 2016 that were specifically intended to scuttle the company’s acquisition by Pfizer, Inc. Additionally, Perrigo PLC—which makes over-the-counter, generic and specialty pharmaceuticals—fell after disclosing pricing headwinds in its generic prescription business. The magnitude of the decreases (due to competition) took investors by surprise. Among our Industrial stocks, Roper Technologies, Inc.—an industrial conglomerate with operations in industrial controls, pumps, healthcare, and communications—had a modestly negative year (down 3%) on news of weak energy end markets and delays in international traffic projects. However, the primary reason for our underperformance was the Fund’s underweight of the Industrial sector. Trump’s surprise victory increased investor optimism for an infrastructure stimulus package, a regulatory/tax burden reduction, and an economic expansion. Among positives to relative performance, the Fund’s stock selection in the Consumer Staples sector helped. Pinnacle Foods, Inc.—a maker of branded foods such as Birds Eye, Duncan Hines, and Aunt Jemima—benefited from improved profitability, as well as its accretive acquisition of Boulder Brands, Inc., which is best known for its Smart Balance branded margarine substitutes. Thank you for placing your trust in Foresters Financial. As always, we appreciate the opportunity to serve your investment needs. 118 Fund Expenses (unaudited) OPPORTUNITY FUND The examples below show the ongoing costs (in dollars) of investing in your Fund and will help you in comparing these costs with costs of other mutual funds. Please refer to page 6 for a detailed explanation of the information presented in these examples. Beginning Ending Account Account Expenses Paid Value Value During Period (7/1/16) (12/31/16) (7/1/16–12/31/16)* Expense Examples Actual $1,000.00 $1,100.55 $4.54 Hypothetical (5% annual return before expenses) $1,000.00 $1,020.82 $4.37 * Expenses are equal to the annualized expense ratio of .86%, multiplied by the average account value over the period, multiplied by 184/366 (to reflect the one-half year period). Portfolio Composition BY SECTOR Portfolio holdings and allocations are subject to change. Percentages are as of December 31, 2016, and are based on the total value of investments. 119 Cumulative Performance Information (unaudited) OPPORTUNITY FUND Comparison of change in value of $10,000 investment in the First Investors Life Series Opportunity Fund and the Standard & Poor’s MidCap 400 Index. The graph compares a $10,000 investment in the First Investors Life Series Opportunity Fund beginning 12/17/12 (commencement of operations) with a theoretical investment in the Standard & Poor’s MidCap 400 Index (the “Index”). The Index is an unmanaged capitalization-weighted index of 400 stocks designed to measure performance of the mid-range sector of the U.S. stock market. It is not possible to invest directly in this Index. In addition, the Index does not reflect fees and expenses associated with the active management of a mutual fund portfolio. For purposes of the graph and the accompanying table it is assumed that all dividends and distributions were reinvested. * The Average Annual Total Return figures are for the periods ended 12/31/16. The returns shown do not reflect any sales charges, since the Fund sells its shares solely to variable annuity and/or variable life insurance subaccounts at net asset value. The returns do not reflect the fees and charges that an individual would pay in connection with an investment in a variable annuity or life contract or policy. Results represent past performance and do not indicate future results. The graph and the returns shown do not reflect the deduction of taxes that an investor would pay on distributions or the redemption of fund shares. Investment return and principal value of an investment will fluctuate so that an investor’s shares, when redeemed, may be worth more or less than the original cost. Index figures are from Standard & Poor’s and all other figures are from Foresters Investment Management Company, Inc. 120 Portfolio of Investments OPPORTUNITY FUND December 31, 2016 Shares Security Value COMMON STOCKS—97.0% Consumer Discretionary—23.3% 13,600 * Acushnet Holdings Corporation $268,056 13,200 American Eagle Outfitters, Inc. 200,244 2,700 ARAMARK Holdings Corporation 96,444 9,300 * Belmond, Ltd. – Class “A” 124,155 6,900 Big Lots, Inc. 346,449 9,600 BorgWarner, Inc. 378,624 3,100 Caleres, Inc. 101,742 10,600 Delphi Automotive, PLC 713,910 19,400 DSW, Inc. – Class “A” 439,410 4,800 Foot Locker, Inc. 340,272 10,600 * Fox Factory Holding Corporation 294,150 1,700 Group 1 Automotive, Inc. 132,498 4,200 Harman International Industries, Inc. 466,872 5,800 * Helen of Troy, Ltd. 489,810 6,700 L Brands, Inc. 441,128 3,950 Lear Corporation 522,861 4,300 * LKQ Corporation 131,795 8,700 Magna International, Inc. 377,580 16,700 * Michaels Companies, Inc. 341,515 34,900 Newell Brands, Inc. 1,558,285 3,400 Nordstrom, Inc. 162,962 6,500 Oxford Industries, Inc. 390,845 10,300 Penske Automotive Group, Inc. 533,952 1,300 Ralph Lauren Corporation 117,416 13,000 Ruth’s Hospitality Group, Inc. 237,900 13,500 * Select Comfort Corporation 305,370 16,300 * ServiceMaster Global Holdings, Inc. 614,021 20,800 Stein Mart, Inc. 113,984 22,300 * TRI Pointe Group, Inc. 256,004 11,400 Tupperware Brands Corporation 599,868 2,400 Whirlpool Corporation 436,248 25,200 * William Lyon Homes – Class “A” 479,556 3,700 Wyndham Worldwide Corporation 282,569 12,296,495 Consumer Staples—5.8% 4,400 AdvancePierre Foods Holdings, Inc. 131,032 7,200 B&G Foods, Inc. 315,360 4,800 * Herbalife, Ltd. 231,072 23,300 Koninklijke Ahold Delhaize NV (ADR) 489,067 121 Portfolio of Investments (continued) OPPORTUNITY FUND December 31, 2016 Shares Security Value Consumer Staples (continued) 1,100 McCormick & Company, Inc. $102,663 6,200 Nu Skin Enterprises, Inc. – Class “A” 296,236 13,200 Pinnacle Foods, Inc. 705,540 5,200 Tootsie Roll Industries, Inc. 206,700 2,400 Tyson Foods, Inc. – Class “A” 148,032 15,100 * U.S. Foods Holding Corporation 414,948 3,040,650 Energy—2.9% 1,600 * Dril-Quip, Inc. 96,080 4,200 EOG Resources, Inc. 424,620 4,800 EQT Corporation 313,920 4,500 Hess Corporation 280,305 4,200 National Oilwell Varco, Inc. 157,248 9,500 PBF Energy, Inc. – Class “A” 264,860 1,537,033 Financials—15.3% 3,600 Ameriprise Financial, Inc. 399,384 11,700 Berkshire Hills Bancorp, Inc. 431,145 25,500 Citizens Financial Group, Inc. 908,565 12,200 Discover Financial Services 879,498 21,200 Financial Select Sector SPDR Fund (ETF) 492,900 8,000 First Republic Bank 737,120 4,800 Great Western Bancorp, Inc. 209,232 6,400 iShares Core S&P Mid-Cap ETF (ETF) 1,058,176 8,500 iShares Russell 2000 ETF (ETF) 1,146,225 6,400 NASDAQ, Inc. 429,568 11,700 National General Holdings Corporation 292,383 11,900 SPDR S&P Regional Banking (ETF) 661,283 11,200 Sterling Bancorp 262,080 9,000 Waddell & Reed Financial, Inc. – Class “A” 175,590 8,083,149 Health Care—13.2% 2,700 * Allergan, PLC 567,027 7,100 * AMN Healthcare Services, Inc. 272,995 11,900 * Centene Corporation 672,469 5,300 * Charles River Laboratories International, Inc. 403,807 4,000 Dentsply Sirona, Inc. 230,920 122 Shares Security Value Health Care (continued) 2,100 * Envision Healthcare Corporation $132,909 7,400 Gilead Sciences, Inc. 529,914 8,000 Hill-Rom Holdings, Inc. 449,120 3,700 McKesson Corporation 519,665 200 * Patheon NV 5,742 2,700 Perrigo Company, PLC 224,721 18,600 Phibro Animal Health Corporation – Class “A” 544,980 12,200 * Prestige Brands Holdings, Inc. 635,620 4,000 Quest Diagnostics, Inc. 367,600 6,100 Thermo Fisher Scientific, Inc. 860,710 2,700 * VCA, Inc. 185,355 13,500 * VWR Corporation 337,905 6,941,459 Industrials—10.4% 13,800 A.O. Smith Corporation 653,430 8,500 ESCO Technologies, Inc. 481,525 3,400 Ingersoll-Rand, PLC 255,136 11,900 ITT, Inc. 458,983 4,400 J.B. Hunt Transport Services, Inc. 427,108 13,100 Korn/Ferry International 385,533 6,400 ManpowerGroup, Inc. 568,768 4,500 Masco Corporation 142,290 4,500 Nielsen Holdings, PLC 188,775 4,400 Regal Beloit Corporation 304,700 1,500 Roper Technologies, Inc. 274,620 5,000 Snap-On, Inc. 856,350 2,400 Stanley Black & Decker, Inc. 275,256 14,100 Triton International, Ltd. 222,780 5,495,254 Information Technology—12.5% 22,300 * ARRIS International, PLC 671,899 3,200 Broadcom, Ltd. 565,664 4,800 * Fiserv, Inc. 510,144 4,800 Juniper Networks, Inc. 135,648 6,900 Lam Research Corporation 729,537 1,500 Methode Electronics, Inc. 62,025 2,200 * NETGEAR, Inc. 119,570 14,300 Sabre Corporation 356,785 8,800 Silicon Motion Technology Corporation (ADR) 373,824 23,600 Symantec Corporation 563,804 123 Portfolio of Investments (continued) OPPORTUNITY FUND December 31, 2016 Shares Security Value Information Technology (continued) 800 * Synchronoss Technologies, Inc. $30,640 2,000 TE Connectivity, Ltd. 138,560 14,600 Technology Select Sector SPDR Fund (ETF) 706,056 33,300 Travelport Worldwide, Ltd. 469,530 11,400 Western Digital Corporation 774,630 4,700 * Zebra Technologies Corporation – Class “A” 403,072 6,611,388 Materials—5.9% 8,700 * Berry Plastics Group, Inc. 423,951 9,800 * Ferro Corporation 140,434 5,600 FMC Corporation 316,736 17,100 * Louisiana-Pacific Corporation 323,703 2,100 Praxair, Inc. 246,099 11,900 Sealed Air Corporation 539,546 24,900 * Summit Materials, Inc. – Class “A” 592,371 8,700 Trinseo SA 515,910 3,098,750 Real Estate—4.7% 22,800 Brixmor Property Group, Inc. (REIT) 556,776 8,000 Douglas Emmett, Inc. (REIT) 292,480 2,400 Federal Realty Investment Trust (REIT) 341,064 33,100 FelCor Lodging Trust, Inc. (REIT) 265,131 3,000 Real Estate Select Sector SPDR Fund (ETF) 92,250 32,800 Sunstone Hotel Investors, Inc. (REIT) 500,200 11,500 Tanger Factory Outlet Centers, Inc. (REIT) 411,470 2,459,371 Utilities—3.0% 200 Black Hills Corporation 12,268 3,700 NiSource, Inc. 81,918 7,700 Portland General Electric Company 333,641 7,200 SCANA Corporation 527,616 10,600 WEC Energy Group, Inc. 621,690 1,577,133 Total Value of Common Stocks (cost $44,784,784) 51,140,682 124 Principal Amount Security Value SHORT-TERM U.S. GOVERNMENT AGENCY OBLIGATIONS—1.9% $1,000M Federal Home Loan Bank, 0.47%, 2/7/2017 (cost $999,517) $ 999,524 Total Value of Investments (cost $45,784,301) 98.9 % 52,140,206 Other Assets, Less Liabilities 1.1 596,582 Net Assets 100.0 % $52,736,788 * Non-income producing Summary of Abbreviations: ADR American Depositary Receipts ETF Exchange Traded Funds REIT Real Estate Investment Trust The Fund’s assets and liabilities are classified into the following three levels based on the inputs used to value the assets and liabilities: Level 1 — Unadjusted quoted prices in active markets for identical securities that the Fund has the ability to access. Level 2 — Observable inputs other than quoted prices included in Level 1 that are observable for the asset or liability, either directly or indirectly. These inputs may include quoted prices for the identical instrument on an inactive market, prices for similar instruments, interest rates, prepayment speeds, credit risk, yield curves, default rates and similar data. Level 3 — Unobservable inputs for the asset or liability, to the extent relevant observable inputs are not available, representing the Fund’s own assumption about the assumptions a market participant would use in valuing the asset or liability, and would be based on the best information available. The inputs methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. For example, U.S. Government securities are reflected as Level 2 because the inputs used to determine fair value may not always be quoted prices in an active market. The following is a summary, by category of Level, of inputs used to value the Fund’s investments as of December 31, 2016: Level 1 Level 2 Level 3 Total Common Stocks $ 51,140,682 $ — $ — $ 51,140,682 Short-Term U.S. Government Agency Obligations — 999,524 — 999,524 Total Investments in Securities* $ 51,140,682 $ 999,524 $ — $ 52,140,206 * The Portfolio of Investments provides information on the industry categorization for common stocks. There were no transfers into or from Level 1 and Level 2 by the Fund for the year ended December 31, 2016. Transfers, if any, between Levels are recognized at the end of the reporting period. See notes to financial statements 125 Portfolio Managers Letter REAL ESTATE FUND Dear Investor: This is the annual report for the First Investors Life Real Estate Fund for the year ended December 31, 2016. The Funds return on a net asset value basis was 6.57%, including dividends of $0.07 cents per share and capital gains of $0.06 cents per share. Market and Economic Overview The majority of equity and fixed income markets around the world generated positive returns during the 12 months ended December 31, 2016. However, the trajectory of these returns was very uneven as market sentiment changed several times during the year. U.S. economic growth was also uneven, continuing the post-recession trend of subdued but positive growth. The year began with a 10% correction in the stock market and a rally in the bond market as weakness in the Chinese economy and stock market, first quarter U.S. growth of only 0.8%, and falling commodity prices created recession and deflation fears. Markets stabilized and the stock market recovered through the summer until BrexitGreat Britains unexpected decision to leave the European Union. Stock prices fell, but quickly stabilized as central banks made clear that they would do whatever was necessary to stabilize economic growth. Reacting to very accommodative monetary policy, interest rates fell to historical lows across developed country bond markets. A pickup in U.S. growth in the third quarter to 3.5%, the best quarterly rate in two years, pushed interest rates somewhat higher, while stock prices traded in a range. Following Donald Trumps unexpected victory in the U.S. Presidential election, the stock market rallied and interest rates increased sharply as markets focused on Trumps pro-growth agenda. The Federal Reserve (the Fed) rate increase in December, the only hike in 2016, had no impact on the markets. Notably, the Fed cited improving labor market indicators as a reason for raising interest rates as the U.S. unemployment rate fell to levels preceding the Great Recession. Divergence in monetary policies and market expectations of central bank actions was a dominant factor affecting markets throughout the review period. While the Fed tightened its monetary policy, major international central banks continued easing their monetary policies. In particular, the European Central Bank cut its deposit rate to a negative 0.4% rate, expanded its bond-buying program to include corporate bonds, and extended its bond-buying stimulus program by nine months. These moves contributed to the decline in interest rates globally. Yields for many international bonds fell into negative territory, which resulted in higher demand from overseas investors for positive yielding U.S. fixed income and strengthened the U.S. dollar. The Equity Market Overall, U.S. equities (measured by the S&P 500 Index) posted a strong return of 11.96% for the 12 months ended December 31, 2016. However, stocks had one of the worst starts to the beginning of the year on record, plunging 10.27% by February 11, amid worries about China, global growth and falling oil prices. Most of those fears subsided by mid-February as China’s markets stabilized, oil producers talked about decreasing supply, and Janet Yellen implied there would be fewer rate hikes than expected. Markets subsequently rebounded, gaining almost 17% by the June 23rd Brexit vote. Momentum paused as markets lost over 5% in the two days following the Brexit vote, followed by another strong rally which lasted until mid-July. Markets declined ahead of the U.S. presidential election, but reacted positively to Donald Trump’s unexpected win, focusing on the pro-growth aspects of his agenda. While all market cap segments posted double-digit returns for the year, small-cap stocks (Russell 2000 Index) had the best performance, returning 21.31%, followed by mid-caps (S&P MidCap 400 Index) at 20.74%. Small-cap stocks in particular benefited from the post-election rally and President-elect Trump’s domestically centered policies. Value stocks outperformed growth stocks, supported by strong performance from Financials at the end of the year. 10 out of 11 S&P 500 sectors were positive in 2016, but with several sector rotations during the period. Energy was the strongest sector at 27.36%. It was weak during the beginning of the year, but recovered during the second half due to rising oil prices. The Healthcare sector, which had performed well for the past several years, was the weakest sector, down 2.69%. Higher yielding stocks, including Utilities and REITs, held up well during the first half of the year, supported by the low yielding environment and lack of other higher yielding options, but were negative during the second half. International equities experienced wide swings during the review period. Developed markets (MSCI EAFE Index) finished the review period up 5.88% in local currencies and 1.51% in U.S. dollar terms as an appreciating dollar reduced returns for U.S. investors. Emerging markets (MSCI EM Index) had a difficult fourth quarter in 2016, but outperformed developed markets for the year with returns of 10.11% in local currencies and 11.60% in U.S. dollars. For most of the year, negative yields on many international bonds increased demand for emerging market assets. Select emerging markets also benefited from recovering commodity and oil prices. 127 Portfolio Manager’s Letter (continued) REAL ESTATE FUND The Fund During the period under review, demand for commercial real estate remained strong due to an expanding U.S. economy, with continuous GDP growth and employment gains. The domestic nature of real estate meant fundamentals remained on firm footing. However, since real estate investment trusts (“REITs”) are sensitive to interest rates in the short term, volatility was elevated due to what some would call “black swan” events (Brexit and the U.S. presidential election). The Fund was able to take advantage by sticking to our value-oriented, high quality strategy. However, there were concerns about oversupply in a few property types and submarkets, namely Senior Housing, Apartments, Hotels and Self-storage. 2016 was one of the busiest years in terms of mergers and acquisitions. Foreign capital, driven by low domestic yield, continued to favor U.S. dollars (“USD”) assets. Eight REITs, ranging from mortgage and apartments to office, were taken private or merged with another REIT. Returns varied significantly across sectors. Real Estate Operating/Development (+181.5%) was the strongest performing sector followed by Single Tenant (+37.0%). The worst performing sectors were Malls (+0.12%) and Self-Storage (–4.1%). The Fund underperformed its benchmark by 0.11%. Relative performance is a combination of sector allocation and stock selection. Being overweight Single Tenant, and stock selection in Malls, contributed to relative performance. Overweight and stock selection in Diversified, and underweight in Industrial, detracted from performance. Hotel fundamentals were surprisingly resilient. Foreign travel was down due to a strong USD, but domestic demand was strong, fueled by healthy corporate earnings. While our stock selection in Hotels was positive, our underweight in the sector detracted from relative performance. Office demand remained robust, driven by strong job growth. Overweight positions in Boston Properties and Paramount Group detracted from performance as abundant supply in Downtown Manhattan and Hudson Yard took market share from Midtown Manhattan which is a core market both companies are heavily invested in. In the Apartment sector, oversupply in coastal markets weakened rent growth. In some areas, landlords have to offer concessions such as a month’s free rent to stay competitive. Our underweight in the sector aided performance, but was offset by negative stock selection as the Fund was overweight in these coastal market apartment REITs. 128 In the Self-Storage sector, our position in Life Storage and Public Storage have detracted from performance. Concern about oversupply has slowed rent growth, but in absolute terms, rent growth is merely slowing down from high-single digit to mid-single digit, which is relatively higher than other sectors. Our position in Select Income REIT aided performance. The underlying real estate is solid, anchored by a Hawaiian ground lease asset. We were able to take advantage of attractive entry levels caused by changes in U.S. interest rates throughout the year. In the Diversified sector, Corrections Corporation, a core holding of the Fund, underperformed on a relative basis. Operating fundamentals were fine. It was, however, caught up in politics. The new Trump administration is expected to view private prisons and incarceration in a better light. The business remains solid. At the end of the period, the Fund maintains an overweight exposure to Self-Storage, Regional Malls and underweight to Industrial and Shopping Centers. Thank you for placing your trust in Foresters Financial. As always, we appreciate the opportunity to serve your investment needs. 129 Fund Expenses (unaudited) REAL ESTATE FUND The examples below show the ongoing costs (in dollars) of investing in your Fund and will help you in comparing these costs with costs of other mutual funds. Please refer to page 6 for a detailed explanation of the information presented in these examples. Beginning Ending Account Account Expenses Paid Value Value During Period (7/1/16) (12/31/16) (7/1/16–12/31/16)* Expense Examples Actual $1,000.00 $954.43 $5.31 Hypothetical (5% annual return before expenses) $1,000.00 $1,019.71 $5.48 * Expenses are equal to the annualized expense ratio of 1.08%, multiplied by the average account value over the period, multiplied by 184/366 (to reflect the one-half year period). Portfolio Composition TOP TEN SECTORS Portfolio holdings and allocations are subject to change. Percentages are as of December 31, 2016, and are based on the total value of investments. 130 Cumulative Performance Information (unaudited) REAL ESTATE FUND Comparison of change in value of $10,000 investment in the First Investors Life Series Real Estate Fund and the Dow Jones U.S. Select REIT Index. The graph compares a $10,000 investment in the First Investors Life Series Real Estate Fund beginning 5/1/15 (commencement of operations) with a theoretical investment in the Dow Jones U.S. Select REIT Index (the “Index”). The Index intends to measure the performance of publicly traded REITs and REIT-like securities. The index is a subset of the Dow Jones U.S. Select Real Estate Securities Index (RESI), which represents equity real estate investment trusts (REITs) and real estate operating companies (REOCs) traded in the U.S. The indices are designed to serve as proxies for direct real estate investment, in part by excluding companies whose performance may be driven by factors other than the value of real estate. It is not possible to invest directly in this Index. In addition, the Index does not reflect fees and expenses associated with the active management of a mutual fund portfolio. For purposes of the graph and the accompanying table it is assumed that all dividends and distributions were reinvested. * The Average Annual Total Return figures are for the periods ended 12/31/16. The returns shown do not reflect any sales charges, since the Fund sells its shares solely to variable annuity and/or variable life insurance subaccounts at net asset value. The returns do not reflect the fees and charges that an individual would pay in connection with an investment in a variable annuity or life contract or policy. Results represent past performance and do not indicate future results. The graph and the returns shown do not reflect the deduction of taxes that an investor would pay on distributions or the redemption of fund shares. Investment return and principal value of an investment will fluctuate so that an investor’s shares, when redeemed, may be worth more or less than the original cost. Index figures are from Dow Jones and all other figures are from Foresters Investment Management Company, Inc. 131 Portfolio of Investments REAL ESTATE FUND December 31, 2016 Shares Security Value COMMON STOCKS—96.7% Apartments REITs—13.9% 1,517 Apartment Investment & Management Company – Class “A” $ 68,948 1,822 AvalonBay Communities, Inc. 322,767 435 Camden Property Trust 36,570 4,776 Equity Residential 307,383 744 Essex Property Trust, Inc. 172,980 1,406 Mid-America Apartment Communities 137,676 698 UDR, Inc. 25,463 1,071,787 Diversified REITs—8.8% 6,047 Communications Sales & Leasing 153,654 5,663 CoreCivic, Inc. 138,517 185 CorEnergy Infrastructure Trust, Inc. 6,453 120 Digital Realty Trust, Inc. 11,791 2,478 Duke Realty Corporation 65,816 193 DuPont Fabros Technology, Inc. 8,479 2,930 Forest City Realty Trust, Inc. 61,061 280 Liberty Property Trust 11,060 2,118 Vornado Realty Trust 221,056 200 Whitestone REIT 2,876 680,763 Health Care REITs—12.7% 4,767 Care Capital Properties, Inc. 119,175 6,084 HCP, Inc. 180,817 150 Healthcare Realty Trust, Inc. 4,548 250 Healthcare Trust of America, Inc. 7,277 282 LTC Properties, Inc. 13,248 830 Omega Heathcare Investors, Inc. 25,946 1,556 * Quality Care Properties 24,118 3,597 Senior Housing Properties Trust 68,091 3,980 Ventas, Inc. 248,830 4,294 Welltower, Inc. 287,397 979,447 132 Shares Security Value Hotels REITs—2.8% 1,361 Hospitality Properties Trust $ 43,198 6,506 Host Hotels & Resorts, Inc. 122,573 1,409 LaSalle Hotel Properties 42,932 703 Sunstone Hotel Investors, Inc. 10,721 219,424 Manufactured Homes REITs—2.4% 1,671 Equity LifeStyle Properties, Inc. 120,479 847 Sun Communities, Inc. 64,889 185,368 Mortgage REITs—.1% 507 AGNC Investment Corporation 9,192 Office Property REITs—9.6% 741 Alexandria Real Estate Equities, Inc. 82,347 1,784 Boston Properties, Inc. 224,392 400 Brandywine Realty Trust 6,604 1,510 City Office REIT, Inc. 19,887 1,460 Corporate Office Properties Trust 45,581 415 Douglas Emmett, Inc. 15,172 595 Empire State Realty Trust, Inc. – Class “A” 12,013 1,735 * Equity Commonwealth 52,466 60 Franklin Street Properties Corporation 778 873 Mack-Cali Realty Corporation 25,334 3,580 New York REIT, Inc. 36,230 4,955 Paramount Group, Inc. 79,230 1,047 Piedmont Office Realty Trust, Inc. – Class “A” 21,893 481 SL Green Realty Corporation 51,732 3,705 Tier REIT, Inc. 64,430 738,089 Real Estate Owners/Development—.0% 25 RMR Group, Inc. – Class “A” 988 Real Estate Services—2.2% 6,336 * Marcus & Millichap, Inc. 169,298 133 Portfolio of Investments (continued) REAL ESTATE FUND December 31, 2016 Shares Security Value Regional Malls REITs—19.6% 6,686 CBL & Associates Properties, Inc. $76,889 11,445 General Growth Properties, Inc. 285,896 1,061 Macerich Company 75,161 162 National Retail Properties, Inc. 7,160 638 Pennsylvania Real Estate Investment Trust 12,096 3,851 Simon Property Group, Inc. 684,207 5,631 Tanger Factory Outlet Centers, Inc. 201,477 1,719 Taubman Centers, Inc. 127,086 4,706 Washington Prime Group, Inc. 48,989 1,518,961 Shopping Centers REITs—4.4% 140 Acadia Realty Trust 4,575 420 Cedar Realty Trust, Inc. 2,743 5,505 DDR Corporation 84,061 621 Federal Realty Investment Trust 88,250 1,353 Kimco Realty Corporation 34,042 540 Kite Realty Group Trust 12,679 230 Ramco-Gershenson Properties Trust 3,813 430 Regency Centers Corporation 29,649 4,180 Retail Properties of America, Inc. – Class “A” 64,079 390 Weingarten Realty Investors 13,958 337,849 Single Tenant REITs—2.6% 6,800 Select Income REIT 171,360 2,144 Spirit Realty Capital, Inc. 23,284 150 STORE Capital Corporation 3,707 700 VEREIT, Inc. 5,922 204,273 Storage REITs—15.6% 2,557 CubeSmart 68,451 3,889 Extra Space Storage, Inc. 300,386 123 Iron Mountain, Inc. 3,995 3,207 Life Storage, Inc. 273,429 2,490 Public Storage 556,515 1,202,776 134 Shares Security Value Student Housing REITs—.4% 616 American Campus Communities, Inc. $30,658 Warehouse/Industrial REITs—1.6% 298 American Tower Corporation 31,493 110 DCT Industrial Trust, Inc. 5,267 53 EastGroup Properties, Inc. 3,914 265 First Industrial Realty Trust, Inc. 7,433 1,490 Prologis, Inc. 78,657 126,764 Total Value of Common Stocks (cost $7,241,299) 96.7 % 7,475,637 Other Assets, Less Liabilities 3.3 257,562 Net Assets 100.0 % $7,733,199 * Non-income producing Summary of Abbreviations: REITs Real Estate Investment Trusts The Fund’s assets and liabilities are classified into the following three levels based on the inputs used to value the assets and liabilities: Level 1 — Unadjusted quoted prices in active markets for identical securities that the Fund has the ability to access. Level 2 — Observable inputs other than quoted prices included in Level 1 that are observable for the asset or liability, either directly or indirectly. These inputs may include quoted prices for the identical instrument on an inactive market, prices for similar instruments, interest rates, prepayment speeds, credit risk, yield curves, default rates and similar data. Level 3 — Unobservable inputs for the asset or liability, to the extent relevant observable inputs are not available, representing the Fund’s own assumption about the assumptions a market participant would use in valuing the asset or liability, and would be based on the best information available. The inputs methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. For example, U.S. Government securities are reflected as Level 2 because the inputs used to determine fair value may not always be quoted prices in an active market. 135 Portfolio of Investments (continued) REAL ESTATE FUND December 31, 2016 The following is a summary, by category of Level, of inputs used to value the Fund’s investments as of December 31, 2016: Level 1 Level 2 Level 3 Total Common Stocks* $ 7,475,637 $ — $ — $ 7,475,637 * The Portfolio of Investments provides information on the industry categorization for common stocks. There were no transfers into or from Level 1 and Level 2 by the Fund for the year ended December 31, 2016. Transfers, if any, between Levels are recognized at the end of the reporting period. 136 See notes to financial statements Portfolio Manager’s Letter SELECT GROWTH FUND Dear Investor: This is the annual report for the First Investors Life Select Growth Fund for the year ended December 31, 2016. The Fund’s return on a net asset value basis was 4.04%, including dividends of $0.09 cents per share and capital gains of $0.96 cents per share. Market Overview The fiscal year can be characterized as a parade of distractions culminating in an election result that took many by surprise. The market promptly started the year with a significant negative move in January with the Russell 3000 Growth Index dropping 11.0%. It was followed by a rapid recovery which made the first quarter’s return marginally positive. The positive gains continued into the fiscal second quarter, but a surprise result in a referendum deciding that Great Britain would leave the European Union roiled the market in late June which again made for a marginally positive quarter. More robust economic data allowed the fiscal third quarter to have a good start with a 4.5% up move in the Russell 3000 Growth Index, but signaling of a possible rate hike by the Federal Reserve (“the Fed”) gave investors second thoughts. In fact, throughout the year, signals from the Fed, as well as other central banks such as the European Central Bank or the Bank of China—whether to raise rates, stay put, or increase stimulus—have been significant contributors to up or down moves in the market. Then finally, the result in the U.S. presidential election took many by surprise. The subsequent stock rally took many market watchers by surprise as well. In sum, a series of distractions have kept investors’ focus on factors other than fundamental performance of businesses. As a result, many characteristics for growth the Smith Group favors when selecting stocks, such as Positive Earnings Revisions and Positive Earnings Surprise, have been largely out of favor throughout the year. Thus, while an absolute return of 4.04% for Class A shares is respectable, this result fell short of the benchmark as many investors put emphasis elsewhere. The Fund The Fund’s performance for the 2016 fiscal year was helped by the Energy and Financials sectors. In Energy, a rebound in oil prices propelled the Fund’s holdings in the sector to a 46.8% return, far outpacing the benchmark’s return of 23.6%. SM Energy, an exploration and production company operating in South Texas, the Permian Basin, and the Rocky Mountains as well as involvement in several shale plays, and Helmerich & Payne, a driller with significant market share in fracking, gaining 75.5% and 51.6%, respectively, were the largest contributors to performance. The Financials sector was the strongest sector in the benchmark during the fourth quarter. In fact, more than half of the 15.9% yearly return was gained after the election. The 137 Portfolio Manager’s Letter (continued) SELECT GROWTH FUND Fund’s holdings in the sector gained 25.3% during the year, with Discover Financial and SunTrust Banks leading the way, returning 37.4% and 27.6%, respectively. On the negative side, the Fund’s holdings in the Information Technology and Consumer Staples sectors disappointed. Information Technology was the most significant positive sector in the benchmark, posting a positive return of 11.6% for its 29.2% weight. With the Fund getting hurt by its positions in chipmaker Jabil Circuit and software distributor Red Hat, down 18.6%, and 16.2%, respectively, and missing out on the solid performance in the big benchmark names Microsoft, Apple, and Facebook, which gained 15.1%, 12.5%, and 9.9%, respectively, Fund return of 4.4% in the sector lagged significantly. In Consumer Staples, long-term holding Kroger was hurt by slowing sales growth and fewer acquisition opportunities. The stock declined 14.7% before it was sold in May, but for the total holding period since our purchase in March of 2012 the return was more than 215% compared to the benchmark’s 68%. The Fund’s Consumer Staples holdings lost 4.6% in total for the year, lagging the benchmark’s positive 4.1% return in the sector. While we are pleased with the absolute performance of the Fund for the year, we are disappointed with the relative return compared to the benchmark. However, as the year was coming to a close with a market rally, stock prices seemed to respond more favorably to business fundamentals such that the Fund outperformed the benchmark during the fourth quarter. We continue to believe that equities should be able to generate healthy returns going forward as slow and steady economic growth should provide a solid foundation for strong earnings growth in the companies held by the Fund. We continue to believe our focus on high quality companies with the ability to deliver unexpected earnings is the key to generating excess returns over the long term. Thank you for placing your trust in Foresters Financial. As always, we appreciate the opportunity to serve your investment needs. 138 Fund Expenses (unaudited) SELECT GROWTH FUND The examples below show the ongoing costs (in dollars) of investing in your Fund and will help you in comparing these costs with costs of other mutual funds. Please refer to page 6 for a detailed explanation of the information presented in these examples. Beginning Ending Account Account Expenses Paid Value Value During Period (7/1/16) (12/31/16) (7/1/16–12/31/16)* Expense Examples Actual $1,000.00 $1,057.75 $4.19 Hypothetical (5% annual return before expenses) $1,000.00 $1,021.07 $4.12 * Expenses are equal to the annualized expense ratio of .81%, multiplied by the average account value over the period, multiplied by 184/366 (to reflect the one-half year period). Portfolio Composition BY SECTOR Portfolio holdings and allocations are subject to change. Percentages are as of December 31, 2016, and are based on the total value of investments. 139 Cumulative Performance Information (unaudited) SELECT GROWTH FUND Comparison of change in value of $10,000 investment in the First Investors Life Series Select Growth Fund and the Russell 3000 Growth Index. The graph compares a $10,000 investment in the First Investors Life Series Select Growth Fund beginning 12/31/06 with a theoretical investment in the Russell 3000 Growth Index (the “Index”). The Index is an unmanaged index that measures the performance of those Russell 3000 Index companies with higher price-to-book ratios and higher forecasted growth values (the Russell 3000 Index is an unmanaged index that measures the performance of the 3,000 largest U.S. companies based on total market capitalization). It is not possible to invest directly in this Index. In addition, the Index does not reflect fees and expenses associated with the active management of a mutual fund portfolio. For purposes of the graph and the accompanying table it is assumed that all dividends and distributions were reinvested. * The Average Annual Total Return figures are for the periods ended 12/31/16. The returns shown do not reflect any sales charges, since the Fund sells its shares solely to variable annuity and/or variable life insurance subaccounts at net asset value. The returns do not reflect the fees and charges that an individual would pay in connection with an investment in a variable annuity or life contract or policy. Results represent past performance and do not indicate future results. The graph and the returns shown do not reflect the deduction of taxes that an investor would pay on distributions or the redemption of fund shares. Investment return and principal value of an investment will fluctuate so that an investor’s shares, when redeemed, may be worth more or less than the original cost. Index figures are from Frank Russell and Company and all other figures are from Foresters Investment Management Company, Inc. 140 Portfolio of Investments SELECT GROWTH FUND December 31, 2016 Shares Security Value COMMON STOCKS—97.6% Consumer Discretionary—14.7% 14,300 Dick’s Sporting Goods, Inc. $759,330 69,560 Gentex Corporation 1,369,636 15,625 Home Depot, Inc. 2,095,000 24,300 Nordstrom, Inc. 1,164,699 17,100 Target Corporation 1,235,133 13,900 Wyndham Worldwide Corporation 1,061,543 7,685,341 Consumer Staples—8.5% 13,600 Clorox Company 1,632,272 30,000 Sysco Corporation 1,661,100 16,800 Wal-Mart Stores, Inc. 1,161,216 4,454,588 Energy—4.7% 5,060 Chevron Corporation 595,562 5,380 ExxonMobil Corporation 485,599 8,220 Helmerich & Payne, Inc. 636,228 22,400 SM Energy Company 772,352 2,489,741 Financials—9.9% 27,700 Bank of New York Mellon Corporation 1,312,426 14,590 Discover Financial Services 1,051,793 21,900 SunTrust Banks, Inc. 1,201,215 6,300 Travelers Companies, Inc. 771,246 21,300 Voya Financial, Inc. 835,386 5,172,066 Health Care—17.0% 26,600 Baxter International, Inc. 1,179,444 7,300 C.R. Bard, Inc. 1,640,018 21,200 * Centene Corporation 1,198,012 37,500 * Hologic, Inc. 1,504,500 6,490 Johnson & Johnson 747,713 19,900 Merck & Company, Inc. 1,171,513 19,400 * Quintiles Transnational Holdings, Inc. 1,475,370 8,916,570 141 Portfolio of Investments (continued) SELECT GROWTH FUND December 31, 2016 Shares or Principal Amount Security Value Industrials—13.4% 14,300 Cintas Corporation $ 1,652,508 8,900 General Dynamics Corporation 1,536,674 37,100 Masco Corporation 1,173,102 10,600 Parker-Hannifin Corporation 1,484,000 41,400 * USG Corporation 1,195,632 7,041,916 Information Technology—29.4% 18,300 * Adobe Systems, Inc. 1,883,985 1,600 * Alphabet, Inc. – Class “A” 1,267,920 18,700 * Arista Networks, Inc. 1,809,599 64,600 * Cadence Design Systems, Inc. 1,629,212 17,300 * Citrix Systems, Inc. 1,545,063 14,300 * Facebook, Inc. – Class “A” 1,645,215 7,500 * FleetCor Technologies, Inc. 1,061,400 36,500 NetApp, Inc. 1,287,355 19,300 * Red Hat, Inc. 1,345,210 39,600 * Take-Two Interactive Software 1,951,884 15,426,843 Total Value of Common Stocks (cost $44,772,278) 51,187,065 SHORT-TERM U.S. GOVERNMENT AGENCY OBLIGATIONS—1.5% $750M Federal Home Loan Bank, 0.47%, 2/7/2017 ($749,638) 749,643 Total Value of Investments (cost $45,521,916) 99.1 % 51,936,708 Other Assets, Less Liabilities .9 496,073 Net Assets 100.0 % $52,432,781 * Non-income producing 142 The Fund’s assets and liabilities are classified into the following three levels based on the inputs used to value the assets and liabilities: Level 1 — Unadjusted quoted prices in active markets for identical securities that the Fund has the ability to access. Level 2 — Observable inputs other than quoted prices included in Level 1 that are observable for the asset or liability, either directly or indirectly. These inputs may include quoted prices for the identical instrument on an inactive market, prices for similar instruments, interest rates, prepayment speeds, credit risk, yield curves, default rates and similar data. Level 3 — Unobservable inputs for the asset or liability, to the extent relevant observable inputs are not available, representing the Fund’s own assumption about the assumptions a market participant would use in valuing the asset or liability, and would be based on the best information available. The inputs methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. For example, U.S. Government securities are reflected as Level 2 because the inputs used to determine fair value may not always be quoted prices in an active market. The following is a summary, by category of Level, of inputs used to value the Fund’s investments as of December 31, 2016: Level 1 Level 2 Level 3 Total Common Stocks $ 51,187,065 $ — $ — $ 51,187,065 Short-Term U.S. Government Agency Obligations — 749,643 — 749,643 Total Investments in Securities* $ 51,187,065 $ 749,643 $ — $ 51,936,708 * The Portfolio of Investments provides information on the industry categorization for common stocks. There were no transfers into or from Level 1 and Level 2 by the Fund for the year ended December 31, 2016. Transfers, if any, between Levels are recognized at the end of the reporting period. See notes to financial statements 143 Portfolio Manager’s Letter SPECIAL SITUATIONS FUND Dear Investor: This is the annual report for the First Investors Life Special Situations Fund for the year ended December 31, 2016. The Fund’s return on a net asset value basis was 16.10%, including dividends of $0.18 cents per share and capital gains of $2.19 cents per share. Market and Economic Overview The majority of equity and fixed income markets around the world generated positive returns during the 12 months ended December 31, 2016. However, the trajectory of these returns was very uneven as market sentiment changed several times during the year. U.S. economic growth was also uneven, continuing the post-recession trend of subdued but positive growth. The year began with a 10% correction in the stock market and a rally in the bond market as weakness in the Chinese economy and stock market, first quarter U.S. growth of only 0.8%, and falling commodity prices created recession and deflation fears. Markets stabilized and the stock market recovered through the summer until Brexit—Great Britain’s unexpected decision to leave the European Union. Stock prices fell, but quickly stabilized as central banks made clear that they would do whatever was necessary to stabilize economic growth. Reacting to very accommodative monetary policy, interest rates fell to historical lows across developed country bond markets. A pickup in U.S. growth in the third quarter to 3.5%, the best quarterly rate in two years, pushed interest rates somewhat higher, while stock prices traded in a range. Following Donald Trump’s unexpected victory in the U.S. Presidential election, the stock market rallied and interest rates increased sharply as markets focused on Trump’s pro-growth agenda. The Federal Reserve (“the Fed”) rate increase in December, the only hike in 2016, had no impact on the markets. Notably, the Fed cited improving labor market indicators as a reason for raising interest rates as the U.S. unemployment rate fell to levels preceding the Great Recession. Divergence in monetary policies and market expectations of central bank actions was a dominant factor affecting markets throughout the review period. While the Fed tightened its monetary policy, major international central banks continued easing their monetary policies. In particular, the European Central Bank cut its deposit rate to a negative 0.4% rate, expanded its bond-buying program to include corporate bonds, and extended its bond-buying stimulus program by nine months. These moves contributed to the decline in interest rates globally. Yields for many international bonds fell into negative territory, which resulted in higher demand from overseas investors for positive yielding U.S. fixed income and strengthened the U.S. dollar. 144 The Equity Market Overall, U.S. equities (measured by the S&P 500 Index) posted a strong return of 11.96% for the 12 months ended December 31, 2016. However, stocks had one of the worst starts to the beginning of the year on record, plunging 10.27% by February 11, amid worries about China, global growth and falling oil prices. Most of those fears subsided by mid-February as China’s markets stabilized, oil producers talked about decreasing supply, and Janet Yellen implied there would be fewer rate hikes than expected. Markets subsequently rebounded, gaining almost 17% by the June 23rd Brexit vote. Momentum paused as markets lost over 5% in the two days following the Brexit vote, followed by another strong rally which lasted until mid-July. Markets declined ahead of the U.S. presidential election, but reacted positively to Donald Trump’s unexpected win, focusing on the pro-growth aspects of his agenda. While all market cap segments posted double-digit returns for the year, small-cap stocks (Russell 2000 Index) had the best performance, returning 21.31%, followed by mid-caps (S&P MidCap 400 Index) at 20.74%. Small-cap stocks in particular benefited from the post-election rally and President-elect Trump’s domestically centered policies. Value stocks outperformed growth stocks, supported by strong performance from Financials at the end of the year. Ten out of 11 S&P 500 sectors were positive in 2016, but with several sector rotations during the period. Energy was the strongest sector at 27.36%. It was weak during the beginning of the year, but recovered during the second half due to rising oil prices. The Healthcare sector, which had performed well for the past several years, was the weakest sector, down 2.69%. Higher yielding stocks, including Utilities and REITs, held up well during the first half of the year, supported by the low yielding environment and lack of other higher yielding options, but were negative during the second half. International equities experienced wide swings during the review period. Developed markets (MSCI EAFE Index) finished the review period up 5.88% in local currencies and 1.51% in U.S. dollar terms as an appreciating dollar reduced returns for U.S. investors. Emerging markets (MSCI EM Index) had a difficult fourth quarter in 2016, but outperformed developed markets for the year with returns of 10.11% in local currencies and 11.60% in U.S. dollars. For most of the year, negative yields on many international bonds increased demand for emerging market assets. Select emerging markets also benefited from recovering commodity and oil prices. The Fund Fund performance in 2016 was positive; however it did not outperform its benchmark due to stock selection in the Industrial and Information Technology sectors. The Fund’s absolute performance was mainly attributable to investments in the Financial and Information Technology sectors. Among our financial stocks, Sterling Bancorp—a New York commercial bank—benefited from solid results driven by strong loan 145 Portfolio Manager’s Letter (continued) SPECIAL SITUATIONS FUND growth. The bank also benefited from Donald Trump’s unexpected victory in the U.S. presidential election, which led to a rally in regional and community bank stocks on the prospects of lower cash taxes, a steeper yield curve, and lesser regulatory burdens. Among our Information Technology stocks, Microsemi Corporation—which makes diversified semiconductor products—benefited from an accretive acquisition, balance sheet deleveraging, and takeover speculation (the company is a potential takeover candidate in a consolidating industry). On a relative basis, the Fund underperformed the Russell 2000 Index primarily due to stock selection in the Industrial and Information Technology sectors. Among our Industrial stocks, Kforce, Inc.—which provides domestic technical staffing services—reported disappointing results. Specifically, merger and break-up activity among large customers caused extended project delays and, hence, staffing delays. Another reason for our underperformance was the Fund’s underweight of the Industrial sector. Trump’s surprise victory increased investor optimism for an infrastructure stimulus package, a regulatory/tax burden reduction, and an economic expansion. This created a rally in Industrials, especially in industries such as machinery, that the Fund missed. Among our information technology stocks, OSI Systems, Inc.—which makes electronic systems for security, healthcare and aerospace markets—suffered primarily from push-outs of security system installations in emerging markets, as well as airport construction and installation delays. Additionally, CPI Card Group—which primarily supplies financial institutions with credit and debit cards containing EMV chips—lowered its outlook as channel inventory was much larger than anticipated. Among positives to relative performance, the Fund’s stock selection in the Healthcare sector helped. ANI Pharmaceuticals, Inc.—which makes generic and branded specialty pharmaceuticals—benefited from an accretive acquisition and a positive outlook on its drug development pipeline. Thank you for placing your trust in Foresters Financial. As always, we appreciate the opportunity to serve your investment needs. 146 Fund Expenses (unaudited) SPECIAL SITUATIONS FUND The examples below show the ongoing costs (in dollars) of investing in your Fund and will help you in comparing these costs with costs of other mutual funds. Please refer to page 6 for a detailed explanation of the information presented in these examples. Beginning Ending Account Account Expenses Paid Value Value During Period (7/1/16) (12/31/16) (7/1/16–12/31/16)* Expense Examples Actual $1,000.00 $1,156.59 $4.34 Hypothetical (5% annual return before expenses) $1,000.00 $1,021.12 $4.06 * Expenses are equal to the annualized expense ratio of .80%, multiplied by the average account value over the period, multiplied by 184/366 (to reflect the one-half year period). Portfolio Composition BY SECTOR Portfolio holdings and allocations are subject to change. Percentages are as of December 31, 2016, and are based on the total value of investments. 147 Cumulative Performance Information (unaudited) SPECIAL SITUATIONS FUND Comparison of change in value of $10,000 investment in the First Investors Life Series Special Situations Fund and the Russell 2000 Index. The graph compares a $10,000 investment in the First Investors Life Series Special Situations Fund beginning 12/31/06 with a theoretical investment in the Russell 2000 Index (the “Index”). The Index is an unmanaged Index that measures the performance of the small-cap segment of the U.S. equity universe. The Index consists of the smallest 2,000 companies in the Russell 3000 Index (which represents approximately 98% of the investable U.S. equity market). It is not possible to invest directly in this Index. In addition, the Index does not reflect fees and expenses associated with the active management of a mutual fund portfolio. For purposes of the graph and the accompanying table, it is assumed that all dividend and distributions were reinvested. * The Average Annual Total Return figures are for the periods ended 12/31/16. The returns shown do not reflect any sales charges, since the Fund sells its shares solely to variable annuity and/or variable life insurance subaccounts at net asset value. The returns do not reflect the fees and charges that an individual would pay in connection with an investment in a variable annuity or life contract or policy. Results represent past performance and do not indicate future results. The graph and the returns shown do not reflect the deduction of taxes that an investor would pay on distributions or the redemption of fund shares. Investment return and principal value of an investment will fluctuate so that an investor’s shares, when redeemed, may be worth more or less than the original cost. Index figures are from Frank Russell and Company and all other figures are from Foresters Investment Management Company, Inc. 148 Portfolio of Investments SPECIAL SITUATIONS FUND December 31, 2016 Shares Security Value COMMON STOCKS—98.3% Consumer Discretionary—17.6% 107,000 * 1-800-FLOWERS.COM, Inc. – Class “A” $1,144,900 47,300 * Acushnet Holdings Corporation 932,283 68,000 American Eagle Outfitters, Inc. 1,031,560 76,000 * Belmond, Ltd. – Class “A” 1,014,600 33,000 Caleres, Inc. 1,083,060 113,000 * Century Communities, Inc. 2,373,000 60,500 DSW, Inc. – Class “A” 1,370,325 108,000 Entravision Communications Corporation – Class “A” 756,000 137,500 * Fox Factory Holding Corporation 3,815,625 11,300 Group 1 Automotive, Inc. 880,722 10,500 Harman International Industries, Inc. 1,167,180 73,500 * Live Nation Entertainment, Inc. 1,955,100 40,500 * Michaels Companies, Inc. 828,225 38,500 * Motorcar Parts of America, Inc. 1,036,420 37,500 * Nautilus, Inc. 693,750 63,500 Newell Brands, Inc. 2,835,275 30,000 Oxford Industries, Inc. 1,803,900 47,500 Penske Automotive Group, Inc. 2,462,400 82,000 Regal Entertainment Group – Class “A” 1,689,200 97,500 Ruth’s Hospitality Group, Inc. 1,784,250 75,000 * ServiceMaster Global Holdings, Inc. 2,825,250 130,500 * TRI Pointe Group, Inc. 1,498,140 24,500 Tupperware Brands Corporation 1,289,190 21,000 * Visteon Corporation 1,687,140 74,000 * William Lyon Homes – Class “A” 1,408,220 39,365,715 Consumer Staples—2.6% 7,000 AdvancePierre Foods Holdings, Inc. 208,460 47,500 Pinnacle Foods, Inc. 2,538,875 35,000 Tootsie Roll Industries, Inc. 1,391,250 63,000 * U.S. Foods Holding Corporation 1,731,240 5,869,825 149 Portfolio of Investments (continued) SPECIAL SITUATIONS FUND December 31, 2016 Shares Security Value Energy—1.8% 16,500 Delek U.S. Holdings, Inc. $ 397,155 19,500 * Dril-Quip, Inc. 1,170,975 36,000 PBF Energy, Inc. – Class “A” 1,003,680 39,500 Western Refining, Inc. 1,495,075 4,066,885 Financials—20.8% 56,500 AllianceBernstein Holding, LP (MLP) 1,324,925 57,500 American Financial Group, Inc. 5,066,900 38,500 Aspen Insurance Holdings, Ltd. 2,117,500 68,500 * Atlas Financial Holdings, Inc. 1,236,425 81,500 Berkshire Hills Bancorp, Inc. 3,003,275 56,000 Brown & Brown, Inc. 2,512,160 28,000 * Capstar Financial Holdings, Inc. 614,880 59,000 Citizens Financial Group, Inc. 2,102,170 14,000 Endurance Specialty Holdings, Ltd. 1,293,600 5,500 * FB Financial Corporation 142,725 38,500 * FCB Financial Holdings, Inc. – Class “A” 1,836,450 119,500 Financial Select Sector SPDR Fund (ETF) 2,778,375 44,000 Great Western Bancorp, Inc. 1,917,960 69,500 * Green Bancorp, Inc. 1,056,400 33,500 Guaranty Bancorp 810,700 12,400 iShares Russell 2000 ETF (ETF) 1,672,140 75,000 OceanFirst Financial Corporation 2,252,250 35,500 Prosperity Bancshares, Inc. 2,548,190 1,200 QCR Holdings, Inc. 51,960 32,500 Simmons First National Corporation – Class “A” 2,019,875 55,000 SPDR S&P Regional Banking (ETF) 3,056,350 178,000 Sterling Bancorp 4,165,200 135,000 TCF Financial Corporation 2,644,650 19,500 Waddell & Reed Financial, Inc. – Class “A” 380,445 46,605,505 Health Care—10.3% 24,500 * ANI Pharmaceuticals, Inc. 1,485,190 8,500 * Cambrex Corporation 458,575 59,000 * Centene Corporation 3,334,090 15,500 * Charles River Laboratories International, Inc. 1,180,945 58,500 * DepoMed, Inc. 1,054,170 41,000 Hill-Rom Holdings, Inc. 2,301,740 13,000 * ICON, PLC 977,600 150 Shares Security Value Health Care (continued) 23,500 * Integra LifeSciences Holdings Corporation $ 2,016,065 10,000 * LivaNova, PLC 449,700 45,000 PerkinElmer, Inc. 2,346,750 69,500 Phibro Animal Health Corporation – Class “A” 2,036,350 57,500 * Surgical Care Affilates, Inc. 2,660,525 16,500 * VCA, Inc. 1,132,725 63,500 * VWR Corporation 1,589,405 23,023,830 Industrials—12.6% 70,000 A.O. Smith Corporation 3,314,500 28,500 Comfort Systems USA, Inc. 949,050 52,000 ESCO Technologies, Inc. 2,945,800 67,000 ITT, Inc. 2,584,190 60,000 Kforce, Inc. 1,386,000 137,000 * NCI Building Systems, Inc. 2,144,050 47,000 Orbital ATK, Inc. 4,123,310 28,000 * Patrick Industries, Inc. 2,136,400 30,500 Regal Beloit Corporation 2,112,125 24,500 Snap-On, Inc. 4,196,115 17,000 Standex International Corporation 1,493,450 60,000 Triton International, Ltd. 948,000 28,332,990 Information Technology—14.8% 91,000 * ARRIS International, PLC 2,741,830 61,300 * Autobytel, Inc. 824,485 9,500 CDW Corporation 494,855 62,000 * CommScope Holding Company, Inc. 2,306,400 30,000 Hackett Group, Inc. 529,800 19,000 * IAC/InterActiveCorp 1,231,010 16,000 Lam Research Corporation 1,691,680 39,500 * Lumentum Holdings, Inc. 1,526,675 58,500 * Microsemi Corporation 3,157,245 37,000 MKS Instruments, Inc. 2,197,800 23,000 * NetScout Systems, Inc. 724,500 78,000 * Oclaro, Inc. 698,100 108,000 * Orbotech, Ltd. 3,608,280 59,500 * Perficient, Inc. 1,040,655 55,500 Silicon Motion Technology Corporation (ADR) 2,357,640 51,000 * Synchronoss Technologies, Inc. 1,953,300 151 Portfolio of Investments (continued) SPECIAL SITUATIONS FUND December 31, 2016 Shares Security Value Information Technology (continued) 110,000 Travelport Worldwide, Ltd. $1,551,000 39,000 Western Digital Corporation 2,650,050 22,500 * Zebra Technologies Corporation – Class “A” 1,929,600 33,214,905 Materials—8.0% 43,000 AptarGroup, Inc. 3,158,350 35,600 * Berry Plastics Group, Inc. 1,734,788 152,000 * Ferro Corporation 2,178,160 46,500 * Louisiana-Pacific Corporation 880,245 24,500 Sealed Air Corporation 1,110,830 22,000 Sensient Technologies Corporation 1,728,760 95,122 * Summit Materials, Inc.- Class “A” 2,262,953 61,500 Trinseo SA 3,646,950 26,500 WestRock Company 1,345,405 18,046,441 Real Estate—6.7% 93,500 Brixmor Property Group, Inc. (REIT) 2,283,270 70,500 Douglas Emmett, Inc. (REIT) 2,577,480 20,000 Federal Realty Investment Trust (REIT) 2,842,200 157,000 FelCor Lodging Trust, Inc. (REIT) 1,257,570 140,500 Sunstone Hotel Investors, Inc. (REIT) 2,142,625 73,500 Tanger Factory Outlet Centers, Inc. (REIT) 2,629,830 52,000 Urstadt Biddle Properties, Inc. – Class “A” (REIT) 1,253,720 14,986,695 Utilities—3.1% 17,500 Pinnacle West Capital Corporation 1,365,525 42,500 Portland General Electric Company 1,841,525 27,000 SCANA Corporation 1,978,560 30,500 WEC Energy Group, Inc. 1,788,825 6,974,435 Total Value of Common Stocks (cost $167,039,786) 220,487,226 152 Principal Amount Security Value SHORT-TERM U.S. GOVERNMENT AGENCY OBLIGATIONS—.9% $2,000M Federal Home Loan Bank, 0.46%, 1/18/2017 ($1,999,566) $ 1,999,692 Total Value of Investments (cost $169,039,352) 99.2 % 222,486,918 Other Assets, Less Liabilities .8 1,733,403 Net Assets 100.0 % $224,220,321 * Non-income producing Summary of Abbreviations: ADR American Depositary Receipts ETF Exchange Traded Fund MLP Master Limited Partnership REIT Real Estate Investment Trust The Fund’s assets and liabilities are classified into the following three levels based on the inputs used to value the assets and liabilities: Level 1 — Unadjusted quoted prices in active markets for identical securities that the Fund has the ability to access. Level 2 — Observable inputs other than quoted prices included in Level 1 that are observable for the asset or liability, either directly or indirectly. These inputs may include quoted prices for the identical instrument on an inactive market, prices for similar instruments, interest rates, prepayment speeds, credit risk, yield curves, default rates and similar data. Level 3 — Unobservable inputs for the asset or liability, to the extent relevant observable inputs are not available, representing the Fund’s own assumption about the assumptions a market participant would use in valuing the asset or liability, and would be based on the best information available. The inputs methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. For example, U.S. Government securities are reflected as Level 2 because the inputs used to determine fair value may not always be quoted prices in an active market. 153 Portfolio of Investments (continued) SPECIAL SITUATIONS FUND December 31, 2016 The following is a summary, by category of Level, of inputs used to value the Fund’s investments as of December 31, 2016: Level 1 Level 2 Level 3 Total Common Stocks $ 220,487,226 $ — $ — $ 220,487,226 Short-Term U.S. Government Agency Obligations — 1,999,692 — 1,999,692 Total Investments in Securities* $ 220,487,226 $ 1,999,692 $ — $ 222,486,918 * The Portfolio of Investments provides information on the industry categorization for common stocks. There were no transfers into or from Level 1 and Level 2 by the Fund for the year ended December 31, 2016. Transfers, if any, between Levels are recognized at the end of the reporting period. 154 See notes to financial statements Portfolio Managers’ Letter TOTAL RETURN FUND Dear Investor: This is the annual report for the First Investors Life Total Return Fund for the year ended December 31, 2016. The Fund’s return on a net asset value basis was 6.62%, including dividends of $0.17 per share. Market and Economic Overview The majority of equity and fixed income markets around the world generated positive returns during the 12 months ended December 31, 2016. However, the trajectory of these returns was very uneven as market sentiment changed several times during the year. U.S. economic growth was also uneven, continuing the post-recession trend of subdued but positive growth. The year began with a 10% correction in the stock market and a rally in the bond market as weakness in the Chinese economy and stock market, first quarter U.S. growth of only 0.8%, and falling commodity prices created recession and deflation fears. Markets stabilized and the stock market recovered through the summer until Brexit—Great Britain’s unexpected decision to leave the European Union. Stock prices fell, but quickly stabilized as central banks made clear that they would do whatever was necessary to stabilize economic growth. Reacting to very accommodative monetary policy, interest rates fell to historical lows across developed country bond markets. A pickup in U.S. growth in the third quarter to 3.5%, the best quarterly rate in two years, pushed interest rates somewhat higher, while stock prices traded in a range. Following Donald Trump’s unexpected victory in the U.S. Presidential election, the stock market rallied and interest rates increased sharply as markets focused on Trump’s pro-growth agenda. The Federal Reserve (“the Fed”) rate increase in December, the only hike in 2016, had no impact on the markets. Notably, the Fed cited improving labor market indicators as a reason for raising interest rates as the U.S. unemployment rate fell to levels preceding the Great Recession. Divergence in monetary policies and market expectations of central bank actions was a dominant factor affecting markets throughout the review period. While the Fed tightened its monetary policy, major international central banks continued easing their monetary policies. In particular, the European Central Bank cut its deposit rate to a negative 0.4% rate, expanded its bond-buying program to include corporate bonds, and extended its bond-buying stimulus program by nine months. These moves contributed to the decline in interest rates globally. Yields for many international bonds fell into negative territory, which resulted in higher demand from overseas investors for positive yielding U.S. fixed income and strengthened the U.S. dollar. 155 Portfolio Manager’s Letter (continued) TOTAL RETURN FUND The Equity Market Overall, U.S. equities (measured by the S&P 500 Index) posted a strong return of 11.96% for the 12 months ended December 31, 2016. However, stocks had one of the worst starts to the beginning of the year on record, plunging 10.27% by February 11, amid worries about China, global growth and falling oil prices. Most of those fears subsided by mid-February as China’s markets stabilized, oil producers talked about decreasing supply, and Janet Yellen implied there would be fewer rate hikes than expected. Markets subsequently rebounded, gaining almost 17% by the June 23rd Brexit vote. Momentum paused as markets lost over 5% in the two days following the Brexit vote, followed by another strong rally which lasted until mid-July. Markets declined ahead of the U.S. presidential election, but reacted positively to Donald Trump’s unexpected win, focusing on the pro-growth aspects of his agenda. While all market cap segments posted double-digit returns for the year, small-cap stocks (Russell 2000 Index) had the best performance, returning 21.31%, followed by mid-caps (S&P MidCap 400 Index) at 20.74%. Small-cap stocks in particular benefited from the post-election rally and President-elect Trump’s domestically centered policies. Value stocks outperformed growth stocks, supported by strong performance from Financials at the end of the year. 10 out of 11 S&P 500 sectors were positive in 2016, but with several sector rotations during the period. Energy was the strongest sector at 27.36%. It was weak during the beginning of the year, but recovered during the second half due to rising oil prices. The Healthcare sector, which had performed well for the past several years, was the weakest sector, down 2.69%. Higher yielding stocks, including Utilities and REITs, held up well during the first half of the year, supported by the low yielding environment and lack of other higher yielding options, but were negative during the second half. International equities experienced wide swings during the review period. Developed markets (MSCI EAFE Index) finished the review period up 5.88% in local currencies and 1.51% in U.S. dollar terms as an appreciating dollar reduced returns for U.S. investors. Emerging markets (MSCI EM Index) had a difficult fourth quarter in 2016, but outperformed developed markets for the year with returns of 10.11% in local currencies and 11.60% in U.S. dollars. For most of the year, negative yields on many international bonds increased demand for emerging market assets. Select emerging markets also benefited from recovering commodity and oil prices. 156 The Bond Market The broad U.S. bond market returned 2.61% for the year, according to the Bank of America Merrill Lynch U.S. Broad Market Index, notably higher than the 0.60% return delivered in 2015. The benchmark 10-year Treasury note interest rate began the year at 2.27%, fell to an all-time low of 1.36% in July, rose as high as 2.60% following the U.S. election, and closed the year at 2.45%. The two-year Treasury note interest rate moved higher in anticipation of the Fed rate hike, ending the year at 1.19% versus 2015’s closing level of 1.05%. Bond prices move in the opposite direction of interest rates. The U.S. Treasury market returned 1.14% for the year. The market returned 5.66% during the first half of the year, but lost 3.96% during the fourth quarter selloff. Investment grade corporate bonds ended the year up 5.96%. The market returned 9.42% between January and August, as many overseas fixed income investors turned to U.S. markets due to low global interest rates. In addition, investment grade corporate bonds benefited from corporate bond buying programs from both the Bank of England and the European Central Bank. Mortgage-backed bonds returned 1.67%. The sector was buoyed by its additional yield compared to Treasury securities but higher interest rates and prepayments resulted in negative returns on a price basis. The high yield bond market was the strongest fixed income sector in 2016, returning 17.34%. The sector attracted domestic and overseas investors searching for income. High yield bonds benefited from the rebound in the Energy sector, which comprises the largest sector of the market. The lowest rated high yield bonds (CCC-rated) had the best performance, gaining 37.46%. Municipal bonds were the weakest fixed income sector in 2016, returning 0.44% for the year. Despite elevated issuance, municipal bonds returned 4.59% between January and August, supported by strong demand. However, this gain was reversed due to record supply in September and October, and—following the elections—concern about lower tax rates under the Trump presidency. There was wide dispersion among individual international fixed income market returns, depending on their sovereign bond markets and currencies. Overall, international fixed income as measured by the Citi World Government ex U.S. Bond Index was up 1.81%. Although the Index returned 13.50% during the first half of the year, it lost 10.84% during the fourth quarter, as the U.S. dollar rallied strongly in the aftermath of Trump’s victory and interest rates, in general, rose. 157 Portfolio Managers’ Letter (continued) TOTAL RETURN FUND The Fund — Equities The Fund’s average allocation toward Equities during the review period was near 60% of total assets. The Equity portion of the Life Total Return Fund returned 10.4%, which underperformed the broader equity market indices. Returns lagged due to weak sector allocation versus the benchmark, and general weakness among dividend-focused investments during 2016. Underperformance was mainly driven by being underweight to the Industrial, Materials and Utilities sectors and overweight in Healthcare and Consumer Discretionary. Stock selection was positive in the Technology, Financials, Real Estate and Telecom sectors providing some offset. A review by market capitalization breakpoints (determined by Lipper) had stock selection stronger among the Fund’s small-cap holdings, and weaker among its mid-cap and large-cap holdings. Small-cap stocks represented 14% of the portfolio, mid-cap stocks 14%, and large-cap investments represented 72% of the portfolio’s assets as of year-end. An additional factor impacting Fund results was the weak performance of low- and mid-tier dividend payers (defined as stocks with yields below 3%) which had a poor year, according to the BofA/ML Performance Monitor. “Dividend growth” strategies also fared poorly, underperforming the S&P 500 Index return. Both are key strategies for the Fund’s stock selection, as greater than 90% of the Fund is invested in companies that pay dividends. Among positives within sectors, the Fund’s Technology holdings provided the strongest contribution to both absolute and relative returns in 2016, driven by both positive stock selection and an overweight allocation to the sector. Semiconductor equipment provider Applied Materials, which returned +69% after the Fund established a position in March, benefited from increasing customer spending outlooks in its memory and display businesses. Hewlett Packard Enterprises returned 54% in the year the split-up of HP, a result of stabilizing fundamentals and announced divestitures of software and services businesses. Security software firm Symantec gained 44% during a year in which it agreed to acquire Blue Coat and appointed the target company’s CEO to run the combined company. At a high level, an increased investor preference for “value” stocks within the Technology sector aided the Fund’s performance. Strong absolute and relative return contribution from the Financials sector also aided Fund returns, with strong stock selection more than offsetting the negative effect of being underweight the sector. Bank stocks in particular saw strong gains after the November election on increased hopes for economic expansion, higher interest rate spreads and reduced regulatory pressures. This buoyed large Fund holding and bellwether JPMorgan Chase, which returned +35% amidst solid execution and reduced legal and regulatory headwinds, and Citizens Financial Group, whose improving operating leverage contributed to its +39% return. Discover Financial Services returned +37% in the year due, in part, to healthy loan growth and steady operational execution. 158 The Fund’s strong stock selection within the Real Estate sector also contributed to absolute and relative Fund performance in 2016. Sunstone Hotel Investors returned +28% on improving transient travel trends. Tanger Factory Outlet Centers returned +13% on healthy underlying lease and retail outlet spending trends. Urstadt Biddle Properties, which also saw healthy underlying lease trends and overcame concerns around a large tenant bankruptcy, returned +29%. Among negatives, the Consumer Discretionary sector was the largest detractor from relative Fund performance, driven primarily by negative stock selection that was concentrated in the specialty retail and automobile component industries. The Fund’s overweight exposure to auto components proved a substantial drag on performance in spite of reasonably healthy automobile sales trends, as investor concern focused on the sustainability of such trends in the face of perceived macroeconomic challenges (and technological shifts). Delphi Automotive returned –20% in 2016, dogged by increasing concerns on both auto sales and the implications of electrification. Within specialty retail, L Brands was the key detractor, returning –27% on disappointing sales trends and management changes in its core Victoria’s Secret brand. The Healthcare sector—the only declining sector in 2016—was also a substantial drag on relative Fund performance, due primarily to the Fund’s overweight exposure to the sector. Stock selection within Healthcare was only slightly worse than neutral; among the many casualties during this volatile election year, the Fund was impacted by some, but managed to avoid others. Drug distributors McKesson and Cardinal Health returned –28% and –18% respectively amid concerns that drug pricing was too high and increased competitive intensity. Express Scripts returned –21% due to a pricing dispute with insurer Anthem and to increasing concerns about the profitability of its PBM business model (CVS Health categorized within Consumer Staples, declined –18% on similar concerns). Pricing concerns for both branded and generic drugs also impacted pharmaceutical firms, including Mylan (–29%) and Shire (–16%); Allergan (–33%) saw its merger with Pfizer terminated and legacy drug sales slow, while Gilead Sciences (–28%) faced increased concerns about volumes for its Hepatitis C franchise drugs. The Industrial sector also detracted from relative performance in 2016 despite strong absolute performance, as the Fund was underexposed both to the sector as a whole, and to certain subsectors that performed exceptionally well (Machinery, Transportation, Aerospace and Defense). In the related Materials sector, rubber and plastics manufacturer Trinseo returned +112% during 2016 thanks largely to improved styrene margins, although in similar fashion, this positive effect was offset by the Fund’s underweight allocation to the strong performing Materials sector. 159 Portfolio Managers’ Letter (continued) TOTAL RETURN FUND The Fund — Fixed Income The Fund’s average bond and cash allocations during the review period were 34.6% and 6.2%, respectively. Sector allocations as a percent of Fund assets were 22.9% corporate bonds, 6.8% mortgage-backed securities, 4.0% U.S. Treasuries, and 0.9% U.S. agency securities. The modified duration of the Fund’s fixed income assets ended the review period at 5.16 years, compared to 6.01 years for its benchmark, the Bank of America Merrill Lynch US Broad Market Index. The bond allocation returned 3.47% versus 2.61% for the Bank of America Merrill Lynch US Broad Market Index. The outperformance was primarily due to the Fund’s overweight in corporate bonds versus the benchmark as corporate bonds returned 5.96%, as measured by the Bank of America Merrill Lynch US Corporate Index. Security selection was a slight negative factor across fixed income sectors. Thank you for placing your trust in Foresters Financial. As always, we appreciate the opportunity to serve your investment needs. 160 Fund Expenses (unaudited) TOTAL RETURN FUND The examples below show the ongoing costs (in dollars) of investing in your Fund and will help you in comparing these costs with costs of other mutual funds. Please refer to page 6 for a detailed explanation of the information presented in these examples. Beginning Ending Account Account Expenses Paid Value Value During Period (7/1/16) (12/31/16) (7/1/16–12/31/16)* Expense Examples Actual $1,000.00 $1,041.38 $4.52 Hypothetical (5% annual return before expenses) $1,000.00 $1,020.72 $4.47 * Expenses are equal to the annualized expense ratio of .88%, multiplied by the average account value over the period, multiplied by 184/366 (to reflect the one-half year period). Portfolio Composition TOP TEN SECTORS Portfolio holdings and allocations are subject to change. Percentages are as of December 31, 2016, and are based on the total value of investments. 161 Cumulative Performance Information (unaudited) TOTAL RETURN FUND Comparison of change in value of $10,000 investment in the First Investors Life Series Total Return Fund, the Bank of America (“BofA”) Merrill Lynch U.S. Corporate, Government & Mortgage Index and the Standard & Poor’s 500 Index. The graph compares a $10,000 investment in the First Investors Life Series Total Return Fund beginning 12/17/12 (commencement of operations) with theoretical investments in the BofA Merrill Lynch U.S. Corporate, Government & Mortgage Index and the Standard & Poor’s 500 Index (the “Indices”). The BofA Merrill Lynch U.S. Corporate, Government & Mortgage Index tracks the performance of U.S. dollar denominated investment grade debt publicly issued in the U.S. domestic market, including U.S. Treasuries, quasi-government, corporate and residential mortgage pass-through securities. The Standard & Poor’s 500 Index is an unmanaged capitalization-weighted index of 500 stocks designed to measure performance of the broad domestic economy through changes in the aggregate market value of such stocks, which represent all major industries. It is not possible to invest directly in these Indices. In addition, the Indices do not reflect fees and expenses associated with the active management of a mutual fund portfolio. For purposes of the graph and the accompanying table it is assumed that all dividends and distributions were reinvested. * The Average Annual Total Return figures are for the periods ended 12/31/16. The returns shown do not reflect any sales charges, since the Fund sells its shares solely to variable annuity and/or variable life insurance subaccounts at net asset value. The returns do not reflect the fees and charges that an individual would pay in connection with an investment in a variable annuity or life contract or policy. Results represent past performance and do not indicate future results. The graph and the returns shown do not reflect the deduction of taxes that an investor would pay on distributions or the redemption of fund shares. Investment return and principal value of an investment will fluctuate so that an investor’s shares, when redeemed, may be worth more or less than the original cost. Index figures are from Standard & Poor’s and all other figures are from Foresters Investment Management Company, Inc. 162 Portfolio of Investments TOTAL RETURN FUND December 31, 2016 Shares Security Value COMMON STOCKS—59.6% Consumer Discretionary—11.1% 4,400 * Acushnet Holdings Corporation $86,724 551 * Adient, PLC 32,289 3,700 American Eagle Outfitters, Inc. 56,129 1,000 ARAMARK Holdings Corporation 35,720 2,500 Big Lots, Inc. 125,525 3,900 BorgWarner, Inc. 153,816 5,850 CBS Corporation – Class “B” 372,177 3,900 Delphi Automotive, PLC 262,665 6,000 DSW, Inc. – Class “A” 135,900 1,400 Foot Locker, Inc. 99,246 9,300 Ford Motor Company 112,809 1,500 Harman International Industries, Inc. 166,740 2,500 Home Depot, Inc. 335,200 6,115 Johnson Controls International, PLC 251,877 3,000 L Brands, Inc. 197,520 1,450 Lear Corporation 191,936 3,150 Magna International, Inc. 136,710 3,400 * Michaels Companies, Inc. 69,530 12,758 Newell Brands, Inc. 569,645 2,300 Oxford Industries, Inc. 138,299 2,600 Penske Automotive Group, Inc. 134,784 3,500 * Select Comfort Corporation 79,170 6,300 Stein Mart, Inc. 34,524 4,100 Tupperware Brands Corporation 215,742 2,200 Walt Disney Company 229,284 900 Whirlpool Corporation 163,593 1,350 Wyndham Worldwide Corporation 103,100 4,490,654 Consumer Staples—5.6% 800 AdvancePierre Foods Holdings, Inc. 23,824 6,650 Altria Group, Inc. 449,673 2,000 B&G Foods, Inc. 87,600 5,000 Coca-Cola Company 207,300 4,000 CVS Health Corporation 315,640 7,613 Koninklijke Ahold Delhaize NV (ADR) 159,797 2,200 Nu Skin Enterprises, Inc. – Class “A” 105,116 2,200 PepsiCo, Inc. 230,186 4,100 Philip Morris International, Inc. 375,109 163 Portfolio of Investments (continued) TOTAL RETURN FUND December 31, 2016 Shares Security Value Consumer Staples (continued) 1,450 Procter & Gamble Company $121,916 900 Tyson Foods, Inc. – Class “A” 55,512 2,150 Wal-Mart Stores, Inc. 148,608 2,280,281 Energy—3.9% 1,800 Anadarko Petroleum Corporation 125,514 500 Chevron Corporation 58,850 3,100 ConocoPhillips 155,434 2,400 Devon Energy Corporation 109,608 2,750 ExxonMobil Corporation 248,215 1,400 Hess Corporation 87,206 4,000 Marathon Oil Corporation 69,240 4,600 Marathon Petroleum Corporation 231,610 1,300 Occidental Petroleum Corporation 92,599 1,400 PBF Energy, Inc. – Class “A” 39,032 1,550 Phillips 66 133,937 600 Schlumberger, Ltd. 50,370 4,800 Suncor Energy, Inc. 156,912 1,558,527 Financials—8.6% 3,400 American Express Company 251,872 3,100 American International Group, Inc. 202,461 2,100 Ameriprise Financial, Inc. 232,974 1,700 Chubb, Ltd. 224,604 7,000 Citizens Financial Group, Inc. 249,410 4,450 Discover Financial Services 320,800 7,100 Financial Select Sector SPDR Fund (ETF) 165,075 400 iShares Core S&P Mid-Cap ETF (ETF) 66,136 1,600 iShares Russell 2000 ETF (ETF) 215,760 5,500 JPMorgan Chase & Company 474,595 3,200 MetLife, Inc. 172,448 700 Morgan Stanley 29,575 2,050 PNC Financial Services Group, Inc. 239,768 3,200 SPDR S&P Regional Banking (ETF) 177,824 4,800 U.S. Bancorp 246,576 3,900 Wells Fargo & Company 214,929 3,484,807 164 Shares Security Value Health Care—9.6% 5,750 Abbott Laboratories $ 220,857 4,500 AbbVie, Inc. 281,790 500 * Allergan, PLC 105,005 3,000 * AMN Healthcare Services, Inc. 115,350 2,317 Baxter International, Inc. 102,736 1,300 Cardinal Health, Inc. 93,561 1,400 * Centene Corporation 79,114 2,100 * Express Scripts Holding Company 144,459 4,300 Gilead Sciences, Inc. 307,923 1,250 Hill-Rom Holdings, Inc. 70,175 3,750 Johnson & Johnson 432,037 118 * Mallinckrodt, PLC 5,879 800 McKesson Corporation 112,360 1,850 Medtronic, PLC 131,776 4,400 Merck & Company, Inc. 259,028 1,600 * Mylan NV (ADR) 61,040 12,000 Pfizer, Inc. 389,760 4,100 Phibro Animal Health Corporation – Class “A” 120,130 840 Shire, PLC (ADR) 143,119 3,000 Thermo Fisher Scientific, Inc. 423,300 3,450 * VWR Corporation 86,354 3,500 Zoetis, Inc. 187,355 3,873,108 Industrials—5.0% 1,850 3M Company 330,354 4,850 General Electric Company 153,260 2,900 Honeywell International, Inc. 335,965 800 Ingersoll-Rand, PLC 60,032 3,100 ITT, Inc. 119,567 2,700 Koninklijke Philips NV (ADR) 82,539 250 Lockheed Martin Corporation 62,485 1,800 ManpowerGroup, Inc. 159,966 1,200 Nielsen Holdings, PLC 50,340 1,700 Snap-On, Inc. 291,159 400 Stanley Black & Decker, Inc. 45,876 1,300 Textainer Group Holdings, Ltd. 9,685 5,600 Triton International, Ltd. 88,480 2,000 United Technologies Corporation 219,240 2,008,948 165 Portfolio of Investments (continued) TOTAL RETURN FUND December 31, 2016 Shares Security Value Information Technology—10.5% 4,300 Apple, Inc. $498,026 6,100 Applied Materials, Inc. 196,847 7,300 * ARRIS International, PLC 219,949 1,100 Broadcom, Ltd. 194,447 12,400 Cisco Systems, Inc. 374,728 1,460 * Dell Technologies, Inc. – Class “V” 80,256 3,450 * eBay, Inc. 102,430 12,150 HP Enterprise Company 281,151 8,000 Intel Corporation 290,160 1,000 International Business Machines Corporation 165,990 1,700 Methode Electronics, Inc. 70,295 8,600 Microsoft Corporation 534,404 1,700 * NXP Semiconductors NV 166,617 4,800 Oracle Corporation 184,560 4,300 QUALCOMM, Inc. 280,360 3,700 Sabre Corporation 92,315 8,400 Symantec Corporation 200,676 1,100 TE Connectivity, Ltd. 76,208 3,800 Travelport Worldwide, Ltd. 53,580 2,800 Western Digital Corporation 190,260 4,253,259 Materials—1.6% 2,400 International Paper Company 127,344 4,600 * Louisiana-Pacific Corporation 87,078 850 Praxair, Inc. 99,611 1,800 RPM International, Inc. 96,894 3,900 Sealed Air Corporation 176,826 1,200 Trinseo SA 71,160 658,913 Real Estate—1.5% 8,400 Brixmor Property Group, Inc. (REIT) 205,128 987 Real Estate Select Sector SPDR Fund (ETF) 30,350 9,000 Sunstone Hotel Investors, Inc. (REIT) 137,250 3,400 Tanger Factory Outlet Centers, Inc. (REIT) 121,652 5,200 Urstadt Biddle Properties, Inc. – Class “A” (REIT) 125,372 619,752 166 Shares or Principal Amount Security Value Telecommunication Services—1.6% 7,250 AT&T, Inc. $308,342 5,900 Verizon Communications, Inc. 314,942 623,284 Utilities—.6% 6,200 Exelon Corporation 220,038 1,100 NiSource, Inc. 24,354 244,392 Total Value of Common Stocks (cost $21,181,057) 24,095,925 CORPORATE BONDS—20.6% Agricultural Products—.3% $ 100M Cargill, Inc., 6%, 11/27/2017 (a) 104,092 Automotive—.3% 100M O’Reilly Automotive, Inc., 3.55%, 3/15/2026 99,540 Chemicals—.5% 100M Agrium, Inc., 3.375%, 3/15/2025 97,036 100M Dow Chemical Co., 4.25%, 11/15/2020 106,003 203,039 Consumer Non-Durables—.3% 100M Newell Brands, Inc., 4.2%, 4/1/2026 104,495 Energy—1.3% 100M Canadian Oil Sands, Ltd., 7.75%, 5/15/2019 (a) 110,696 100M DCP Midstream Operating, LP, 2.5%, 12/1/2017 99,750 100M Enbridge Energy Partners, LP, 4.2%, 9/15/2021 104,176 100M Suncor Energy, Inc., 6.1%, 6/1/2018 105,909 100M Valero Energy Corp., 9.375%, 3/15/2019 115,218 535,749 Financial Services—3.2% 100M American Express Co., 7%, 3/19/2018 106,300 100M American International Group, Inc., 3.75%, 7/10/2025 100,823 100M Ameriprise Financial, Inc., 5.3%, 3/15/2020 108,439 100M Assured Guaranty U.S. Holding, Inc., 5%, 7/1/2024 105,777 100M BlackRock, Inc., 5%, 12/10/2019 108,650 167 Portfolio of Investments (continued) TOTAL RETURN FUND December 31, 2016 Principal Amount Security Value Financial Services (continued) ERAC USA Finance, LLC: $ 100M 4.5%, 8/16/2021 (a) $106,794 100M 3.3%, 10/15/2022 (a) 100,337 100M Ford Motor Credit Co., LLC, 8.125%, 1/15/2020 115,397 100M General Electric Capital Corp., 5.625%, 9/15/2017 103,085 100M Liberty Mutual Group, Inc., 4.95%, 5/1/2022 (a) 109,240 100M Prudential Financial, Inc., 7.375%, 6/15/2019 112,635 100M State Street Corp., 3.55%, 8/18/2025 102,490 1,279,967 Financials—4.1% Bank of America Corp.: 100M 5%, 5/13/2021 109,011 100M 4.1%, 7/24/2023 104,610 100M Barclays Bank, PLC, 5.125%, 1/8/2020 106,477 100M Capital One Financial Corp., 3.75%, 4/24/2024 101,461 Citigroup, Inc.: 100M 6.125%, 11/21/2017 103,883 100M 4.5%, 1/14/2022 106,738 100M Deutsche Bank AG, 3.7%, 5/30/2024 97,399 100M Fifth Third Bancorp, 3.5%, 3/15/2022 102,725 100M Goldman Sachs Group, Inc., 3.625%, 1/22/2023 102,279 JPMorgan Chase & Co.: 100M 6%, 1/15/2018 104,328 100M 4.5%, 1/24/2022 107,916 Morgan Stanley: 100M 6.625%, 4/1/2018 105,785 100M 5.5%, 7/28/2021 110,926 100M SunTrust Banks, Inc., 6%, 9/11/2017 103,011 100M U.S. Bancorp, 3.6%, 9/11/2024 102,008 100M Visa, Inc., 3.15%, 12/14/2025 100,553 1,669,110 Food/Beverage/Tobacco—.7% 100M Anheuser-Busch InBev Finance, Inc., 3.65%, 2/1/2026 101,710 200M Mondelez International Holdings, Inc., 2%, 10/28/2021 (a) 191,826 293,536 Food/Drug—.3% 100M CVS Health Corp., 3.875%, 7/20/2025 103,342 168 Principal Amount Security Value Forest Products/Containers—.3% $ 100M Rock-Tenn Co., 4.9%, 3/1/2022 $ 108,678 Health Care—1.0% 100M Biogen, Inc., 6.875%, 3/1/2018 105,783 100M Express Scripts Holding Co., 4.75%, 11/15/2021 107,524 100M Gilead Sciences, Inc., 3.65%, 3/1/2026 101,509 100M Laboratory Corp. of America, 3.75%, 8/23/2022 102,742 417,558 Higher Education—.2% 100M Yale University, 2.086%, 4/15/2019 100,902 Information Technology—1.1% 100M Apple, Inc., 2.5%, 2/9/2025 96,195 100M Diamond 1 Finance Corp., 3.48%, 6/1/2019 (a) 102,139 100M HP Enterprise Co., 2.85%, 10/5/2018 100,991 150M Oracle Corp., 2.4%, 9/15/2023 145,454 444,779 Manufacturing—.5% 100M Johnson Controls International, PLC, 5%, 3/30/2020 107,673 100M Tyco Electronics Group SA, 6.55%, 10/1/2017 103,744 211,417 Media-Broadcasting—.3% 100M Comcast Corp., 5.15%, 3/1/2020 109,205 Media-Diversified—.2% 100M Time Warner, Inc., 3.6%, 7/15/2025 99,621 Metals/Mining—.3% 100M Newmont Mining Corp., 5.125%, 10/1/2019 107,033 Real Estate—2.0% 200M AvalonBay Communities, Inc., 3.5%, 11/15/2024 201,883 100M Digital Realty Trust, LP, 5.25%, 3/15/2021 108,758 100M ERP Operating, LP, 3.375%, 6/1/2025 99,463 100M HCP, Inc., 4.25%, 11/15/2023 102,836 169 Portfolio of Investments (continued) TOTAL RETURN FUND December 31, 2016 Principal Amount Security Value Real Estate (continued) $100M Prologis, LP, 3.35%, 2/1/2021 $102,996 100M Simon Property Group, LP, 3.375%, 10/1/2024 101,032 100M Ventas Realty, LP, 4.75%, 6/1/2021 107,622 824,590 Retail-General Merchandise—.6% 100M Amazon.com, Inc., 4.8%, 12/5/2034 110,398 100M Home Depot, Inc., 5.875%, 12/16/2036 126,577 236,975 Telecommunications—.5% 100M AT&T, Inc., 3.8%, 3/15/2022 102,634 100M Verizon Communications, Inc., 5.15%, 9/15/2023 110,732 213,366 Transportation—1.0% 100M Burlington North Santa Fe, LLC, 5.15%, 9/1/2043 115,105 100M GATX Corp., 5.2%, 3/15/2044 99,310 100M Penske Truck Leasing Co., LP, 4.875%, 7/11/2022 (a) 107,441 100M Southwest Airlines Co., 2.65%, 11/5/2020 100,342 422,198 Utilities—1.6% 100M Electricite de France SA, 3.625%, 10/13/2025 (a) 99,868 100M Entergy Arkansas, Inc., 4.95%, 12/15/2044 102,262 100M Ohio Power Co., 5.375%, 10/1/2021 111,832 100M Oklahoma Gas & Electric Co., 4%, 12/15/2044 98,924 100M Sempra Energy, 9.8%, 2/15/2019 115,885 100M South Carolina Electric & Gas Co., 5.45%, 2/1/2041 116,071 644,842 Total Value of Corporate Bonds (cost $8,338,692) 8,334,034 170 Principal Amount Security Value RESIDENTIAL MORTGAGE-BACKED SECURITIES—6.7% Fannie Mae—5.8% $48M 2.5%, 7/1/2031 $ 47,968 691M 3%, 6/1/2030 – 11/1/2046 694,863 1,035M 3.5%, 11/1/2028 – 6/1/2046 1,068,933 270M 4%, 7/1/2041 – 2/1/2046 284,719 113M 4.5%, 8/1/2041 121,822 103M 5%, 3/1/2042 112,882 2,331,187 Freddie Mac—.9% 78M 3.5%, 7/1/2044 80,430 90M 4%, 7/1/2044 – 4/1/2045 94,107 163M 4.5%, 12/1/2043 176,111 350,648 Total Value of Residential Mortgage-Backed Securities (cost $2,721,260) 2,681,835 VARIABLE AND FLOATING RATE NOTES†—3.8% Municipal Bonds 500M Illinois St. Fin. Auth. Rev., 0.7%, 7/1/2038 500,000 500M Mississippi Business Fin Corp., 0.74%, 12/1/2030 500,000 535M Valdez, AK Marine Term. Rev., 0.67%, 12/1/2033 535,000 Total Value of Variable and Floating Rate Notes (cost $1,535,000) 1,535,000 ASSET BACKED SECURITIES—2.6% Fixed Autos—2.0% 100M AmeriCredit Auto Receivables Trust, 1.83%, 12/8/2021 99,109 100M Avis Budget Rental Car Funding AESOP, LLC, 2.97%, 2/20/2020 (a) 101,086 100M CarMax Auto Owner Trust, 1.92%, 7/15/2022 97,901 100M Ford Credit Auto Lease Trust, 1.85%, 7/15/2019 100,473 100M GM Financial Auto Leasing Trust, 1.76%, 3/20/2020 99,372 100M Hertz Vehicle Financing Trust, 2.65%, 7/25/2022 (a) 97,010 50M Nissan Auto Lease Trust, 1.65%, 10/15/2021 50,008 50M Toyota Auto Receivables Owner Trust, 1.32%, 11/15/2021 49,314 90M Volkswagen Auto Lease Trust, 1.25%, 12/20/2017 89,899 784,172 171 Portfolio of Investments (continued) TOTAL RETURN FUND December 31, 2016 Principal Amount Security Value Fixed Credit Cards—.6% $100M Capital One Multi-Asset Execution Trust, 2.08%, 3/15/2023 $100,385 100M Chase Issuance Trust, 1.49%, 7/15/2022 98,227 50M Synchrony Credit Card Master Trust, 2.38%, 9/15/2023 50,249 248,861 Total Value of Asset Backed Securities (cost $1,044,298) 1,033,033 U.S. GOVERNMENT OBLIGATIONS—2.4% 100M U.S. Treasury Bonds, 3.125%, 8/15/2044 101,234 U.S. Treasury Notes: 250M 0.8278%, 1/31/2018 † 250,758 600M (TIPS), 0.625%, 1/15/2024 633,035 Total Value of U.S. Government Obligations (cost $996,138) 985,027 U.S. GOVERNMENT AGENCY OBLIGATIONS—.8% 350M Fannie Mae, 1.875%, 9/24/2026 (cost $347,814) 321,977 SHORT-TERM U.S. GOVERNMENT AGENCY OBLIGATIONS—1.7% 700M Federal Home Loan Bank, 0.47%, 2/7/2017 (cost $699,662) 699,667 SHORT-TERM CORPORATE NOTES—.9% Information Technology 350M Microsoft Corp., 0.85%, 3/28/2017 (cost $349,288) (b) 349,343 Total Value of Investments (cost $37,213,209) 99.1 % 40,035,841 Other Assets, Less Liabilities .9 364,135 Net Assets 100.0 % $40,399,976 * Non-income producing (a) Security exempt from registration under Rule 144A of the Securities Act of 1933 (see Note 5). (b) Security exempt from registration under Section 4(2) of the Securities Act of 1933 (see Note 5). † Interest rates on adjustable rate bonds are determined and reset periodically. The interest rates shown are the rates in effect of December 31, 2016. Summary of Abbreviations: ADR American Depositary Receipts ETF Exchange Traded Fund REIT Real Estate Investment Trust TIPS Treasury Inflation-Protected Securities 172 The Fund’s assets and liabilities are classified into the following three levels based on the inputs used to value the assets and liabilities: Level 1 — Unadjusted quoted prices in active markets for identical securities that the Fund has the ability to access. Level 2 — Observable inputs other than quoted prices included in Level 1 that are observable for the asset or liability, either directly or indirectly. These inputs may include quoted prices for the identical instrument on an inactive market, prices for similar instruments, interest rates, prepayment speeds, credit risk, yield curves, default rates and similar data. Level 3 — Unobservable inputs for the asset or liability, to the extent relevant observable inputs are not available, representing the Fund’s own assumption about the assumptions a market participant would use in valuing the asset or liability, and would be based on the best information available. The inputs methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. For example, U.S. Government securities are reflected as Level 2 because the inputs used to determine fair value may not always be quoted prices in an active market. The following is a summary, by category of Level, of inputs used to value the Fund’s investments as of December 31, 2016: Level 1 Level 2 Level 3 Total Common Stocks $ 24,095,925 $ — $ — $ 24,095,925 Corporate Bonds — 8,334,034 — 8,334,034 Residential Mortgage-Backed Securities — 2,681,835 — 2,681,835 Variable and Floating Rate Notes: Municipal Bonds 1,535,000 — 1,535,000 Asset Backed Securities — 1,033,033 — 1,033,033 U.S. Government Obligations — 985,027 — 985,027 U.S. Government Agency Obligations — 321,977 — 321,977 Short-Term U.S. Government Agency Obligations — 699,667 — 699,667 Short-Term Corporate Notes — 349,343 — 349,343 Total Investments in Securities* $ 24,095,925 $ 15,939,916 $ — $ 40,035,841 The Portfolio of Investments provides information on the industry categorization for common stocks and corporate bonds. There were no transfers into or from Level 1 and Level 2 by the Fund for the year ended December 31, 2016. Transfers, if any, between Levels are recognized at the end of the reporting period. See notes to financial statements 173 Statements of Assets and Liabilities FIRST INVESTORS LIFE SERIES FUNDS December 31, 2016 COVERED GOVERNMENT BALANCED CALL EQUITY FUND FOR CASH GROWTH & INCOME STRATEGY INCOME INCOME GOVERNMENT MANAGEMENT INCOME Assets Investments in securities and futures contracts: At identified cost $ 8,369,513 $ 9,601,881 $ 83,155,223 $ 97,907,421 $ 29,151,434 $ 9,047,815 $ 293,017,969 At value (Note 1A) $ 8,552,897 $ 10,181,471 $ 115,200,933 $ 100,570,426 $ 28,711,159 $ 9,047,815 $ 473,025,103 Cash 34,362 246,425 1,855,531 545,039 678,460 118,632 2,029,157 Receivables: Investment securities sold — — 700,527 103,644 5,029 — 15,823 Options contracts sold — 1,412 — Deposits at broker for futures contracts 83,712 — Interest and dividends 48,470 14,212 198,553 1,495,834 107,520 537 703,319 Trust shares sold 2,245 56,156 58,160 54,403 7,250 880,690 55,909 Deferred Offering Cost — 7,757 — Other assets 288 285 4,274 3,928 1,265 407 18,257 Total Assets 8,721,974 10,507,718 118,017,978 102,773,274 29,510,683 10,048,081 475,847,568 Liabilities Options written, at value (Note 5) $ — $ 182,297 (a) $ — $ — $ — $ — $ — Payables: Investment securities purchased 53,766 97,158 1,189,998 1,204,332 — — 358,414 Due to broker variation margin futures 106 — Trust shares redeemed 25 142 43,985 22,473 61,878 114,649 118,082 Accrued advisory fees 4,281 6,133 74,207 64,074 14,900 — 297,501 Accrued expenses 15,006 13,982 24,486 55,077 22,756 17,201 54,126 Total Liabilities 73,184 299,712 1,332,676 1,345,956 99,534 131,850 828,123 Net Assets $ 8,648,790 $ 10,208,006 $ 116,685,302 $ 101,427,318 $ 29,411,149 $ 9,916,231 $ 475,019,445 Net Assets Consist of: Capital paid in $ 8,278,317 $ 9,838,863 $ 79,663,968 $ 116,296,070 $ 30,293,155 $ 9,916,231 $ 270,043,509 Undistributed net investment income 89,444 44,665 2,293,943 4,668,188 565,319 — 7,591,426 Accumulated net realized gain (loss) on investments, futures and options contracts 97,645 (282,117 ) 2,681,681 (22,199,945 ) (1,007,050 ) — 17,377,376 Net unrealized appreciation (depreciation) in value of investments, futures and options contracts 183,384 606,595 32,045,710 2,663,005 (440,275 ) — 180,007,134 Total $ 8,648,790 $ 10,208,006 $ 116,685,302 $ 101,427,318 $ 29,411,149 $ 9,916,231 $ 475,019,445 Shares of beneficial interest outstanding (Note 2) 824,369 969,726 5,462,616 15,944,306 3,074,584 9,916,231 10,751,906 Net asset value, offering and redemption price per share — (Net assets divided by shares outstanding) $ 10.49 $ 10.53 $ 21.36 $ 6.36 $ 9.57 $ 1.00 $ 44.18 (a) Premiums received from written options $209,302 174 See notes to financial statements 175 Statements of Assets and Liabilities FIRST INVESTORS LIFE SERIES FUNDS December 31, 2016 LIMITED DURATION INVESTMENT HIGH QUALITY REAL SELECT SPECIAL INTERNATIONAL GRADE BOND OPPORTUNITY ESTATE GROWTH SITUATIONS Assets Investments in securities: At identified cost $ 98,944,824 $ 61,701,448 $ 7,599,281 $ 45,784,301 $ 7,241,299 $ 45,521,916 $ 169,039,352 At value (Note 1A) $ 124,054,839 $ 62,740,451 $ 7,532,270 $ 52,140,206 $ 7,475,637 $ 51,936,708 $ 222,486,918 Cash 973,537 633,599 285,489 782,010 251,311 519,102 1,700,442 Receivables: Investment securities sold — — — 3,956 — — 418,144 Interest and dividends 469,076 792,988 44,471 61,694 34,501 21,211 236,683 Trust shares sold 78,011 54,456 1,570 37,547 19,740 19,941 20,338 Other assets 5,191 2,511 287 1,845 263 1,959 8,013 Total Assets 125,580,654 64,224,005 7,864,087 53,027,258 7,781,452 52,498,921 224,870,538 Liabilities Payables: Investment securities purchased 974,884 — — 228,635 25,432 — 399,563 Trust shares redeemed 15,609 76,349 4,833 2,031 — 16,181 67,245 Accrued advisory fees 78,131 32,281 3,921 33,572 4,673 33,879 143,142 Accrued expenses 72,699 20,701 18,302 26,232 18,148 16,080 40,267 Total Liabilities 1,141,323 129,331 27,056 290,470 48,253 66,140 650,217 Net Assets $ 124,439,331 $ 64,094,674 $ 7,837,031 $ 52,736,788 $ 7,733,199 $ 52,432,781 $ 224,220,321 Net Assets Consist of: Capital paid in $ 104,399,877 $ 63,563,138 $ 7,900,168 $ 46,609,377 $ 7,245,217 $ 40,016,024 $ 165,997,371 Undistributed net investment income 1,560,119 836,262 24,468 372,100 113,231 301,574 2,139,310 Accumulated net realized gain (loss) on investments and foreign currency transactions (6,595,371 ) (1,343,729 ) (20,594 ) (600,594 ) 140,413 5,700,391 2,636,074 Net unrealized appreciation (depreciation) in value of investments and foreign currency transactions 25,074,706 1,039,003 (67,011 ) 6,355,905 234,338 6,414,792 53,447,566 Total $ 124,439,331 $ 64,094,674 $ 7,837,031 $ 52,736,788 $ 7,733,199 $ 52,432,781 $ 224,220,321 Shares of beneficial interest outstanding (Note 2) 6,154,683 5,973,499 811,357 3,323,077 724,129 3,921,601 6,472,394 Net asset value, offering and redemption price per share — (Net assets divided by shares outstanding) $ 20.22 $ 10.73 $ 9.66 $ 15.87 $ 10.68 $ 13.37 $ 34.64 176 See notes to financial statements 177 Statements of Assets and Liabilities FIRST INVESTORS LIFE SERIES FUNDS December 31, 2016 TOTAL RETURN Assets Investments in securities: At identified cost $ 37,213,209 At value (Note 1A) $ 40,035,841 Cash 285,860 Receivables: Investment securities sold — Interest and dividends 147,831 Trust shares sold 25,383 Other assets 1,596 Total Assets 40,496,511 This page left intentionally blank. Liabilities Payables: Investment securities purchased 16,502 Trust shares redeemed 27,040 Accrued advisory fees 25,706 Accrued expenses 27,287 Total Liabilities 96,535 Net Assets $ 40,399,976 Net Assets Consist of: Capital paid in $ 37,229,899 Undistributed net investment income 418,158 Accumulated net realized loss on investments (70,713 Net unrealized appreciation in value of investments 2,822,632 Total $ 40,399,976 Shares of beneficial interest outstanding (Note 2) 3,210,391 Net asset value, offering and redemption price per share — (Net assets divided by shares outstanding) $ 12.58 178 See notes to financial statements 179 Statements of Operations FIRST INVESTORS LIFE SERIES FUNDS Year Ended December 31, 2016 COVERED GOVERNMENT BALANCED CALL EQUITY FUND FOR CASH GROWTH INCOME STRAGTEGY * INCOME INCOME GOVERNMENT MANAGEMENT INCOME Investment Income Income: Interest $ 98,298 $ — $ 11,728 $ 5,638,893 $ 639,711 $ 39,310 $ 11,977 Dividends 92,248 (a) 124,387 3,172,300 (b) — — — 11,133,474 (c) Total income 190,546 124,387 3,184,028 5,638,893 639,711 39,310 11,145,451 Expenses (Notes 1 and 4): Advisory fees 50,847 34,493 823,080 737,168 225,367 78,722 3,339,112 Professional fees 52,261 38,432 24,776 27,690 15,937 25,315 85,901 Custodian fees and expenses 5,147 4,151 11,910 13,324 6,910 4,051 20,439 Reports and notices to shareholders 1,550 350 16,540 15,000 6,199 3,801 52,035 Registration fees 200 1,500 200 1,301 1,301 1,302 1,300 Trustees’ fees 342 168 5,908 5,301 1,639 591 24,547 Other expenses 1,927 628 10,717 73,460 12,810 7,292 35,028 Total expenses 112,274 79,722 893,131 873,244 270,163 121,074 3,558,362 Less: Expenses waived and/or assumed (Note 4) (10,169 ) — — — (45,073 ) (81,503 ) — Expenses paid indirectly (Note 1G) (471 ) — (3,046 ) (4,072 ) (704 ) (261 ) (4,337 ) Net expenses 101,634 79,722 890,085 869,172 224,386 39,310 3,554,025 Net investment income 88,912 44,665 2,293,943 4,769,721 415,325 — 7,591,426 Realized and Unrealized Gain (Loss) on Investments (Note 3): Net realized gain (loss) on: Investments 31,614 45,353 2,709,140 (1,100,897 ) 167,007 — 18,841,035 Futures contracts 69,034 — Options contracts — (327,470 ) 28,811 — Net realized appreciation gain (loss) on investments, options and futures contracts 100,648 (282,117 ) 2,737,951 (1,100,897 ) 167,007 — 18,841,035 Net unrealized appreciation (depreciation) on: Investments 233,298 579,590 8,846,824 6,756,011 (439,798 ) — 16,838,008 Futures contracts 3,029 — Options contracts — 27,005 — Net unrealized appreciation (depreciation) on investments, options and futures contracts 236,327 606,595 8,846,824 6,756,011 (439,798 ) — 16,838,008 Net gain (loss) on investments and options contracts purchased 336,975 324,478 11,584,775 5,655,114 (272,791 ) — 35,679,043 Net Increase in Net Assets Resulting from Operations $ 425,887 $ 369,143 $ 13,878,718 $ 10,424,835 $ 142,534 $ — $ 43,270,469 * From May 2, 2016 (commencement of operations) to December 31, 2016 (a) Net of $292 foreign taxes withheld (b) Net of $9,431 foreign taxes withheld (c) Net of $27,118 foreign taxes withheld 180 See notes to financial statements 181 Statements of Operations FIRST INVESTORS LIFE SERIES FUNDS Year Ended December 31, 2016 LIMITED DURATION INVESTMENT HIGH QUALITY REAL SELECT SPECIAL INTERNATIONAL GRADE BOND OPPORTUNITY ESTATE GROWTH SITUATIONS Investment Income Income: Interest $ 7,892 $ 2,365,006 $ 47,535 $ 5,144 $ — $ 295 $ 15,469 Dividends 2,799,441 (d) — — 755,068 (e) 201,198 708,987 3,756,174 Total income 2,807,333 2,365,006 47,535 760,212 201,198 709,282 3,771,643 Expenses (Notes 1 and 4): Advisory fees 980,911 478,961 50,671 337,207 49,393 370,939 1,516,499 Professional fees 38,665 20,581 14,049 17,342 26,322 16,352 44,151 Custodian fees and expenses 67,193 6,327 4,515 20,338 5,726 5,171 16,378 Reports and notices to shareholders 16,708 8,786 3,601 6,496 3,400 8,298 25,906 Registration fees 1,287 1,301 176 1,299 200 200 1,300 Trustees’ fees 7,175 3,463 351 2,351 346 2,650 10,842 Other expenses 26,293 12,299 8,099 5,032 2,716 5,164 21,199 Total expenses 1,138,232 531,718 81,462 390,065 88,103 408,774 1,636,275 Less: Expenses waived (Note 4) — (95,792 ) (10,134 ) — Expenses paid indirectly (Note 1G) (1,728 ) (1,724 ) (525 ) (1,953 ) (136 ) (1,066 ) (3,942 ) Net expenses 1,136,504 434,202 70,803 388,112 87,967 407,708 1,632,333 Net investment income 1,670,829 1,930,804 (23,268 ) 372,100 113,231 301,574 2,139,310 Realized and Unrealized Gain (Loss) on Investments and Foreign Currency Transactions (Note 3): Net realized gain (loss) on: Investments 5,190,857 108,860 87,700 159,810 143,778 5,700,391 2,795,013 Foreign currency transactions (Note 1C) (110,709 ) — Net realized gain on investments and foreign currency transactions 5,080,148 108,860 87,700 159,810 143,778 5,700,391 2,795,013 Net unrealized appreciation (depreciation) on investments and foreign currency transations (12,205,192 ) 832,063 (39,631 ) 3,582,873 163,821 (3,849,242 ) 26,538,583 Net gain (loss) on investments and foreign currency transactions (7,125,044 ) 940,923 48,069 3,742,683 307,599 1,851,149 29,333,596 Net Increase (Decrease) in Net Assets Resulting from Operations $ (5,454,215 ) $ 2,871,727 $ 24,801 $ 4,114,783 $ 420,830 $ 2,152,723 $ 31,472,906 (d) Net of $225,339 foreign taxes withheld (e) Net of $1,164 foreign taxes withheld 182 See notes to financial statements 183 Statements of Operations FIRST INVESTORS LIFE SERIES FUNDS Year Ended December 31, 2016 TOTAL RETURN Investment Income Income: Interest $ 341,694 Dividends 553,764 (f) Total income 895,458 Expenses (Notes 1 and 4): Advisory fees 288,213 Professional fees 16,414 Custodian fees and expenses 16,237 Reports and notices to shareholders 6,649 Registration fees 200 Trustees’ fees 2,060 Other expenses 10,371 This page left intentionally blank. Total expenses 340,144 Less: Expenses waived (Note 4) — Expenses paid indirectly (Note 1G) (1,526 ) Net expenses 338,618 Net investment income 556,840 Realized and Unrealized Gain (Loss) on Investments (Note 3): Net realized gain on investments 276,149 Net unrealized appreciation on investments 1,711,186 Net gain on investments 1,987,335 Net Increase in Net Assets Resulting from Operations $ 2,544,175 (f) Net of $1,022 foreign taxes withheld 184 See notes to financial statements 185 Statements of Changes in Net Assets FIRST INVESTORS LIFE SERIES FUNDS COVERED CALL BALANCED INCOME STRATEGY EQUITY INCOME FUND FOR INCOME Year Ended December 31 * ** Increase (Decrease) in Net Assets From Operations Net investment income (loss) $ 88,913 $ (4,469 ) $ 44,665 $ 2,293,943 $ 2,153,067 $ 4,769,721 $ 4,823,330 Net realized gain (loss) on investments, options and futures contracts 100,648 (1,322 ) (282,117 ) 2,737,951 3,748,544 (1,100,897 ) (4,413,836 ) Net unrealized appreciation (depreciation) of investments, options and futures contracts 236,326 (52,943 ) 606,595 8,846,824 (7,005,482 ) 6,756,011 (2,252,019 ) Net increase (decrease) in net assets resulting from operations 425,887 (58,734 ) 369,143 13,878,718 (1,103,871 ) 10,424,835 (1,842,525 ) Distributions to Shareholders Net investment income — — — (2,153,046 ) (1,821,769 ) (5,391,490 ) (5,371,141 ) Net realized gains — — — (3,734,490 ) (3,844,993 ) — — Total distributions — — — (5,887,536 ) (5,666,762 ) (5,391,490 ) (5,371,141 ) Trust Share Transactions Proceeds from shares sold 3,355,425 5,105,056 9,997,901 3,766,513 5,315,023 2,997,139 5,334,276 Reinvestment of distributions — — — 5,887,536 5,666,762 5,391,490 5,371,141 Cost of shares redeemed (178,581 ) (263 ) (159,038 ) (7,976,411 ) (6,736,210 ) (7,028,139 ) (7,107,965 ) Net increase from trust share transactions 3,176,844 5,104,793 9,838,863 1,677,638 4,245,575 1,360,490 3,597,452 Net increase (decrease) in net assets 3,602,731 5,046,059 10,208,006 9,668,820 (2,525,058 ) 6,393,835 (3,616,214 ) Net Assets Beginning of year 5,046,059 — — 107,016,482 109,541,540 95,033,483 98,649,697 End of year † $ 8,648,790 $ 5,046,059 $ 10,208,006 $ 116,685,302 $ 107,016,482 $ 101,427,318 $ 95,033,483 †Includes undistributed net investment income (deficit) of $ 89,444 $ (1,149 ) $ 44,665 $ 2,293,943 $ 2,153,046 $ 4,668,188 $ 4,590,953 Trust Shares Issued and Redeemed Sold 328,826 513,159 985,167 189,937 260,788 487,203 845,118 Issued for distributions reinvested — — — 326,179 273,229 940,923 844,519 Redeemed (17,589 ) (27 ) (15,441 ) (400,943 ) (331,942 ) (1,152,181 ) (1,125,292 ) Net increase in trust shares outstanding 311,237 513,132 969,726 115,173 202,075 275,945 564,345 * From November 2, 2015 (commencement of operations) to December 31, 2015. ** From May 2, 2016 (commencement of operations) to December 31, 2016. 186 See notes to financial statements 187 Statements of Changes in Net Assets FIRST INVESTORS LIFE SERIES FUNDS GOVERNMENT GOVERNMENT CASH MANAGEMENT GROWTH & INCOME INTERNATIONAL Year Ended December 31 Increase (Decrease) in Net Assets From Operations Net investment income $ 415,325 $ 489,089 $ — $ — $ 7,591,426 $ 6,459,888 $ 1,670,829 $ 1,641,768 Net realized gain (loss) on investments and foreign currency transactions 167,007 (326,405 ) — — 18,841,035 22,045,976 5,080,148 (39,844 ) Net unrealized appreciation (depreciation) of investments and foreign currency transactions (439,798 ) (133,306 ) — — 16,838,008 (43,062,986 ) (12,205,192 ) 2,994,815 Net increase (decrease) in net assets resulting from operations 142,534 29,378 — — 43,270,469 (14,557,122 ) (5,454,215 ) 4,596,739 Distributions to Shareholders Net investment income (637,207 ) (691,893 ) — — (6,459,887 ) (5,622,525 ) (1,623,198 ) (1,462,160 ) Net realized gains — (21,983,908 ) (25,760,338 ) — — Total distributions (637,207 ) (691,893 ) — — (28,443,795 ) (31,382,863 ) (1,623,198 ) (1,462,160 ) Trust Share Transactions Proceeds from shares sold 2,067,791 1,608,669 21,696,027 36,597,803 5,231,017 7,516,405 3,684,475 4,030,067 Reinvestment of distributions 637,207 691,893 — — 28,443,795 31,382,863 1,623,198 1,462,160 Cost of shares redeemed (2,575,897 ) (2,572,137 ) (25,738,180 ) (32,616,953 ) (30,568,649 ) (28,469,280 ) (7,482,137 ) (6,209,304 ) Net increase (decrease) from trust share transactions 129,101 (271,575 ) (4,042,153 ) 3,980,850 3,106,163 10,429,988 (2,174,464 ) (717,077 ) Net increase (decrease) in net assets (365,572 ) (934,090 ) (4,042,153 ) 3,980,850 17,932,837 (35,509,997 ) (9,251,877 ) 2,417,502 Net Assets Beginning of year 29,776,721 30,710,811 13,958,384 9,977,534 457,086,608 492,596,605 133,691,208 131,273,706 End of year † $ 29,411,149 $ 29,776,721 $ 9,916,231 $ 13,958,384 $ 475,019,445 $ 457,086,608 $ 124,439,331 $ 133,691,208 †Includes undistributed net investment income of $ 565,319 $ 637,207 $ — $ — $ 7,591,426 $ 6,459,887 $ 1,560,119 $ 1,623,198 Trust Shares Issued and Redeemed Sold 212,127 164,579 21,696,027 36,597,803 127,571 167,819 176,382 188,538 Issued for distributions reinvested 65,759 70,673 — — 759,717 678,695 80,436 67,381 Redeemed (263,764 ) (262,643 ) (25,738,180 ) (32,616,953 ) (737,137 ) (629,540 ) (355,017 ) (291,068 ) Net increase (decrease) in trust shares outstanding 14,122 (27,391 ) (4,042,153 ) 3,980,850 150,151 216,974 (98,199 ) (35,149 ) 188 See notes to financial statements 189 Statements of Changes in Net Assets FIRST INVESTORS LIFE SERIES FUNDS LIMITED DURATION INVESTMENT GRADE HIGH QUALITY BOND OPPORTUNITY REAL ESTATE Year Ended December 31 * Increase (Decrease) in Net Assets From Operations Net investment income (loss) $ 1,930,804 $ 1,967,576 $ (23,268 ) $ 3,975 $ 372,100 $ 185,113 $ 113,231 $ 37,714 Net realized gain (loss) on investments 108,860 386,873 87,700 (4,776 ) 159,810 (424,803 ) 143,778 30,577 Net unrealized appreciation (depreciation) of investments 832,063 (2,593,994 ) (39,631 ) (20,972 ) 3,582,873 (491,446 ) 163,821 70,517 Net increase (decrease) in net assets resulting from operations 2,871,727 (239,545 ) 24,801 (21,773 ) 4,114,783 (731,136 ) 420,830 138,808 Distributions to Shareholders Net investment income (2,594,609 ) (2,627,252 ) (58,111 ) — (185,108 ) (60,301 ) (37,714 ) — Net realized gains — (33,943 ) — Total distributions (2,594,609 ) (2,627,252 ) (58,111 ) — (185,108 ) (60,301 ) (71,657 ) — Trust Share Transactions Proceeds from shares sold 4,240,378 4,429,133 2,545,068 3,413,609 11,416,769 16,416,999 3,064,328 5,379,891 Reinvestment of distributions 2,594,609 2,627,252 58,111 — 185,108 60,301 71,657 — Cost of shares redeemed (5,037,845 ) (5,371,890 ) (569,288 ) (116,645 ) (2,908,776 ) (3,051,700 ) (1,233,869 ) (36,790 ) Net increase from trust share transactions 1,797,142 1,684,495 2,033,891 3,296,964 8,693,101 13,425,600 1,902,116 5,343,101 Net increase (decrease) in net assets 2,074,260 (1,182,302 ) 2,000,581 3,275,191 12,622,776 12,634,163 2,251,290 5,481,909 Net Assets Beginning of year 62,020,414 63,202,716 5,836,450 2,561,259 40,114,012 27,479,849 5,481,909 — End of year † $ 64,094,674 $ 62,020,414 $ 7,837,031 $ 5,836,450 $ 52,736,788 $ 40,114,012 $ 7,733,199 $ 5,481,909 †Includes undistributed net investment income of $ 836,262 $ 1,193,267 $ 24,468 $ 14,453 $ 372,100 $ 185,108 $ 113,231 $ 37,714 Trust Shares Issued and Redeemed Sold 393,060 408,445 261,586 351,206 782,642 1,074,011 289,558 543,588 Issued for distributions reinvested 249,722 241,253 6,016 — 13,601 3,867 7,372 — Redeemed (467,925 ) (11,967 ) (195,533 ) (202,544 ) (112,653 ) (3,736 ) Net increase in trust shares outstanding 174,857 155,522 209,089 339,239 600,710 875,334 184,277 539,852 *From May 1, 2015 (commencement of operations) to December 31, 2015. 190 See notes to financial statements 191 Statements of Changes in Net Assets FIRST INVESTORS LIFE SERIES FUNDS SELECT GROWTH SPECIAL SITUATIONS TOTAL RETURN Year Ended December 31 Increase (Decrease) in Net Assets From Operations Net investment income $ 301,574 $ 302,459 $ 2,139,310 $ 1,100,615 $ 556,840 $ 391,566 Net realized gain (loss) on investments 5,700,391 3,355,150 2,795,013 13,583,984 276,149 (176,397 ) Net unrealized appreciation (depreciation) of investments (3,849,242 ) (2,275,973 ) 26,538,583 (15,432,445 ) 1,711,186 (831,926 ) Net increase (decrease) in net assets resulting from operations 2,152,723 1,381,636 31,472,906 (747,846 ) 2,544,175 (616,757 ) Distributions to Shareholders Net investment income (302,470 ) (167,038 ) (1,100,614 ) (1,331,340 ) (540,341 ) (305,447 ) Net realized gains (3,354,825 ) (2,393,572 ) (13,593,030 ) (9,169,641 ) — — Total distributions (3,657,295 ) (2,560,610 ) (14,693,644 ) (10,500,981 ) (540,341 ) (305,447 ) Trust Share Transactions Proceeds from shares sold 4,743,137 5,806,585 3,401,363 4,578,638 5,072,292 11,110,483 Reinvestment of distributions 3,657,295 2,560,610 14,693,644 10,500,981 540,341 305,447 Cost of shares redeemed (2,460,331 ) (2,777,732 ) (12,774,843 ) (10,655,406 ) (3,725,512 ) (2,581,178 ) Net increase from trust share transactions 5,940,101 5,589,463 5,320,164 4,424,213 1,887,121 8,834,752 Net increase (decrease) in net assets 4,435,529 4,410,489 22,099,426 (6,824,614 ) 3,890,955 7,912,548 Net Assets Beginning of year 47,997,252 43,586,763 202,120,895 208,945,509 36,509,021 28,596,473 End of year † $ 52,432,781 $ 47,997,252 $ 224,220,321 $ 202,120,895 $ 40,399,976 $ 36,509,021 †Includes undistributed net investment income of $ 301,574 $ 302,470 $ 2,139,310 $ 1,100,614 $ 418,158 $ 338,962 Trust Shares Issued and Redeemed Sold 371,591 409,840 112,686 136,051 421,740 908,647 Issued for distributions reinvested 305,794 180,198 534,314 307,676 47,440 24,416 Redeemed (189,192 ) (196,062 ) (411,970 ) (311,438 ) (305,968 ) (211,680 ) Net increase in trust shares outstanding 488,193 393,976 235,030 132,289 163,212 721,383 192 See notes to financial statements 193 Notes to Financial Statements FIRST INVESTORS LIFE SERIES FUNDS December 31, 2016 1. Significant Accounting Policies —First Investors Life Series Funds, a Delaware statutory trust (“the Trust”), is registered under the Investment Company Act of 1940 (the “1940 Act”) as an open-end management investment company. The Trust operates as a series fund, issuing shares of beneficial interest in the Balanced Income Fund, Covered Call Strategy Fund (commenced operations on May 2, 2016), Equity Income Fund, Fund For Income, Government Fund, Government Cash Management Fund (formerly, Cash Management Fund), Growth & Income Fund, International Fund, Investment Grade Fund, Limited Duration High Quality Bond Fund, Opportunity Fund, Real Estate Fund, Select Growth Fund, Special Situations Fund and Total Return Fund (each a “Fund”, collectively, “the Funds”), and accounts separately for the assets, liabilities and operations of each Fund. Each Fund is diversified except for Real Estate Fund which is non-diversified. The objective of each Fund as of December 31, 2016 is as follows: Balanced Income Fund seeks income as its primary objective and has a secondary objective of capital appreciation. Covered Call Strategy Fund seeks long-term capital appreciation. Equity Income Fund seeks total return. Fund For Income seeks high current income. Government Fund seeks to achieve a significant level of current income which is consistent with security and liquidity of principal. Government Cash Management Fund seeks to earn a high rate of current income consistent with the preservation of capital and maintenance of liquidity. Growth & Income Fund seeks long-term growth of capital and current income. International Fund primarily seeks long-term capital growth. Investment Grade Fund seeks to generate a maximum level of income consistent with investment in investment grade debt securities. Limited Duration High Quality Bond Fund seeks current income consistent with low volatility of principal. Opportunity Fund seeks long-term capital growth. Real Estate Fund seeks total return. Select Growth Fund seeks long-term growth of capital. Special Situations Fund seeks long-term growth of capital. Total Return Fund seeks high, long-term total investment return consistent with moderate investment risk. 194 A. Security Valuation—Except as provided below, a security listed or traded on an exchange or the Nasdaq Stock Market is valued at its last sale price on the exchange or market where the security is principally traded, and lacking any sales, the security is valued at the mean between the closing bid and asked prices. Securities traded in the over-the-counter (“OTC”) market (including securities listed on exchanges whose primary market is believed to be OTC) are valued at the mean between the last bid and asked prices based on quotes furnished by a market maker for such securities or an authorized pricing service. Fixed income securities, other than short-term debt securities held by the Government Cash Management Fund, are priced based upon evaluated prices that are provided by a pricing service. Other securities may also be priced based upon valuations that are provided by pricing services approved by the Trust’s Board of Trustees (“the Board”). The pricing services consider security type, rating, market condition and yield data as well as market quotations, prices provided by market makers and other available information in determining value. The Funds monitor for significant events occurring prior to the close of trading on the New York Stock Exchange that could have a material impact on the value of any securities that are held by the Funds. Examples of such events include trading halts, natural disasters, political events and issuer-specific developments. If the Valuation Committee of Foresters Investment Management Company, Inc. (“FIMCO”) decides that such events warrant using fair value estimates, it will take such events into consideration in determining the fair values of such securities. If market quotations or prices are not readily available or determined to be unreliable, the securities will be valued at fair value as determined in good faith pursuant to procedures adopted by the Board. The Funds also use evaluated prices from a pricing service to fair value foreign equity securities in the event that fluctuations in U.S. securities markets exceed a predetermined level or if a foreign market is closed. For valuation purposes, where applicable, quotations of foreign securities in foreign currencies are translated to U.S. dollar equivalents using the foreign exchange quotation in effect. The Government Cash Management Fund values its portfolio securities in accordance with the amortized cost method of valuation under Rule 2a-7 under the 1940 Act. Amortized cost is an approximation of market value of an instrument, whereby the difference between its acquisition cost and market value at maturity is amortized on a straight-line basis over the remaining life of the instrument. The effect of changes in the market value of a security as a result of fluctuating interest rates is not taken into account and thus the amortized cost method of valuation may result in the value of a security being higher or lower than its actual market value. 195 Notes to Financial Statements (continued) FIRST INVESTORS LIFE SERIES FUNDS December 31, 2016 In accordance with Accounting Standards Codification 820 “Fair Value Measurements and Disclosures” (“ASC 820”), investments held by the Funds are carried at “fair value”. As defined by ASC 820, fair value is the price that a fund would receive upon selling an investment in an orderly transaction to an independent buyer in the principal or most advantageous market for the investment under current market conditions. Various inputs are used in determining the value of the Funds’ investments. In addition to defining fair value, ASC 820 established a three-tier hierarchy of inputs to establish a classification of fair value measurements for disclosure purposes. The three-tier hierarchy of inputs is summarized in the three broad Levels listed below: Level 1 – Unadjusted quoted prices in active markets for identical securities that the Fund has the ability to access. Level 2 – Observable inputs other than quoted prices included in Level 1 that are observable for the asset or liability, either directly or indirectly. These inputs may include quoted prices for the identical instrument on an inactive market, prices for similar instruments, interest rates, prepayment speeds, credit risk, yield curves, default rates and similar data. Level 3 – Unobservable inputs for the asset or liability, to the extent relevant observable inputs are not available, representing the Fund’s own assumption about the assumptions a market participant would use in valuing the asset or liability, and would be based on the best information available. Equity securities and options and futures contracts traded on an exchange or the Nasdaq Stock Market are categorized in Level 1 of the fair value hierarchy to the extent that they are actively traded and valuation adjustments are not applied. Foreign securities that are fair valued in the event that fluctuations in U.S. securities markets exceed a predetermined level or if a foreign market is closed are categorized in Level2. Corporate, covered and municipal bonds, asset backed, U.S. Government and U.S. Government Agency securities, pass-through certificates and loan participations are categorized in Level 2 to the extent that the inputs are observable and timely, otherwise they would be categorized in Level 3. Short-term notes that are valued at amortized cost by the Government Cash Management Fund are categorized in Level 2. Restricted securities and securities that are fair valued by the Valuation Committee may be categorized in either Level 2 or Level 3 of the fair value hierarchy depending on the relative significance of the unobservable valuation inputs. The aggregate value by input level, as of December 31, 2016, for each Fund’s investments is included following each Fund’s portfolio of investments. 196 B. Federal Income Tax—No provision has been made for federal income taxes on net income or capital gains since it is the policy of each Fund to continue to comply with the special provisions of the Internal Revenue Code applicable to investment companies, and to make sufficient distributions of income and capital gains (in excess of any available capital loss carryovers), to relieve each Fund from all, or substantially all, federal income taxes. At December 31, 2016, capital loss carryovers were as follows: Not Subject to Expiration Fund Total 2017 2018 Long Term Short Term Covered Call Strategy $ 278,242 $ — $ — $ — $ 278,242 Fund For Income 22,195,447 15,502,053 — 5,435,503 1,257,891 Government 1,006,919 — — 140,669 866,250 International 6,224,564 5,191,811 1,032,753 — — Investment Grade 1,343,040 1,145,101 — 197,939 — Limited Duration High Quality Bond 20,594 — — — 20,594 Opportunity 508,062 — — — 508,062 Total Return 66,830 — — — 66,830 During the year ended December 31, 2016, the following Funds had utilized/expired capital loss carryovers of: Fund Utilized Expired Balanced Income $ $ — Fund For Income — 3,694,844 Government 16,977 — International 5,246,581 — Investment Grade — 684,231 Opportunity 190,490 — Total Return 208,062 — As a result of the passage of the Regulated Investment Company Modernization Act of 2010 (“the Modernization Act of 2010”), losses incurred that year and beyond retain their character as short-term or long-term, have no expiration date and are utilized prior to capital loss carryovers occurring prior to the enactment of the Modernization Act of 2010. The Funds recognize the tax benefits of uncertain tax positions only where the position is “more likely than not” to be sustained assuming examination by tax 197 Notes to Financial Statements (continued) FIRST INVESTORS LIFE SERIES FUNDS December 31, 2016 authorities. Management has analyzed the Funds’ tax positions, and has concluded that no liability for unrecognized tax benefits should be recorded related to uncertain tax positions taken on returns filed for open tax years 2013–2015, or are expected to be taken in the Funds’ 2016 tax returns. The Funds identify their major tax jurisdictions as U.S. Federal, New York State, New York City and foreign jurisdictions where the Funds make significant investments; however, the Funds are not aware of any tax position for which it is reasonably possible that the total amounts of unrecognized tax benefits will change materially in the next twelve months. C. Foreign Currency Translations and Transactions—The accounting records of the International Fund (the “Fund”) are maintained in U.S. dollars. Portfolio securities and other assets and liabilities denominated in foreign currencies are translated into U.S. dollars at the date of valuation. Purchases and sales of investment securities, dividend income and certain expenses are translated to U.S. dollars at the prevailing rates of exchange on the respective dates of such transactions. The Fund does not isolate that portion of gains and losses on investments which is due to changes in foreign exchange rates from that which is due to changes in market prices of the investments. These changes are included with the net realized and unrealized gains and losses from investments. Net realized and unrealized gains and losses on foreign currency transactions include gains and losses from the sales of spot currency transactions and gains and losses on accrued foreign dividends and related withholding taxes. D. Distributions to Shareholders—The Separate Accounts, which own the shares of the Funds, will receive all dividends and other distributions by them. All dividends and distributions are reinvested by the Separate Accounts in additional shares of the distributing Funds. Distributions to shareholders from net investment income and net realized capital gains are generally declared and paid annually on all Funds, except for the Government Cash Management Fund which declares dividends, if any, from the total of net investment income (plus or minus all realized short-term gains and losses on investments) daily and pays monthly. Dividends from net investment income and capital gain distributions are determined in accordance with income tax regulations which may differ from accounting principles generally accepted in the United States of America. These differences are primarily due to differing treatments for capital loss carryforwards, deferral of wash sale losses, late loss deferrals, post-October capital losses, net operating losses and foreign currency transactions. 198 E. Expense Allocation—Expenses directly charged or attributable to a Fund are paid from the assets of that Fund. General expenses of the Trust are allocated among and charged to the assets of each Fund on a fair and equitable basis, which may be based on the relative assets of each Fund or the nature of the services performed and relative applicability to each Fund. F. Use of Estimates—The preparation of the financial statements in conformity with accounting principles generally accepted in the United States of America requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities at the date of the financial statements and the reported amounts of revenue and expense during the reporting period. Actual results could differ from those estimates. G. Other—Security transactions are generally accounted for on the first business day following the date the securities are purchased or sold, except for financial reporting purposes which is trade date. Investments in securities issued on a when-issued or delayed delivery basis are generally reflected in the assets of the Funds on the first business day following the date the securities are purchased and the Funds segregate assets for these transactions. Cost of securities is determined and gains and losses are based on the identified cost basis for securities for both financial statement and federal income tax purposes. Dividend income is recorded on the ex-dividend date or for certain foreign dividends, as soon as the Fund becomes aware of the dividends. Interest income and estimated expenses are accrued daily. Bond discounts and premiums are accreted or amortized using the interest method. Interest income on zero coupon bonds and step bonds is accrued daily at the effective interest rate. Withholding taxes on foreign dividends have been provided in accordance with the Funds’ understanding of the applicable country’s tax rules and rates. The Bank of New York Mellon serves as custodian for the Funds and may provide credits against custodian charges based on uninvested cash balances of the Funds. For the year ended December 31, 2016, the Funds received credits in the amount of $19,282. Certain of the Funds reduced expenses through brokerage service arrangements. For the year ended December 31, 2016, the Balanced Income, Equity Income, Growth & Income, Opportunity, Special Situations and Total Return Funds’ expenses were reduced by a total of $6,209 under these arrangements. 199 Notes to Financial Statements (continued) FIRST INVESTORS LIFE SERIES FUNDS December 31, 2016 2. Trust Shares —The Trust is authorized to issue an unlimited number of shares of beneficial interest without par value. The Trust consists of the Funds listed on the cover page, each of which is a separate and distinct series of the Trust. Shares in the Funds are acquired through the purchase of variable annuity or variable life insurance contracts for which a Fund is an investment option. 3. Security Transactions —For the year ended December 31, 2016, purchases and sales of securities and long-term U.S. Government obligations (excluding U.S. Treasury bills, short-term securities and foreign currencies) were as follows: Long-Term U.S. Securities Government Obligations Cost of Proceeds Cost of Proceeds Fund Purchases of Sales Purchases of Sales Balanced Income $ 8,779,668 $ 5,796,445 $ 425,783 $ 499,701 Covered Call Strategy 16,233,617 6,677,089 — — Equity Income 21,389,765 24,335,015 — — Fund For Income 55,415,118 53,236,063 — — Government 19,307,492 18,964,505 9,240,594 9,090,989 Growth & Income 96,590,048 112,716,860 — — International 47,558,471 48,128,179 — — Investment Grade 26,300,247 23,296,746 987,969 1,446,098 Limited Duration High Quality Bond 7,200,037 4,630,661 140,416 561,440 Opportunity 24,350,644 13,208,671 — — Real Estate 4,535,557 2,472,432 — — Select Growth 33,682,838 30,988,890 — — Special Situations 61,500,473 64,556,464 — — Total Return 25,587,717 22,129,904 711,338 1,611,414 200 At December 31, 2016, aggregate cost and net unrealized appreciation (depreciation) of securities for federal income tax purposes were as follows: Net Gross Gross Unrealized Aggregate Unrealized Unrealized Appreciation Fund Cost Appreciation Depreciation (Depreciation) Balanced Income $ 8,382,569 $ 319,371 $ 152,174 $ 167,197 Covered Call Strategy 9,605,756 617,501 41,786 575,715 Equity Income 83,218,005 33,333,732 1,350,804 31,982,928 Fund For Income 98,480,565 2,916,479 826,618 2,089,861 Government 29,151,565 178,957 619,363 (440,406 ) Growth & Income 294,424,834 186,722,107 8,121,838 178,600,269 International 99,315,632 29,009,912 4,270,705 24,739,207 Investment Grade 63,375,995 879,119 1,514,663 (635,544 ) Limited Duration High Quality Bond 7,718,886 6,846 193,462 (186,616 ) Opportunity 45,876,832 7,807,962 1,544,588 6,263,374 Real Estate 7,274,009 409,043 207,415 201,628 Select Growth 45,521,916 7,754,991 1,340,199 6,414,792 Special Situations 169,201,753 57,752,487 4,467,322 53,285,165 Total Return 37,481,757 3,509,356 955,272 2,554,084 4. Advisory Fee and Other Transactions With Affiliates —Certain officers of the Trust are officers of the Trust’s investment adviser, FIMCO and its transfer agent, Foresters Investor Services, Inc. (“FIS”). Trustees of the Trust who are not officers or directors of FIMCO or its affiliates are remunerated by the Funds. Each Trustee is also reimbursed for out-of-pocket expenses in connection with his or her duties as a Trustee. For the year ended December 31, 2016, total trustee fees accrued by the Funds amounted to $67,734. The Investment Advisory Agreement provides as compensation to FIMCO for each Fund, an annual fee, payable monthly, at the rate of .75% on the first $250 million of each Fund’s average daily net assets, .72% on the next $250 million, .69% on the next $250 million, .66% on the next $500 million, declining by .02% on each $500 million thereafter, down to .60% on average daily net assets over $2.25 billion. For the year ended December 31, 2016, FIMCO has voluntarily waived advisory fees in the amount of $10,169 on Balanced Income Fund, $45,073 on Government Fund, $95,792 on Investment Grade Fund and $10,134 on Limited Duration High Quality Bond Fund in order to limit the advisory fees on these Funds to .60% of their average daily net assets. During the year ended December 31, 2016, FIMCO has voluntarily waived advisory fees in the amount of $23,694 on Government Cash Management Fund and FIMCO 201 Notes to Financial Statements (continued) FIRST INVESTORS LIFE SERIES FUNDS December 31, 2016 has voluntarily assumed $55,028 in advisory fees and $2,781 of other expenses to prevent a negative yield on the Fund’s shares. For the year ended December 31, 2016, total advisory fees accrued to FIMCO were $9,361,583 of which $239,890 was voluntarily waived by FIMCO as noted above. Effective May 2, 2016 (commencement of operations), Ziegler Capital Management, LLC serves as investment subadviser to Covered Call Strategy Fund. Muzinich & Co., Inc. serves as investment subadviser to Fund For Income, Vontobel Asset Management, Inc. serves as investment subadviser to International Fund and Smith Asset Management Group, L.P. serves as investment subadviser to Select Growth Fund. The subadvisers are paid by FIMCO and not by the Funds. 5. Restricted Securities —Certain restricted securities are exempt from the registration requirements under Rule 144A of the Securities Act of 1933 and may only be sold to qualified institutional investors. Unless otherwise noted, 144A securities are deemed to be liquid. At December 31, 2016, the Fund For Income held one hundred sixty-eight 144A securities with an aggregate value of $41,841,164 representing 41.3% of the Fund’s net assets, the Government Fund held one 144A security with a value of $11,704 representing .0% of the Fund’s net assets, the Investment Grade Fund held sixteen 144A securities with an aggregate value of $6,250,553 representing 9.8% of the Fund’s net assets, the Limited Duration High Quality Bond Fund held ten 144A securities with an aggregate value of $1,352,412 representing 17.3% of the Fund’s net assets and the Total Return Fund held eleven 144A securities with an aggregate value of $1,230,529 representing 3.0% of the Fund’s net assets. Certain restricted securities are exempt from the registration requirements under Section 4(2) of the Securities Act of 1933 and may only be sold to qualified investors. Unless otherwise noted, these Section 4(2) securities are deemed to be liquid. At December 31, 2016, the Total Return Fund held one Section 4(2) security with a value of $349,343 representing .9% of the Fund’s net assets. These securities are valued as set forth in Note 1A. 6. Derivatives —Some of the Funds may invest in various derivatives. A derivative is a financial instrument which has a value that is based on – or “derived from” – the values of other assets, reference rates, or indices. The Funds may invest in derivatives for hedging purposes. Derivatives may relate to a wide variety of underlying references, such as commodities, stocks, bonds, interest rates, currency exchange rates, and related indices. Derivatives include futures contracts and options on futures contracts, forward-commitment transactions, options on securities, caps, floors, collars, swap contracts, and other financial instruments. Some derivatives, such as futures contracts and certain options, are traded on U.S. commodity and securities exchanges, while other derivatives, such as 202 swap contracts, are privately negotiated and entered into in the over-the-counter market (“OTC”). The risks associated with the use of derivatives are different from, or possibly greater than, the risks associated with investing directly in securities and other traditional investments. The use of a derivative involves the risk that a loss may be sustained as a result of the insolvency or bankruptcy of the other party to the contract (usually referred to as a “counterparty”) or the failure of the counterparty to make required payments or otherwise comply with the terms of the contract. Additionally, the use of credit derivatives can result in losses if the Adviser does not correctly evaluate the creditworthiness of the issuer on which the credit derivative is based. Derivatives may be subject to liquidity risk, which exists when a particular derivative is difficult to purchase or sell. If a derivative transaction is particularly large or if the relevant market is illiquid (as is the case with many OTC derivatives), it may not be possible to initiate a transaction or liquidate a position at an advantageous time or price. Derivatives may be subject to pricing or “basis” risk, which exists when a particular derivative becomes extraordinarily expensive relative to historical prices or the prices of corresponding cash market instruments. Under certain market conditions, it may not be economically feasible to initiate a transaction or liquidate a position in time to avoid a loss or take advantage of an opportunity. Because many derivatives have leverage or borrowing components, adverse changes in the value or level of the underlying asset, reference rate, or index can result in a loss substantially greater than the amount invested in the derivative itself. Certain derivatives have the potential for unlimited loss, regardless of the size of the initial investment. Like most other investments, derivative instruments are subject to the risk that the market value of the instrument will change in a way detrimental to the Funds’ interest. The Funds bear the risk that the Adviser will incorrectly forecast future market trends or the values of assets, reference rates, indices, or other financial or economic factors in establishing derivative positions for the Funds. If the Adviser attempts to use a derivative as a hedge against, or as a substitute for, a portfolio investment, the Funds will be exposed to the risk that the derivative will have or will develop an imperfect or no correlation with the portfolio investment. This could cause substantial losses for the Funds. While hedging strategies involving derivative instruments can reduce the risk of loss, they can also reduce the opportunity for gain or even result in losses by offsetting favorable price movements in other investments. Many derivatives, in particular OTC derivatives, are complex and often valued subjectively. Improper valuations can result in increased cash payment requirements to counterparties or a loss of value to the Funds. 203 Notes to Financial Statements (continued) FIRST INVESTORS LIFE SERIES FUNDS December 31, 2016 The following provides more information on specific types of derivatives and activity in the Funds. The use of derivative instruments by certain of the Funds for the year ended December 31, 2016 was related to the use of written options, as discussed furtherbelow. Options Contracts —Some of the Funds may write covered call options on securities, derivative instruments, or currencies the Funds own or in which it may invest. Writing call options tends to decrease the Funds’ exposure to the underlying instrument. When a Fund writes a call option, an amount equal to the premium received is recorded as a liability and subsequently marked to market to reflect the current value of the option written. These liabilities are reflected as written options outstanding in the Statement of Assets and Liabilities. Payments received or made, if any, from writing options with premiums to be determined on a future date are reflected as such on the Statement of Assets and Liabilities. Premiums received from writing options which expire are treated as realized gains. Premiums received from writing options which are exercised or closed are added to the proceeds or offset against amounts paid on the underlying future, swap, security or currency transaction to determine the realized gain or loss. A Fund, as a writer of an option, has no control over whether the underlying future, swap, security or currency may be sold (call) or purchased (put) and, as a result, bears the market risk of an unfavorable change in the price of the future, swap, security or currency underlying the written option. The risk exists that the Funds may not be able to enter into a closing transaction because of an illiquid market. Some of the Funds may also purchase call options. Purchasing call options tends to increase a Fund’s exposure to the underlying instrument. A Fund pays a premium which is included in its Statement of Assets and Liabilities as an investment and subsequently marked to market to reflect the current value of the option. Premiums paid for purchasing options which expire are treated as realized losses. The risk associated with purchasing put and call options is limited to the premium paid. Premiums paid for purchasing options which are exercised or closed are added to the amounts paid or offset against the proceeds on the underlying future, swap, security or currency transaction to determine the realized gain or loss. 204 The premium amount and the number of option contracts written by the Funds during the year ended December 31, 2016, were as follows: Covered Call Strategy* Equity Income Number of Premium Number of Premium Contracts Amount Contracts Amount Options outstanding at beginning of period — $ — — $ — Call options written (7,051 ) (1,039,259 ) (637 ) (51,671 ) Options exercised 123 18,618 226 22,860 Option purchased to cover 4,687 726,694 — — Option expirations 842 84,645 411 28,811 Balance at December 31, 2016 (1,399 ) $ (209,302 ) — $ — * From May 2, 2016 (commencement of operations) Derivative Investment Holdings Categorized by Risk Exposure — The following table sets forth the fair value and the location in the Statement of Assets and Liabilities of the Funds’ derivative contracts by primary risk exposure as of December 31, 2016: Asset derivatives Liability derivatives Statement of Assets and Statement of Assets and Risk exposure category Liabilities location Value Liabilities location Value Equity Contracts: Covered Call Strategy N/A N/A Written options, at value $ (182,297) Equity Income N/A N/A Written options, at value $ — The following table sets forth the Funds’ realized gain (loss), as reflected in the Statement of Operations, by primary risk exposure and by type of derivative contract for the year ended December 31, 2016: Risk exposure category Written options Equity contracts: Covered Call Strategy $ (327,470) Equity Income $ 205 Notes to Financial Statements (continued) FIRST INVESTORS LIFE SERIES FUNDS December 31, 2016 The following table sets forth the Funds’ change in unrealized appreciation/(depreciation) by primary risk exposure and by type of derivative contract for the year ended December 31, 2016: Risk exposure category Covered Call Strategy Equity Income Option contracts $ 27,005 $ — Interest Rate Futures Contracts —The Funds may enter into interest rate futures contracts on U.S. Treasury obligations and options thereon that are traded on a U.S. exchange. An interest rate futures contract provides for the future sale by one party and the purchase by another party of a specified amount of a particular financial instrument (debt security) at a specified price, date, time and place. Such investments may be used for, among other purposes, the purpose of hedging against changes in the value of a Fund’s portfolio securities due to anticipated changes in interest rates and market conditions. A public market exists for interest rate futures contracts covering a number of debt securities, including long-term U.S. Treasury Bonds, 10-year U.S. Treasury Notes and three-month U.S. Treasury Bills. No price is paid upon entering into futures contracts. Instead, upon entering into a futures contract, the Funds are required to deposit with their custodian in a segregated account in the name of the futures broker through which the transaction is effected an amount of cash or U.S. Government securities generally equal to 3%-5% or less of the contract value. This amount is known as “initial margin.” An option on an interest rate futures contract generally gives the purchaser the right, in return for the premium paid, to assume a position in a futures contract at a specified exercise price at any time prior to the expiration date of the option. The Funds may purchase put and call options on interest rate futures contracts on U.S. Treasury obligations which are traded on a U.S. exchange as a hedge against changes in interest rates, and may enter into closing transactions with respect to such options to terminate existing positions. There is no guarantee such closing transactions can be effected. When writing a call or put option on a futures contract, margin also must be deposited in accordance with applicable exchange rules. Initial margin on futures contracts is in the nature of a performance bond or good-faith deposit that is returned to a Fund upon termination of the transaction, assuming all obligations have been satisfied. Under certain circumstances, such as periods of high volatility, a Fund may be required by an exchange to increase the level of its initial margin payment. Subsequent payments, called “variation margin,” to and from the broker, are made on a 206 daily basis as the value of the futures position varies, a process known as “marking to market.” Variation margin does not involve borrowing to finance the futures transactions, but rather represents a daily settlement of a Fund’s obligation to or from a clearing organization. A Fund is also obligated to make initial and variation margin payments when it writes options on futures contracts. To the extent that a Fund participates in the futures or options markets, it will incur investment risks and transaction costs to which it would not be subject absent the use of these strategies. The use of these strategies involves certain special risks, including: (1) dependence on the ability of the Funds’ investment adviser, FIMCO to predict correctly movements in the direction of interest rates and securities prices; (2) imperfect correlation between the price of futures contracts and options thereon and movements in the prices of the securities or currencies being hedged; (3) the fact that skills needed to use these strategies are different from those needed to select portfolio securities; (4) the leverage (if any) that is created by investing in the option or futures contract; and (5) the possible absence of a liquid secondary market for any particular instrument at any time. If FIMCO’s prediction of movements in the direction of the securities and interest rate markets is inaccurate, the adverse consequences to that Fund may leave it in a worse position than if such strategies were not used. Derivatives may be difficult to sell, unwind or value. The following table summarizes the value of the Funds’ interest rate futures contracts held as of December 31, 2016, and the related location in the accompanying Statement of Operations. Statement of Operations Location Unrealized appreciation Interest Rate Futures in value of investments Balanced Income $ 3,029 The amount of realized gains and losses on interest rate futures contracts recognized by the Funds in the accompanying Statement of Operations for the year ended December 31, 2016 are summarized in the following table: Statement of Operations Realized Gain (Loss) Interest Rate Futures Contracts Balanced Income $ 207 Notes to Financial Statements (continued) FIRST INVESTORS LIFE SERIES FUNDS December 31, 2016 7. High Yield Credit Risk —The investments of Fund For Income and Investment Grade Fund in high yield securities, whether rated or unrated, may be considered speculative and subject to greater market fluctuations and risks of loss of income and principal than lower-yielding, higher-rated, fixed-income securities. The risk of loss due to default by the issuer may be significantly greater for the holders of high-yielding securities, because such securities are generally unsecured and are often subordinated to other creditors of the issuer. 8. Tax Components of Capital and Distributions to Shareholders —The tax character of distributions declared for the years ended December 31, 2016 and 2015 were as follows: Distributions Distributions Declared in 2016 Declared in 2015 Ordinary Long-Term Ordinary Long-Term Fund Income Capital Gain Total Income Capital Gain Total Equity Income $ 2,153,046 $ 3,734,490 $ 5,887,536 $ 1,821,769 $ 3,844,993 $ 5,666,762 Fund For Income 5,391,490 — 5,391,490 5,371,141 — 5,371,141 Government 637,207 — 637,207 691,893 — 691,893 Growth & Income 6,459,887 21,983,908 28,443,795 8,384,208 22,998,655 31,382,863 International 1,623,198 — 1,623,198 1,462,160 — 1,462,160 Investment Grade 2,594,609 — 2,594,609 2,627,252 — 2,627,252 Limited Duration High Quality Bond 58,111 — 58,111 — — — Opportunity 185,108 — 185,108 60,301 — 60,301 Real Estate 54,199 17,458 71,657 — — — Select Growth 302,470 3,354,825 3,657,295 383,817 2,176,793 2,560,610 Special Situations 1,100,614 13,593,030 14,693,644 1,466,726 9,034,255 10,500,981 Total Return 540,341 — 540,341 305,447 — 305,447 208 As of December 31, 2016, the components of distributable earnings (deficit) on a tax basis were as follows: Total Undistributed Accumulated Capital Other Unrealized Distributable Ordinary Capital Loss Accumulated Appreciation Earnings Fund Income Gains Carryover Losses * (Depreciation ) (Deficit )** Balanced Income $ 197,362 $ 2,883 $ — $ — $ 170,228 † $ 370,473 Covered Call Strategy 44,665 — (278,242 ) — 602,720 †† 369,143 Equity Income 2,522,508 2,515,898 — — 31,982,928 37,021,334 Fund For Income 5,236,834 — (22,195,447 ) — 2,089,861 (14,868,752 ) Government 565,319 — (1,006,919 ) — (440,406 ) (882,006 ) Growth & Income 9,371,665 17,004,002 — — 178,600,269 204,975,936 International 1,560,120 — (6,224,564 ) — 24,703,898 ††† 20,039,454 Investment Grade 2,510,120 — (1,343,040 ) — (635,544 ) 531,536 Limited Duration High Quality Bond 144,073 — (20,594 ) — (186,616 ) (63,137 ) Opportunity 372,099 — (508,062 ) — 6,263,374 6,127,411 Real Estate 211,444 74,910 — — 201,628 487,982 Select Growth 301,574 5,700,391 — — 6,414,792 12,416,757 Special Situations 2,139,310 2,798,475 — — 53,285,165 58,222,950 Total Return 682,823 — (66,830 ) — 2,554,084 3,170,077 *Other accumulated losses consist of post-October loss deferrals and capital loss carryovers that cannot yet be utilized. **Differences between book distributable earnings and tax distributable earnings consist primarily of wash sales, foreign currency transactions and amortization of bond premium and discounts. † Includes futures appreciation for Balanced Income Fund in the amount of $3,031. †† Includes options appreciation for Covered Call Strategy Fund in the amount of $27,005. †† † Includes currency depreciation for International Fund in the amount of $35,309. For the year ended December 31, 2016, the following reclassifications were made to reflect permanent differences between book and tax reporting which are primarily due to the differences between book and tax treatment of investments in real estate investment trusts, bond premium amortization, foreign currency transactions, paydowns on securities and expiration of capital loss carryovers. Undistributed Accumulated Capital Ordinary Capital Fund Paid In Income Gains (Losses ) Balanced Income $ — $ 1,681 $ (1,681 ) Fund For Income (3,694,844 ) 699,004 2,995,840 Government — 149,994 (149,994 ) International — (110,710 ) 110,710 Investment Grade (684,232 ) 306,800 377,432 Limited Duration High Quality Bond — 91,394 (91,394 ) Total Return — 62,697 (62,697 ) 209 Notes to Financial Statements (continued) FIRST INVESTORS LIFE SERIES FUNDS December 31, 2016 9. Litigation —The Blue Chip and Equity Income Funds have been named, and have received notice that they may be putative members of the proposed defendant class of shareholders, in a lawsuit filed in the United States Bankruptcy Court for the District of Delaware on November 1, 2010, by the Official Committee of Unsecured Creditors of Tribune Company (the “Committee”). The Committee is seeking to recover all payments made to beneficial owners of common stock in connection with a leveraged buyout of the Tribune Company (“LBO”), including payments made in connection with a 2007 tender offer into which the Blue Chip and Equity Income Funds tendered their shares of common stock of the Tribune Company. On December 9, 2011, the Blue Chip Fund was reorganized into the Growth & Income Fund pursuant to a Plan of Reorganization and Termination, whereby all of the assets of the Blue Chip Fund were transferred to the Growth & Income Fund, the Growth & Income Fund assumed all of the liabilities of the Blue Chip Fund, including any contingent liabilities with respect to pending or threatened litigation or actions, and shareholders of Blue Chip Fund became shareholders of Growth & Income Fund. The adversary proceeding brought by the Committee has been transferred to the Southern District of New York and administratively consolidated with other similar suits as discussed below. In addition, on June 2, 2011, the Blue Chip and Equity Income Funds were named as defendants in a lawsuit brought in connection with the Tribune Company’s LBO by Deutsche Bank Trust Company Americas, in its capacity as successor indenture trustee for a certain series of Senior Notes, Law Debenture Trust Company of New York, in its capacity as successor indenture trustee for a certain series of Senior Notes, and Wilmington Trust Company, in its capacity as successor indenture trustee for the PHONES Notes (together, the “Bondholder Plaintiffs”) in the Supreme Court of the State of New York. The Blue Chip and Equity Income Funds have also been named in a similar suit filed on behalf of participants in Tribune defined-compensation plans (the “Retiree Plaintiffs”). As with the Bondholder Plaintiffs and the Committee, the Retiree Plaintiffs seek to recover payments of the proceeds of the LBO. (All of these suits have been removed to the United States District Court for the Southern District of New York and administratively consolidated with other substantially similar suits against other former Tribune shareholders (the “MDL Proceeding”)). On September 23, 2013, the Judge in the MDL Proceeding dismissed various state law constructive fraudulent transfer suits, resulting in the Funds being dismissed from the Bondholder and Retiree Plaintiffs’ actions. On March 24, 2016, the Second Circuit Court of Appeals affirmed the MDL Judge’s dismissal of the various state law constructive fraudulent transfer suits. Absent a reversal by the full Second Circuit or the U.S. Supreme Court, that lawsuit is now ended. On January 9, 2017, the Tribune MDL judge granted the defendants’ motion to dismiss the Committee lawsuit alleging a single claim for intentional fraudulent transfer. An appeal of 210 that decision to the Second Circuit is expected, but has not yet been made. The extent of the Funds’ potential liability in any such actions has not been determined. The Funds have been advised by counsel that the Funds could be held liable to return all or part of the proceeds received in any of these actions, as well as interest and court costs, even though the Funds had no knowledge of, or participation in, any misconduct. The Equity Income Fund received proceeds of $376,754 in connection with the LBO, representing 0.32% of its net assets as of December 31, 2016. The Blue Chip Fund received proceeds of $288,456 in connection with the LBO, representing 0.06% of the net assets of Growth & Income Fund as of December 31, 2016. The Equity Income and Growth & Income Funds cannot predict the outcomes of these proceedings, and thus have not accrued any of the amounts sought in the various actions in the accompanying financial statements. 10. Conversion of Cash Management Fund to Government Cash Management Fund —Effective October 3, 2016, the name of the First Investors Cash Management Fund changed to the First Investors Government Cash Management Fund and the Fund converted to a “government money market fund” as defined in Rule 2a-7 under the Investment Company Act of 1940. As a government money market fund, the Fund has a policy to invest at least 99.5% of its total assets in U.S. Government Securities, cash and/or repurchase agreements that are collateralized fully by cash and/or U.S. Government Securities. In addition, under normal circumstances, the Fund has a policy invest, under normal circumstances, at least 80% of its net assets, including any borrowings for investment purposes, in U.S. Government Securities and repurchase agreement collateralized fully by cash or U.S. Government Securities. 11. Subsequent Events —Subsequent events occurring after December 31, 2016 have been evaluated for potential impact to this report through the date the financial statements were issued. There were no subsequent events to report that would have a material impact on the Funds’ financial statements. 211 Financial Highlights FIRST INVESTORS LIFE SERIES FUNDS The following table sets forth the per share operating performance data for a trust share outstanding, total return, ratios to average net assets and other supplemental data for each year ended December 31 except as otherwise indicated. P E R S H A R E D A T A R A T I O S S U P P L E M E N T A L D A T A Less Distributions Ratio to Average Net Investment Operations from Ratio to Average Assets Before Expenses Net Asset Net Realized Net Asset Net Assets ** Waived or Assumed Value, Net and Unrealized Total from Net Net Value, Net Assets Expenses Net Net Portfolio Beginning Investment Gain (Loss) on Investment Investment Realized Total End Total End of Period Before Fee Investment Investment Turnover of Period Income Investments Operations Income Gains Distributions of Period Return * (in millions) Credits *** Income (Loss) Expenses *** Income (Loss) Rate BALANCED INCOME FUND 2015(d) $10.00 $ — (a) $(.17 ) $(.17 ) — — — $9.83 (1.70 )%†† $ 5 3.10 %† (.70 )%† 3.25 %† (.85 )%† 26 %†† 2016 9.83 .13 (a) .53 .66 — — — 10.49 6.71 9 1.51 1.31 1.66 1.16 101 COVERED CALL STRATEGY FUND 2016(c) $10.00 $ .07 (a) $ .46 $ .53 — — — $10.53 5.30 %†† $ 10 1.73 %† .97 %† N/A N/A 96 %†† EQUITY INCOME FUND (j) 2012 $14.99 $.38 $1.29 $1.67 $.30 $— $ .30 $16.36 11.20 % $ 74 .87 % 2.37 % N/A N/A 39 % 2013 16.36 .36 4.55 4.91 .38 — .38 20.89 30.53 99 .82 1.97 N/A N/A 31 2014 20.89 .35 1.28 1.63 .36 .87 1.23 21.29 8.26 110 .81 1.76 N/A N/A 25 2015 21.29 .40 (a) (.58 ) (.18 ) .35 .75 1.10 20.01 (1.03 ) 107 .81 1.97 N/A N/A 24 2016 20.01 .42 (a) 2.03 2.45 .40 .70 1.10 21.36 13.28 117 .81 2.09 N/A N/A 20 FUND FOR INCOME (i) 2012 $ 6.42 $.41 $ .42 $ .83 $.44 — $ .44 $ 6.81 13.51 % $ 84 .88 % 6.11 % N/A N/A 61 % 2013 6.81 .36 .09 .45 .42 — .42 6.84 6.88 95 .88 5.37 N/A N/A 56 2014 6.84 .34 (.28 ) .06 .37 — .37 6.53 .79 99 .85 4.88 N/A N/A 41 2015 6.53 .30 (a) (.40 ) (.10 ) .36 — .36 6.07 (1.85 ) 95 .86 4.86 N/A N/A 45 2016 6.07 .30 (a) .34 .64 .35 — .35 6.36 11.12 101 .89 4.85 N/A N/A 56 GOVERNMENT FUND 2012 $10.53 $.20 $ — $ .20 $.31 — $.31 $10.42 1.95 % $ 32 .75 % 2.10 % .90 % 1.95 % 46 % 2013 10.42 .18 (.43 ) (.25 ) .27 — .27 9.90 (2.47 ) 30 .76 1.76 .91 1.61 118 2014 9.90 .18 .13 .31 .26 — .26 9.95 3.14 31 .74 1.82 .89 1.67 103 2015 9.95 .16 (a) (.15 ) .01 .23 — .23 9.73 .04 30 .75 1.62 .90 1.47 87 2016 9.73 .14 (a) (.09 ) .05 .21 — .21 9.57 .48 29 .75 1.38 .90 1.23 95 212 213 Financial Highlights (continued) FIRST INVESTORS LIFE SERIES FUNDS P E R S H A R E D A T A R A T I O S S U P P L E M E N T A LD A T A Less Distributions Ratio to Average Net Investment Operations from Ratio to Average Assets Before Expenses Net Assets ** Waived or Assumed Net Asset Net Net Realized Net Asset Net Value, Investment and Unrealized Total from Net Net Value, Net Assets Expenses Net Investment Portfolio Beginning Income Gain (Loss) on Investment Investment Realized Total End Total End of Period Before Fee Investment Income Turnover of Period (Loss) Investments Operations Income Gains Distributions of Period Return * (in millions) Credits *** Income (Loss) Expenses *** (Loss) Rate GOVERNMENT CASH MANAGEMENT FUND 2012 $ 1.00 — $ 1.00 .00 % $12 .12 %(b) .00 % .99 % (.87 ) % N/A 2013 1.00 — 1.00 .00 11 .10 (b) .00 .99 (.89 ) N/A 2014 1.00 — 1.00 .00 10 .08 (b) .00 .99 (.91 ) N/A 2015 1.00 — (a) — 1.00 .00 14 .13 (b) .00 1.09 (.96 ) N/A 2016 1.00 — (a) — 1.00 .00 10 .38 (b) .00 1.15 (.78 ) N/A GROWTH & INCOME FUND 2012 $28.56 $.61 $ 4.35 $ 4.96 $.44 $ — $ .44 $33.08 17.45 % $357 .80 % 1.87 % N/A N/A 21 % 2013 33.08 .53 11.89 12.42 .61 — .61 44.89 38.06 474 .79 1.34 N/A N/A 23 2014 44.89 .54 2.82 3.36 .53 .29 .82 47.43 7.65 493 .78 1.18 N/A N/A 21 2015 47.43 .60 (a) (1.87 ) (1.27 ) .55 2.50 3.05 43.11 (3.12 ) 457 .78 1.33 N/A N/A 23 2016 43.11 .69 (a) 3.08 3.77 .61 2.09 2.70 44.18 9.88 475 .79 1.67 N/A N/A 21 INTERNATIONAL FUND 2012 $16.44 $.28 $ 3.12 $ 3.40 $.27 — $ .27 $19.57 20.85 % $122 .94 % 1.53 % N/A N/A 41 % 2013 19.57 .24 1.08 1.32 .27 — .27 20.62 6.77 128 .92 1.21 N/A N/A 35 2014 20.62 .23 .26 .49 .23 — .23 20.88 2.39 131 .92 1.10 N/A N/A 28 2015 20.88 .26 (a) .47 .73 .23 — .23 21.38 3.49 134 .87 1.22 N/A N/A 27 2016 21.38 .27 (a) (1.17 ) (.90 ) .26 — .26 20.22 (4.20 ) 124 .87 1.28 N/A N/A 37 INVESTMENT GRADE FUND 2012 $10.86 $.43 $ .76 $ 1.19 $.48 — $ .48 $11.57 11.23 % $ 57 .70 % 3.73 % .85 3.58 28 % 2013 11.57 .42 (.51 ) (.09 ) .45 — .45 11.03 (.80 ) 59 .70 3.49 .85 3.34 39 2014 11.03 .42 .21 .63 .46 — .46 11.20 5.86 63 .69 2.78 .84 2.63 45 2015 11.20 .34 (a) (.37 ) (.03 ) .47 — .47 10.70 (.35 ) 62 .68 3.12 .83 2.97 37 2016 10.70 .33 (a) .15 .48 .45 — .45 10.73 4.65 64 .68 3.02 .83 2.87 40 LIMITED DURATION HIGH QUALITY BOND FUND 2014(f) $10.00 $(.13 ) $ (.13 ) $ (.26 ) $— — $— $ 9.74 (2.60 )%†† $ 3 5.82 %† (4.25 )%† 5.97 %† (4.40 )%† 11 %†† 2015 9.74 .01 (a) (.06 ) (.05 ) — — — 9.69 (.51 ) 6 1.44 .11 1.59 (.04 ) 94 2016 9.69 (.03 )(a) .09 .06 .09 — .09 9.66 .64 8 1.06 (.34 ) 1.21 (.49 ) 78 214 215 Financial Highlights (continued) FIRST INVESTORS LIFE SERIES FUNDS P E R S H A R E D A T A R A T I O S S U P P L E M E N T A L D A T A Less Distributions Ratio to Average Net Investment Operations from Ratio to Average Assets Before Expenses Net Asset ** Waived or Assumed Net Asset Net Net Realized Net Asset Value, Investment and Unrealized Total from Net Net Value, Net Assets Expenses Net Net Portfolio Beginning Income Gain (Loss) on Investment Investment Realized Total End Total End of Period Before Fee Investment Investment Turnover of Period (Loss) Investments Operations Income Gains Distributions of Period Return * (in millions) Credits *** Income (Loss ) Expenses *** Income Rate OPPORTUNITY FUND 2012(g) $10.00 $(.05 ) $ .11 $.06 $— $ — $ — $10.06 .60 %†† $1 16.84 %† (13.27 )%† N/A N/A 0 %†† 2013 10.06 (.04 ) 4.06 4.02 — — — 14.08 39.96 14 2.28 (.79 ) N/A N/A 32 2014 14.08 .03 .78 .81 — .01 .01 14.88 5.73 27 1.01 .31 N/A N/A 31 2015 14.88 .08 (a) (.20 ) (.12 ) .03 — .03 14.73 (.81 ) 40 .89 .53 N/A N/A 45 2016 14.73 .12 (a) 1.09 1.21 .07 — .07 15.87 8.26 53 .87 .83 N/A N/A 31 REAL ESTATE FUND 2015(e) $10.00 $.09 (a) $ .06 $ .15 $— $ — $ — $10.15 1.50 %†† $5 2.27 %† 1.40 %† N/A N/A 17 %†† 2016 $10.15 .18 (a) .48 .66 .07 .06 .13 10.68 6.57 8 1.34 1.72 N/A N/A 39 SELECT GROWTH FUND 2012 $ 8.46 $.05 $1.08 $1.13 $.01 — $ .01 $ 9.58 13.30 % $24 .87 % .61 % N/A N/A 52 % 2013 9.58 .04 3.12 3.16 .05 — .05 12.69 33.15 35 .85 .43 N/A N/A 64 2014 12.69 .05 1.66 1.71 .05 .01 .06 14.34 13.53 44 .83 .43 N/A N/A 37 2015 14.34 .09 (a) .38 .47 .05 .78 .83 13.98 3.21 48 .83 .65 N/A N/A 43 2016 13.98 .08 (a) .36 .44 .09 .96 1.05 13.37 4.04 52 .83 .61 N/A N/A 64 SPECIAL SITUATIONS FUND (h) 2012 $31.94 $.34 $2.88 $3.22 $.20 $3.39 $3.59 $31.57 10.01 % $160 .81 % 1.07 % N/A N/A 61 % 2013 31.57 .19 9.11 9.30 .34 1.56 1.90 38.97 30.88 201 .82 .53 N/A N/A 108 2014 38.97 .22 1.82 2.04 .18 6.61 6.79 34.22 6.30 209 .80 .66 N/A N/A 41 2015 34.22 .18 (a) (.27 ) (.09 ) .22 1.51 1.73 32.40 (.52 ) 202 .80 .52 N/A N/A 46 2016 32.40 .33 (a) 4.28 4.61 .18 2.19 2.37 34.64 16.10 224 .81 1.06 N/A N/A 31 216 217 Financial Highlights (continued) FIRST INVESTORS LIFE SERIES FUNDS P E RS H A R E D A T A R A T I O S S U P P L E M E N T A L D A T A Less Distributions Ratio to Average Net Investment Operations from Ratio to Average Assets Before Expenses Net Asset ** Waived or Assumed Net Asset Net Net Realized Net Asset Value, Investment and Unrealized Total from Net Net Value, Net Assets Expenses Net Net Portfolio Beginning Income Gain (Loss) on Investment Investment Realized Total End Total End of Period Before Fee Investment Investment Turnover of Period (Loss) Investments Operations Income Gains Distributions of Period Return * (in millions) Credits *** Income (Loss) Expenses *** Income Rate TOTAL RETURN FUND 2012(d) $10.00 $(.05 ) $(.02 ) $(.07 ) $— — $— $ 9.93 (.70 )%†† $1 16.99 %† (14.84 )%† N/A N/A 64 %†† 2013 9.93 — 1.69 1.69 — — — 11.62 17.02 13 1.93 .16 N/A N/A 14 2014 11.62 .09 .60 .69 .01 — .01 12.30 5.97 29 .96 .96 N/A N/A 53 2015 12.30 .15 (a) (.34 ) (.19 ) .13 — .13 11.98 (1.61 ) 37 .89 1.20 N/A N/A 39 2016 11.98 .18 (a) .59 .77 .17 — .17 12.58 6.62 40 .89 1.45 N/A N/A 67 * The effect of fees and charges incurred at the separate account level are not reflected in these performance figures. ** Net of expenses waived or assumed by the investment adviser (Note 4). *** The ratios do not include a reduction of expenses from cash balances maintained with the Bank of New York Mellon or from brokerage service arrangements (Note 1G). † Annualized †† Not annualized (a) Based on average shares during the period. (b) For each of the periods shown, FIMCO voluntarily waived advisory fees to limit the Fund’s overall expense ratio to .60% and waived additional advisory fees and assumed other expenses to prevent a negative yield on the Funds’ shares (Note 4). (c) For the period May 2, 2016 (commencement of operations) to December 31, 2016. (d) For the period November 2, 2015 (commencement of operations) to December 31, 2015. (e) For the period May 1, 2015 (commencement of operations) to December 31, 2015. (f) For the period July 1, 2014 (commencement of operations) to December 31, 2014. (g) For the period December 17, 2012 (commencement of operations) to December 31, 2012. (h) Prior to December 17, 2012, known as Discovery Fund. (i) Prior to December 17, 2012, known as High Yield Fund. (j) Prior to September 4, 2012, known as Value Fund. 218 See notes to financial statements 219 Report of Independent Registered Public Accounting Firm To the Shareholders and Board of Trustees of First Investors Life Series Funds We have audited the accompanying statements of assets and liabilities of the fifteen Funds comprising First Investors Life Series Funds, including the portfolios of investments, as of December 31, 2016, the related statements of operations for the year then ended, the statements of changes in net assets for each of the periods indicated thereon, and the financial highlights for each of the periods indicated thereon. These financial statements and financial highlights are the responsibility of the Life Series Funds’ management. Our responsibility is to express an opinion on these financial statements and financial highlights based on our audits. We conducted our audits in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements and financial highlights are free of material misstatement. The Funds are not required to have, nor were we engaged to perform, an audit of the Funds’ internal control over financial reporting. Our audits included consideration of internal control over financial reporting as a basis for designing audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the Funds’ internal control over financial reporting. Accordingly, we express no such opinion. An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements. Our procedures included confirmation of securities owned as of December 31, 2016, by correspondence with the custodian, brokers and agent banks. Where brokers or agent banks have not replied to our confirmation requests, we have carried out other appropriate auditing procedures. An audit also includes assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation. We believe that our audits provide a reasonable basis for our opinion. In our opinion, the financial statements and financial highlights referred to above present fairly, in all material respects, the financial position of each of the fourteen Funds comprising First Investors Life Series Funds, as of December 31, 2016, and the results of their operations, changes in their net assets, and their financial highlights for the periods presented, in conformity with accounting principles generally accepted in the United States of America. Tait, Weller & Baker LLP Philadelphia, Pennsylvania February 27, 2017 220 FIRST INVESTORS LIFE SERIES FUNDS Trustees and Officers * Length of Time Served Number of Other Position(s) (including with Portfolios in Trusteeships/ Name, Year of Birth Held with Predecessor Fund Complex Directorships and Address Funds Funds) Overseen Held DISINTERESTED TRUSTEES Susan E. Artmann (1954) Trustee Since 11/1/12 50 None c/o First Investors Funds, Legal Department 40 Wall Street New York, NY 10005 Principal Occupation During Past 5 Years: Retired. Executive Vice President and Chief Financial Officer of HSBC Insurance North America (2012-2013); Executive Vice President and President (2008-2011) of HSBC Taxpayer Financial Services. Mary J. Barneby (1952) Trustee Since 11/1/12 50 None c/o First Investors Funds, Legal Department 40 Wall Street New York, NY 10005 Principal Occupation During Past 5 Years: Chief Executive Officer, Girl Scouts of Connecticut (since October 2012); Executive Director of UBS Financial Services, Inc. and Head of Stamford Private Wealth Office (2002-2012). Charles R. Barton, III (1965) Trustee Since 1/1/06 50 None c/o First Investors Funds, Legal Department 40 Wall Street New York, NY 10005 Principal Occupation During Past 5 Years: Chief Operating Officer (since 2007), Board Director (since 1989, currently Ex-Officio) and Trustee (since 1994) of The Barton Group/Barton Mines Corporation (mining and industrial abrasives distribution); President of Noe Pierson Corporation (land holding and management services provider) (since 2004). Arthur M. Scutro, Jr. (1941) Trustee Trustee since 50 None c/o First Investors Funds, and Chairman 1/1/06 and Legal Department Chairman 40 Wall Street since 1/1/13 New York, NY 10005 Principal Occupation During Past 5 Years: None/Retired 221 FIRST INVESTORS LIFE SERIES FUNDS Trustees and Officers * (continued) Length of Time Served Number of Other Position (including with Portfolios in Trusteeships/ Name, Year of Birth Held with Predecessor Fund Complex Directorships and Address Funds Funds) Overseen Held DISINTERESTED TRUSTEES (continued) Mark R. Ward (1952) Trustee Since 1/1/10 50 None c/o First Investors Funds, Legal Department 40 Wall Street New York, NY 10005 Principal Occupation During Past 5 Years: Self-employed, consultant (since 2008). Length of Time Served Number of Other Position (including with Portfolios in Trusteeships/ Name, Year of Birth Held with Predecessor Fund Complex Directorships and Address Funds Funds) Overseen Held OFFICERS WHO ARE NOT TRUSTEES William Lipkus (1964) President Since 2014 N/A None c/o First Investors Legal Department 40 Wall Street New York, NY 10005 Principal Occupation During Past 5 Years: Chief Executive Officer, President and Director (since 2012), Treasurer (1999-2013), Chief Financial Officer (1997-2013) and Chief Administrative Officer (2012-2014) of Foresters Financial Holding Company, Inc.; Director (since 2007), Chairman (since 2012), Chief Administrative Officer (2012-2014) and Chief Financial Officer (1998-2013) of Foresters Investment Management Company, Inc.; Director (since 2011), Chairman (since 2012), Chief Financial Officer (1998-2013), Treasurer (1999-2013) and Chief Administrative Officer (2012-2014) of Foresters Financial Services, Inc.; Chairman (since 2012), Director (since 2007), Chief Administrative Officer (2012-2014) and Treasurer and Chief Financial Officer (1998-2013) of Foresters Investor Services, Inc.; Director and Chairman (2012-2016), Vice President (1996-2014), Treasurer and Chief Financial Officer (1996-2013) and Chief Administrative Officer (2012-2014) of Foresters Life Insurance and Annuity Company; Board of Managers and Chairman (since 2012) and Chief Financial Officer (2012-2013) of Foresters Investors Advisory Services, LLC; Director (since 2015) of Foresters Equity Services, Inc.; Chairman and Director (since 2016) of Foresters Asset Management, Inc.; Chairman and Director (since 2016) of Foresters Financial Investment Management Company of Canada, Inc. 222 Length of Time Served Number of Other Position (including with Portfolios in Trusteeships/ Name, Year of Birth Held with Predecessor Fund Complex Directorships and Address Funds Funds) Overseen Held OFFICERS WHO ARE NOT TRUSTEES (continued) Joseph I. Benedek (1957) Treasurer Since 1988 N/A None c/o Foresters Investment Management Company, Inc. Raritan Plaza I Edison, NJ 08837 Principal Occupation During Past 5 Years: Treasurer of Foresters Investment Management Company, Inc. Mary Carty (1950) Secretary Since 2010 N/A None c/o First Investors Funds, Legal Department 40 Wall Street New York, NY 10005 Principal Occupation During Past 5 Years: General Counsel of Foresters Investment Management Company, Inc. and various affiliated companies since December 2012; Assistant Counsel of Foresters Investment Management Company, Inc., (2010-2012). Marc S. Milgram (1957) Chief Since 2010 N/A None c/o First Investors Funds, Compliance Legal Department Officer 40 Wall Street New York, NY 10005 Principal Occupation During Past 5 Years: Chief Compliance Officer of Foresters Investment Management Company, Inc. and of the First Investors Funds (since 2010). *Each Trustee serves for an indefinite term with the Funds, until his/her successor is elected. 223 FIRST INVESTORS LIFE SERIES FUNDS Shareholder Information Investment Adviser Custodian Foresters Investment Management The Bank of New York Mellon Company, Inc. 225 Liberty Street 40 Wall Street New York, NY 10286 New York, NY 10005 Subadviser Transfer Agent (Covered Call Strategy Fund) Foresters Investor Services, Inc. Ziegler Capital Management, LLC Raritan Plaza I – 8th Floor 70 W. Madison Street Edison, NJ 08837-3920 Chicago, IL 60602 Subadviser Independent Registered (Fund For Income) Public Accounting Firm Muzinich & Co., Inc. Tait, Weller & Baker LLP 450 Park Avenue 1818 Market Street – 24th Floor New York, NY 10022 Philadelphia, PA 19103 Subadviser Legal Counsel (International Fund) K&L Gates LLP Vontobel Asset Management, Inc. 1treet, N.W. 1540 Broadway Washington, D.C. 20006 New York, NY 10036 Subadviser (Select Growth Fund) Smith Asset Management Group, L.P. 100 Crescent Court Dallas, TX 75201 224 A description of the policies and procedures that the Funds use to vote proxies relating to a portfolio’s securities is available, without charge, upon request by calling toll free 1-800-423-4026 or can be viewed online or downloaded from the EDGAR database on the U.S. Securities and Exchange Commission’s (“SEC”) internet website at http://www.sec.gov . In addition, information regarding how the Funds voted proxies relating to portfolio securities during the most recent 12-month period ended June 30, is available, without charge, upon request in writing or by calling 1-800-423-4026 and on the SEC’s internet website at http://www.sec.gov . The Funds file their complete schedule of portfolio holdings with the SEC on FormN-Q for the first and third quarters of each fiscal year. The Funds’ Form N-Q is available on the SEC’s website at http://www.sec.gov ; and may also be reviewed and copied at the SEC’s Public Reference Room in Washington D.C. Information on the operation of the Public Reference Room may be obtained by calling 1-800-SEC-0330. The schedule of portfolio holdings is available, without charge, upon request in writing or by calling 1-800-423-4026. There are a variety of risks associated with investing in variable life and annuity subaccounts. For all subaccounts, there is the risk that securities selected by the portfolio manager may perform differently than the overall market or may not meet the portfolio manager’s expectations. For stock subaccounts, the risks include market risk (the risk that the entire stock market will decline because of an event such as a deterioration in the economy or a rise in interest rates), as well as special risks associated with investing in certain types of stock subaccounts such as small-cap, global or international funds. For bond subaccounts, the risks include interest rate risk and credit risk. Interest rate risk is the risk that bonds will decrease in value as interest rates rise. As a general matter, bonds with longer maturities fluctuate more than bonds with shorter maturities in reaction to changes in interest rates. Credit risk is the risk that bonds will decline in value as the result of a decline in the credit rating of the bonds or the economy as a whole, or that the issuer will be unable to pay interest and/or principal when due. To the extent a subaccount uses derivatives, it will have risks associated with such use. There are also special risks associated with investing in certain types of bond subaccounts, including liquidity risk and prepayment and extension risk. You should consult the Funds’ prospectus for a precise explanation of the risks associated with your subaccounts. 225 Item 2. Code of Ethics As of December 31, 2016, the Registrant has adopted a code of ethics that applies to the Registrant's principal executive officer and principal financial officer. There were no revisions made to the code of ethics during the year January 1, 2016 through December 31, 2016. For the year ended December 31, 2016, there were no waivers granted from a provision of the code of ethics. A copy of the Registrant's code of ethics is filed under Item 12(a)(1). Item 3. Audit Committee Financial Expert During the reporting period the Registrant's Board determined that it had at least one "audit committee financial expert" serving on its audit committee. Arthur M. Scutro, Jr. and Mark R. Ward were the "audit committee financial experts" during all or part of the period and were considered to be "independent" as defined in Item 3 of Form N-CSR. Item 4. Principal Accountant Fees and Services Fiscal Year Ended December 31, 2016 2015 (a) Audit Fees $ 158,800 $ 149,350 (b) Audit-Related Fees $ 0 $ 0 (c) Tax Fees $ 54,000 $ 52,200 Nature of services: tax returns preparation and tax compliance (d) All Other Fees $ 0 $ 0 (e)(1) Audit committee's pre-approval policies The Charter of the Audit Committee requires the Audit Committee (a) to pre-approve, and to recommend to the full Board, the selection, retention or termination of the independent auditors to provide audit, review or attest services to the First Investors Funds (“Funds”) and, in connection therewith, evaluate the independence of the auditors and to obtain the auditors’ specific representations as to their independence; (b) to pre-approve all non-audit services to be provided to the Funds by the independent auditor; and (c) to pre-approve all non-audit services to be provided by the Funds’ independent auditor to the Funds’ investment adviser or to any entity that controls, is controlled by or is under common control with the Funds’ investment adviser and that provides ongoing services to the Funds, if the engagement relates directly to the operations and financial reporting of the Funds. The Audit Committee has not adopted pre-approval policies or procedures to permit the services in (b) and (c) above to be pre-approved by other means. (e)(2) None, or 0%, of the services relating to the Audit-Related Fees, Tax Fees and All Other Fees paid by the Registrant and Related Entities disclosed above were approved by the Audit Committee pursuant to paragraph (c)(7)(i)(C) of Rule 2-01 of Regulation S-X (which permits audit committee approval after the start of the engagement with respect to services other than audit review or attest services, if certain conditions are satisfied). (f) Not Applicable (g) Aggregate non-audit fees billed by the Registrant's accountant for services rendered to the Registrant and the Registrant's investment adviser and any entity controlling, controlled by, or under common control with the adviser that provides ongoing services to the Registrant for the two fiscal years ended December 31, 2016 and 2015 were $177,650 and $169,000, respectively. (h) Not Applicable Item 5. Audit Committee of Listed Registrants Not applicable Item 6. Schedule of Investments (a) Schedule is included as part of the report to shareholders filed under Item 1 of this Form. (b) Not applicable Item 7. Disclosure of Proxy Voting Policies & Procedures for Closed-End Management Investment Companies Not applicable Item 8. Portfolio Managers of Closed-End Management Investment Companies Not applicable Item 9. Purchases of Equity Securities by Closed-End Management Investment Companies and Affiliated Purchasers Not applicable Item 10. Submission of Matters to a Vote of Security Holders There were no material changes to the procedure by which shareholders may recommend nominees to the Registrant's Board of Trustees. Item 11. Controls and Procedures (a) The Registrant's Principal Executive Officer and Principal Financial Officer have concluded that the Registrant's disclosure controls and procedures (as defined in Rule 30a-3(c) under the Investment Company Act of 1940, as amended) are effective, based on their evaluation of these disclosure controls and procedures as of a date within 90 days of the filing date of this report. (b) There were no changes in the Registrant's internal control over financial reporting (as defined in Rule 30a-3(d) under the Investment Company Act of 1940, as amended) that occurred during the second fiscal quarter of the period covered by this report that have materially affected, or are reasonably likely to materially affect, the Registrant's internal control over financial reporting. Item 12. Exhibits (a)(1) Code of Ethics - Filed herewith (a)(2) Certifications pursuant to Section 302 of the Sarbanes-Oxley Act of 2002 - Filed herewith (b) Certifications pursuant to Section 906 of the Sarbanes-Oxley Act of 2002 - Filed herewith SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the Registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. First Investors Life Series Funds By /S/ WILLIAM LIPKUS William Lipkus President and Principal Executive Officer Date: February 27, 2017 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the Registrant and in the capacities and on the dates indicated. By /S/ WILLIAM LIPKUS William Lipkus President and Principal Executive Officer By /S/ JOSEPH I. BENEDEK Joseph I. Benedek Treasurer and Principal Financial Officer Date: February 27, 2017
